 



Exhibit 10.1

EXECUTION COPY



--------------------------------------------------------------------------------

$405,000,000

CREDIT AGREEMENT

among

CARMIKE CINEMAS, INC.,

as Borrower,

The Several Lenders
from Time to Time Parties Hereto,

WELLS FARGO FOOTHILL, INC.,
as Documentation Agent,

and

BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent

Dated as of May 19, 2005



--------------------------------------------------------------------------------

BEAR, STEARNS & CO. INC., as Sole Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   SECTION 1. DEFINITIONS     1  
 
           
1.1.
  Defined Terms     1  
1.2.
  Other Definitional Provisions     24  
 
            SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS     25  
 
           
2.1.
  Term Commitments     25  
2.2.
  Procedure for Term Loan Borrowing     25  
2.3.
  Repayment of Term Loans     26  
2.4.
  Termination or Reduction of Delayed-Draw Term Commitments     27  
 
            SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS     27  
 
           
3.1.
  Revolving Commitments     27  
3.2.
  Procedure for Revolving Loan Borrowing     27  
3.3.
  Swingline Commitment     28  
3.4.
  Procedure for Swingline Borrowing; Refunding of Swingline Loans     28  
3.5.
  Commitment Fees, etc.     30  
3.6.
  Termination or Reduction of Revolving Commitments     31  
3.7.
  L/C Commitment     31  
3.8.
  Procedure for Issuance of Letter of Credit     31  
3.9.
  Fees and Other Charges     32  
3.10.
  L/C Participations     32  
3.11.
  Reimbursement Obligation of the Borrower     33  
3.12.
  Obligations Absolute     34  
3.13.
  Letter of Credit Payments     34  
3.14.
  Applications; L/C Issuance Side Letter     34  
 
            SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF
CREDIT     34  
 
           
4.1.
  Optional Prepayments     34  
4.2.
  Mandatory Prepayments and Commitment Reductions     35  
4.3.
  Conversion and Continuation Options     36  
4.4.
  Limitations on Eurodollar Tranches     37  
4.5.
  Interest Rates and Payment Dates     37  
4.6.
  Computation of Interest and Fees     37  
4.7.
  Inability to Determine Interest Rate     38  
4.8.
  Pro Rata Treatment and Payments     38  
4.9.
  Requirements of Law     40  
4.10.
  Taxes     41  
4.11.
  Indemnity     43  
4.12.
  Change of Lending Office     43  

-i-



--------------------------------------------------------------------------------



 



                      Page  
4.13.
  Replacement of Lenders     44  
4.14.
  Evidence of Debt     44  
4.15.
  Illegality     44  
4.16.
  Increase in Term Loans and Revolving Commitments     45  
 
            SECTION 5. REPRESENTATIONS AND WARRANTIES     46  
 
           
5.1.
  Financial Condition     47  
5.2.
  No Change     47  
5.3.
  Corporate Existence; Compliance with Law     47  
5.4.
  Power; Authorization; Enforceable Obligations     48  
5.5.
  No Legal Bar     48  
5.6.
  Litigation     48  
5.7.
  No Default     49  
5.8.
  Ownership of Property; Liens     49  
5.9.
  Intellectual Property     49  
5.10.
  Taxes     49  
5.11.
  Federal Regulations     49  
5.12.
  Labor Matters     49  
5.13.
  ERISA     50  
5.14.
  Investment Company Act; Other Regulations     50  
5.15.
  Subsidiaries     50  
5.16.
  Use of Proceeds     50  
5.17.
  Environmental Matters     51  
5.18.
  Accuracy of Information, etc.     51  
5.19.
  Security Documents     52  
5.20.
  Solvency     53  
5.21.
  Senior Indebtedness     53  
5.22.
  Regulation H     53  
5.23.
  Certain Documents     53  
 
            SECTION 6. CONDITIONS PRECEDENT     53  
 
           
6.1.
  Conditions to Initial Extension of Credit     53  
6.2.
  Conditions to Each Extension of Credit     56  
 
            SECTION 7. AFFIRMATIVE COVENANTS     57  
 
           
7.1.
  Financial Statements     57  
7.2.
  Certificates; Other Information     57  
7.3.
  Payment of Obligations     59  
7.4.
  Maintenance of Existence; Compliance     59  
7.5.
  Maintenance of Property; Insurance     59  
7.6.
  Inspection of Property; Books and Records; Discussions     60  
7.7.
  Notices     60  
7.8.
  Environmental Laws     60  
7.9.
  Interest Rate Protection     61  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
7.10.
  Landlord Consents     61  
7.11.
  Additional Collateral, etc.     61  
7.12.
  Further Assurances     63  
7.13.
  Cash Management     63  
7.14.
  Mortgages, etc.     64  
 
            SECTION 8. NEGATIVE COVENANTS     65  
 
           
8.1.
  Financial Condition Covenants     65  
8.2.
  Indebtedness     66  
8.3.
  Liens     68  
8.4.
  Fundamental Changes     70  
8.5.
  Disposition of Property     70  
8.6.
  Restricted Payments     71  
8.7.
  Capital Expenditures     71  
8.8.
  Investments     71  
8.9.
  Optional Payments and Modifications of Certain Debt Instruments     72  
8.10.
  Transactions with Affiliates     73  
8.11.
  Sales and Leasebacks     73  
8.12.
  Hedge Agreements     73  
8.13.
  Changes in Fiscal Periods     73  
8.14.
  Negative Pledge Clauses     73  
8.15.
  Clauses Restricting Subsidiary Distributions     74  
8.16.
  Lines of Business     74  
8.17.
  Amendments to Acquisition Documents     74  
8.18.
  Leases     74  
 
            SECTION 9. EVENTS OF DEFAULT     75  
 
            SECTION 10. THE AGENTS     78  
 
           
10.1.
  Appointment     78  
10.2.
  Delegation of Duties     78  
10.3.
  Exculpatory Provisions     78  
10.4.
  Reliance by Agents     79  
10.5.
  Notice of Default     79  
10.6.
  Non-Reliance on Agents and Other Lenders     79  
10.7.
  Indemnification     80  
10.8.
  Agent in Its Individual Capacity     80  
10.9.
  Successor Administrative Agent     80  
10.10.
  Agents Generally     81  
10.11.
  The Lead Arranger and Documentation Agent     81  
 
            SECTION 11. MISCELLANEOUS     81  
 
           
11.1.
  Amendments and Waivers     81  
11.2.
  Notices and Communications     83  

-iii-



--------------------------------------------------------------------------------



 



                      Page  
11.3.
  No Waiver; Cumulative Remedies     84  
11.4.
  Survival of Representations and Warranties     84  
11.5.
  Payment of Expenses and Taxes     84  
11.6.
  Successors and Assigns; Participations and Assignments     85  
11.7.
  Adjustments; Set-off     88  
11.8.
  Counterparts     89  
11.9.
  Severability     89  
11.10.
  Integration     89  
11.11.
  GOVERNING LAW     89  
11.12.
  Submission To Jurisdiction; Waivers     90  
11.13.
  Acknowledgments     90  
11.14.
  Releases of Guarantees and Liens     90  
11.15.
  Confidentiality     91  
11.16.
  WAIVERS OF JURY TRIAL     91  
11.17.
  Delivery of Addenda     91  

     
ANNEX:
   
 
   
A
  Pricing Grid
 
   
SCHEDULES:
   
 
   
1.1
  Mortgaged Property
5.4
  Consents, Authorizations, Filings and Notices
5.15
  Subsidiaries
5.19(a)
  UCC Filing Jurisdictions
5.19(b)(i)
  Mortgage Filing Jurisdictions
5.19(b)(ii)
  Material Real Property
8.2(d)
  Existing Indebtedness
8.3(f)
  Existing Liens
 
   
EXHIBITS:
   
 
   
A
  Form of Addendum
B
  Form of Assignment and Assumption
C
  Form of Compliance Certificate
D
  Form of Guarantee and Collateral Agreement
E
  Form of Mortgage
F
  Form of Exemption Certificate
G
  Form of Closing Certificate
H-1
  Form of Legal Opinion of King & Spalding LLP
H-2
  Form of Legal Opinion of Page, Scrantom, Sprouse, Tucker & Ford, P.C.
I
  Form of Delayed-Draw Activation Notice

-iv-



--------------------------------------------------------------------------------



 



                    CREDIT AGREEMENT, dated as of May 19, 2005, among CARMIKE
CINEMAS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BEAR, STEARNS & CO. INC., as sole lead arranger and
sole bookrunner (in such capacity, the “Lead Arranger”), WELLS FARGO FOOTHILL,
INC., as documentation agent (in such capacity, the “Documentation Agent”), and
BEAR STEARNS CORPORATE LENDING INC., as administrative agent (in such capacity,
the “Administrative Agent”).

                    The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

     1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

                    “Acquisition”: the acquisition by the Borrower of all of the
Capital Stock of the Target pursuant to the Acquisition Agreement.

                    “Acquisition Agreement”: the Stock Purchase Agreement, dated
April 19, 2005, between the Borrower and the shareholders of the Target.

                    “Acquisition Documentation”: collectively, the Acquisition
Agreement and all schedules, exhibits and annexes thereto and all side letters
and agreements among the parties thereto affecting the terms thereof or entered
into in connection therewith.

                    “Addendum”: an instrument, substantially in the form of
Exhibit A, by which a Lender becomes a party to this Agreement as of the Closing
Date.

                    “Adjustment Date”: as defined in the Pricing Grid.

                    “Administrative Agent”: as defined in the recitals to this
Agreement.

                    “Affiliate”: as to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

                    “Agents”: the collective reference to the Documentation
Agent, the Lead Arranger and the Administrative Agent, which term shall include,
for purposes of Section 10 only, the Issuing Lender and the Swingline Lender.

                    “Aggregate Exposure”: with respect to any Lender at any
time, an amount equal to (a) until the Closing Date, the aggregate amount of
such Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans, (ii) the
amount of such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving

 



--------------------------------------------------------------------------------



 



2

Extensions of Credit then outstanding and (iii) the amount of such Lender’s
Available Delayed-Draw Term Commitment then in effect.

                    “Aggregate Exposure Percentage”: with respect to any Lender
at any time, the ratio (expressed as a percentage) of such Lender’s Aggregate
Exposure at such time to the Aggregate Exposure of all Lenders at such time.

                    “Agreement”: this Credit Agreement.

                    “Applicable Margin”: for each Type of Loan, the rate per
annum set forth under the relevant column heading below, subject to
Section 4.16(a):

                      Eurodollar Loans     Base Rate Loans  
Revolving Loans
    2.25 %     1.25 %
Term Loans (other than Other Term Loans)
    2.50 %     1.50 %

; provided, that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring after the date which is six months after the Closing
Date, the Applicable Margin with respect to Revolving Loans and Swingline Loans
will be determined pursuant to the Pricing Grid.

                    “Application”: an application, in such form as the Issuing
Lender may specify from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

                    “Approved Fund”: with respect to any Lender that is a fund
that invests in commercial loans, any other fund that invests in commercial
loans in the ordinary course of its business and is managed or advised by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.

                    “Asset Sale”: any Disposition of Property or series of
related Dispositions of Property (excluding any such Disposition permitted by
clause (a), (b), (c) or (d) of Section 8.5, but including any Disposition
pursuant to a sale and leaseback transaction permitted by Section 8.11) that
yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value (as determined in good faith by
the Borrower) in the case of other non-cash proceeds) in excess of $1,000,000.

                    “Assignee”: as defined in Section 11.6(b).

                    “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit B.

                    “Available Delayed-Draw Term Commitment”: as to any
Delayed-Draw Term Lender at any time, an amount equal to the excess, if any, of
(a) such Lender’s Delayed-Draw Term Commitment then in effect over (b) such
Lender’s Delayed-Draw Term Loans then outstanding.

 



--------------------------------------------------------------------------------



 



3

                    “Available Revolving Commitment”: as to any Revolving Lender
at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Commitment then in effect over (b) such Lender’s Revolving Extensions
of Credit then outstanding; provided that, in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 3.5, the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

                    “Base Rate”: for any day, a rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Reference Lender
as its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by the
Reference Lender in connection with extensions of credit to debtors). Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

                    “Base Rate Loans”: Loans the rate of interest applicable to
which is based upon the Base Rate.

                    “Benefitted Lender”: as defined in Section 11.7(a).

                    “Board”: the Board of Governors of the Federal Reserve
System of the United States (or any successor).

                    “Borrower”: as defined in the preamble to this Agreement.

                    “Borrowing Date”: any Business Day specified by the Borrower
as a date on which the Borrower requests the relevant Lenders to make Loans
hereunder.

                    “Business”: as defined in Section 5.17(b).

                    “Business Day”: a day other than a Saturday, Sunday or other
day on which commercial banks in New York City or, to the extent in connection
with any Letter of Credit, Los Angeles, California, are authorized or required
by law to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.

                    “Capital Expenditures”: for any period, with respect to any
Person, the aggregate of all expenditures by such Person and its Subsidiaries
that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items reflected in the consolidated statement
of cash flows of the Borrower.

                    “Capital Lease Obligations”: as to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be

 



--------------------------------------------------------------------------------



 



4

classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

                    “Capital Stock”: any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing.

                    “Cash Equivalents”: (a) marketable direct obligations issued
by, or unconditionally guaranteed by, the United States Government or issued by
any agency thereof and backed by the full faith and credit of the United States,
in each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

                    “Closing Date”: the date on which the conditions precedent
set forth in Section 6.1 shall have been satisfied or waived, which date is
May 19, 2005.

                    “Code”: the Internal Revenue Code of 1986, as amended from
time to time.

                    “Coke Agreement”: the Marketing, Advertising and Brand
Presence Agreement, dated as of January 1, 2004, between Coca-Cola North
America, a division of The Coca-Cola Company, and the Borrower, as amended
through the date hereof.

 



--------------------------------------------------------------------------------



 



5

                    “Collateral”: all property of the Loan Parties, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

                    “Commitment”: as to any Lender, the sum of the Initial Term
Commitment, the Delayed-Draw Term Commitment and the Revolving Commitment of
such Lender.

                    “Commitment Fee Rate”: 0.50% per annum.

                    “Commonly Controlled Entity”: an entity, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group that includes the Borrower and
that is treated as a single employer under Section 414 of the Code.

                    “Compliance Certificate”: a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit C.

                    “Conduit Lender”: any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

                    “Confidential Information Memorandum”: the Confidential
Information Memorandum dated April 2005 and furnished to the Lenders, as
supplemented and revised from time to time in writing and delivered to the
Lenders prior to the Closing Date.

                    “Consolidated Current Assets”: at any date, all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

                    “Consolidated Current Liabilities”: at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

                    “Consolidated EBITDA”: for any period, Consolidated Net
Income for such period plus, without duplication and to the extent reflected as
a charge in the statement of such Consolidated Net Income for such period, the
sum of (a) provisions for income tax, franchise tax

 



--------------------------------------------------------------------------------



 



6

and net worth tax (including all single business tax expense imposed by state
law, (b) Consolidated Interest Expense, amortization or write off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans and Letters of
Credit), capitalized interest, the interest component of any deferred payment
obligation, and any interest on Indebtedness of another Person guaranteed by
such Person or secured by a Lien on its assets, (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary charges or
losses determined in accordance with GAAP, (f) non-cash compensation expenses
arising from the issuance of stock, options to purchase stock and stock
appreciation rights to the management of the Borrower, (g) restructuring charges
(provided, that with respect to each such restructuring charge the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
specifying and quantifying such restructuring charge), (h) any asset impairment
charges and other non-cash charges, non-cash expenses or non-cash losses of the
Borrower or any of its Subsidiaries for such period (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of or a reserve for cash charges for any future period), provided,
however, that cash payments made in such period or in any future period in
respect of such restructuring charges, non-cash charges, expenses or losses
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such cash payments are made, and (i)
transaction fees, costs, and expenses incurred in connection with the
Acquisition, any other Permitted Acquisitions, offerings of debt or equity
securities, investments, mergers, recapitalizations, option buyouts and asset
sales, in each case to the extent expensed, minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary income or gains determined in
accordance with GAAP and (c) any other non-cash income (excluding any items that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period that are described in the parenthetical to clause
(h) above), all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. Such pro forma calculations of Consolidated EBITDA
in connection with a Material Disposition or Material Acquisition (i) shall take
into account any related incurrence, assumption or repayment of Indebtedness,
and (ii) may include operating and other expense reductions and other
adjustments for such period from the Acquisition or any Permitted Acquisition
that is being given pro forma effect to the extent such reductions and
adjustments would be permitted pursuant to Article XI or Regulation S-X under
the Securities Act of 1933; provided, that with respect to each such reduction
and adjustment the Borrower shall have delivered to the Administrative Agent an
officer’s certificate specifying and

 



--------------------------------------------------------------------------------



 



7

quantifying such reduction or adjustment. As used in this definition, “Material
Acquisition” means the Acquisition and any other acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $1,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $1,000,000.
Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to be
$35,045,000, $24,796,000, $34,159,000 and $17,078,000 for the fiscal quarters
ending June 30, 2004, September 30, 2004, December 31, 2004 and March 31, 2005,
respectively.

                    “Consolidated Interest Coverage Ratio”: for any period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period.

                    “Consolidated Interest Expense”: for any period, total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, but excluding any prepayment premiums paid in
connection with the repayment of the credit facilities described in
Section 6.1(b)(iii)).

                    “Consolidated Leverage Ratio”: at any time, the ratio of
(a) Consolidated Total Debt as of the last day of then most recently completed
fiscal quarter to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such last day.

                    “Consolidated Net Income”: for any period, the consolidated
net income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

                    “Consolidated Total Debt”: at any date, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries at
such date determined on a consolidated basis in accordance with GAAP.

                    “Consolidated Working Capital”: at any date, Consolidated
Current Assets on such date minus Consolidated Current Liabilities on such date.

 



--------------------------------------------------------------------------------



 



8

                    “Continuing Directors”: the directors of the Borrower on the
Closing Date, after giving effect to the Acquisition and the other transactions
contemplated hereby, and each other director, if, in each case, such other
director’s nomination for election to the board of directors of the Borrower is
recommended by at least a majority of the then Continuing Directors.

                    “Contractual Obligation”: as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

                    “Control Investment Affiliate”: as to any Person, any other
Person that (a) directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person and (b) is organized by such Person
primarily for the purpose of making equity or debt investments in one or more
companies. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

                    “Default”: any of the events specified in Section 9, whether
or not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

                    “Delayed-Draw Activation Notice”: a notice duly executed by
a Responsible Officer substantially in the form of Exhibit J and setting forth
the amount of the requested Delayed-Draw Term Commitment and the proposed
Delayed-Draw Closing Date.

                    “Delayed-Draw Closing Date”: any date on which a
Delayed-Draw Term Loan is funded.

                    “Delayed-Draw Term Commitment”: as to any Lender, the
obligation of such Lender, if any, to make a Delayed-Draw Term Loan to the
Borrower hereunder in a principal amount not to exceed the amount set forth
under the heading “Delayed-Draw Term Commitment” under such Lender’s name on
such Lender’s Addendum, as such amount may be reduced pursuant to
Section 4.1(b). The original aggregate amount of the Delayed-Draw Term
Commitments as of the Closing Date is $185,000,000.

                    “Delayed-Draw Term Lender”: each Lender that has a
Delayed-Draw Term Commitment or that holds a Delayed-Draw Term Loan.

                    “Delayed-Draw Term Loan”: as defined in Section 2.1.

                    “Delayed-Draw Term Percentage”: as to any Delayed-Draw Term
Lender at any time, the percentage which such Lender’s Delayed-Draw Term
Commitment then constitutes of the aggregate Delayed-Draw Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Delayed-Draw Term Loans then outstanding constitutes of
the aggregate principal amount of the Delayed-Draw Term Loans then outstanding).

                    “Deposit Account Control Agreement”: an agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the banking institution

 



--------------------------------------------------------------------------------



 



9

where the Borrower maintains its principal concentration deposit account and the
Administrative Agent, with respect to collection and control of all deposits and
balances held in such account.

                    “Disposition”: with respect to any Property, any sale,
lease, sale and leaseback, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

                    “Documentation Agent”: as defined in the preamble to this
Agreement.

                    “Dollars” and “$”: dollars in lawful currency of the United
States.

                    “Domestic Subsidiary”: any Subsidiary of the Borrower
organized under the laws of any jurisdiction within the United States.

                    “Draw-Down Period”: the period from the Closing Date through
and including the earliest to occur of (i) the date on which the Available
Delayed-Draw Commitment is zero, (ii) the date which is 60 days after the first
date on which the Available Delayed-Draw Commitment is $35,000,000 or less or
(iii) the second anniversary of the Closing Date.

                    “ECF Percentage”: 75%; provided, that, with respect to each
fiscal year of the Borrower ending on or after December 31, 2005, the ECF
Percentage shall be reduced to 50% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is not greater than 2.75 to 1.0, and shall be
reduced to 0% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is not greater than 2.00 to 1.0.

                    “Employment Agreement”: the Employment Agreement, dated as
of January 31, 2002, between the Borrower and Michael W. Patrick.

                    “Environmental Laws”: any and all foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

                    “ERISA”: the Employee Retirement Income Security Act of
1974, as amended from time to time.

                    “Eurocurrency Reserve Requirements”: for any day as applied
to a Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

                    “Eurodollar Base Rate”: with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, the rate per annum determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such

 



--------------------------------------------------------------------------------



 



10

Interest Period appearing on Page 3750 of the Telerate screen as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Page 3750 of the Telerate screen
(or otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

                    “Eurodollar Loans”: Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.

                    “Eurodollar Rate”: with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, a rate per annum determined for
such day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):

Eurodollar Base Rate


--------------------------------------------------------------------------------

1.00 — Eurocurrency Reserve Requirements

                    “Eurodollar Tranche”: the collective reference to Eurodollar
Loans under a particular Facility the then current Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day).

                    “Event of Default”: any of the events specified in
Section 9, provided that any requirement for the giving of notice, the lapse of
time, or both, has been satisfied.

                    “Excess Cash Flow”: for any fiscal year of the Borrower, the
excess, if any, of (a) the sum, without duplication, of (i) Consolidated Net
Income for such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
and (iv) the aggregate net amount of non-cash loss on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) the amount of all non-cash income included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Capital Expenditures (excluding the principal amount of Indebtedness incurred to
finance such expenditures (but including repayments of any such Indebtedness
incurred during such period or any prior period) and any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount), (iii) the
aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal year on account of Permitted Acquisitions (including, for the
purpose of this definition only, the Acquisition, but excluding the principal
amount of Indebtedness incurred to finance such Permitted Acquisitions (but
including repayments of any such Indebtedness incurred during such period or any
prior period)), (iv) the aggregate amount of all prepayments of Revolving

 



--------------------------------------------------------------------------------



 



11

Loans and Swingline Loans during such fiscal year to the extent accompanying
permanent optional reductions of the Revolving Commitments and all optional
prepayments of the Term Loans during such fiscal year, (v) the aggregate amount
of all regularly scheduled principal payments of Funded Debt (including the Term
Loans) of the Borrower and its Subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (vi) increases in
Consolidated Working Capital for such fiscal year, (vii) the aggregate net
amount of non-cash gain on the Disposition of Property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (viii) the aggregate amount of mandatory prepayments
made in respect of Indebtedness during such period as a result of Asset Sales
and Recovery Events, and the aggregate amount of proceeds included in any
Reinvestment Deferred Amounts realized during such period, to the extent such
amounts were included in arriving at Consolidated Net Income, and (ix) the
aggregate amount of Restricted Payments made in accordance with Section 8.6(b)
(excluding amounts paid in reliance on the proviso to such Section).

                    “Excess Cash Flow Application Date”: as defined in
Section 4.2.

                    “Excluded Foreign Subsidiary”: any Foreign Subsidiary in
respect of which either (a) the pledge of all of the Capital Stock of such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations, would, in the good faith judgment of the Borrower, result in
adverse tax consequences to the Borrower.

                    “Excluded Indebtedness”: all Indebtedness permitted by
clauses (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n) and
(p) of Section 8.2.

                    “Facility”: each of (a) the Initial Term Commitments and the
Initial Term Loans made thereunder and any Incremental Term Loan made on the
same terms as the Initial Term Loans (the “Initial Term Facility”), (b) the
Delayed-Draw Term Commitments and the Delayed-Draw Term Loans made thereunder
(the “Delayed-Draw Term Facility”); (c) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”) and (d) the
Other Term Loans (the “Other Term Facility”).

                    “Federal Funds Effective Rate”: for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.

                    “Foreign Subsidiary”: any Subsidiary of the Borrower that is
not a Domestic Subsidiary.

                    “Funded Debt”: as to any Person, all Indebtedness of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such

 



--------------------------------------------------------------------------------



 



12

date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrower, Indebtedness in
respect of the Loans.

                    “Funding Office”: the office of the Administrative Agent
specified in Section 11.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

                    “GAAP”: generally accepted accounting principles in the
United States as in effect from time to time.

                    “Governmental Authority”: any nation or government, any
state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

                    “Group Members”: the collective reference to the Borrower
and its Subsidiaries.

                    “Guarantee and Collateral Agreement”: the Guarantee and
Collateral Agreement to be executed and delivered by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit C.

                    “Guarantee Obligation”: as to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be

 



--------------------------------------------------------------------------------



 



13

such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

                    “Hedge Agreements”: any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Hedge Agreement.

                    “Increased Amount Date”: as defined in Section 4.16(a).

                    “Incremental Amount” shall mean, at any time, the excess, if
any, of (a) $125,000,000 over (b) the aggregate amount of all Incremental Term
Loans made plus all Incremental Revolving Commitments established prior to such
time pursuant to Section 4.16.

                    “Incremental Assumption Agreement”: an Incremental
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders and/or Incremental Revolving Lenders.

                    “Incremental Revolving Commitment”: the commitment of any
Lender, established pursuant to Section 4.16, to make Incremental Revolving
Loans to the Borrower.

                    “Incremental Revolving Lender”: a Lender with an Incremental
Revolving Commitment or an outstanding Incremental Revolving Loan.

                    “Incremental Revolving Loans”: the Revolving Loans made by
one or more Lenders to the Borrower pursuant to Section 4.16.

                    “Incremental Term Lender”: each Lender which holds an
Incremental Term Loan.

                    “Incremental Term Loans”: the Term Loans made by one or more
Lenders to the Borrower pursuant to Section 4.16.

                    “Indebtedness”: of any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of such
Person’s business which are current or are no more than 30 days delinquent),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in

 



--------------------------------------------------------------------------------



 



14

respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all preferred Capital Stock of such Person
redeemable by its terms or at the option of the holder prior to the Term Loan
Maturity Date, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Sections 8.2 and 9(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

                    “Initial Term Commitment”: as to any Lender, the obligation
of such Lender, if any, to make an Initial Term Loan to the Borrower hereunder
in a principal amount not to exceed the amount set forth under the heading
“Initial Term Commitment” under such Lender’s name on such Lender’s Addendum, as
such amount may be increased pursuant to Section 4.16(a). The original aggregate
amount of the Initial Term Commitments is $170,000,000.

                    “Initial Term Lender”: each Lender that has an Initial Term
Commitment or that holds an Initial Term Loan.

                    “Initial Term Loan”: as defined in Section 2.1.

                    “Initial Term Percentage”: as to any Initial Term Lender at
any time, the percentage which such Lender’s Initial Term Commitment then
constitutes of the aggregate Initial Term Commitments (or, at any time after the
Closing Date, the percentage which the aggregate principal amount of such
Lender’s Initial Term Loans then outstanding constitutes of the aggregate
principal amount of the Initial Term Loans then outstanding).

                    “Insolvency”: with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

                    “Insolvent”: pertaining to a condition of Insolvency.

                    “Intellectual Property”: the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including copyrights, copyright licenses, patents, patent licenses, trademarks,
trademark licenses, technology, know-how and processes, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

                    “Interest Payment Date”: (a) as to any Base Rate Loan (other
than any Swingline Loan), the last day of each March, June, September and
December to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any

 



--------------------------------------------------------------------------------



 



15

Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Loan
(other than any Revolving Loan that is a Base Rate Loan and any Swingline Loan),
the date of any repayment or prepayment made in respect thereof and (e) as to
any Swingline Loan, the day that such Loan is required to be paid.

                    “Interest Period”: as to any Eurodollar Loan, (a) initially,
the period commencing on the borrowing or conversion date, as the case may be,
with respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

          (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

          (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
Term Loan Maturity Date, as the case may be;

          (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

          (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

                    “Investments”: as defined in Section 8.8.

                    “Issuing Lender”: Wells Fargo Foothill, Inc., or its
Affiliate that is a commercial bank in its capacity as issuer of any Letter of
Credit.

                    “L/C Commitment”: $10,000,000.

                    “L/C Fee Payment Date”: the last day of each March, June,
September and December and the last day of the Revolving Commitment Period.

                    “L/C Issuance Side Letter”: the side letter dated as of even
date with this Agreement, by and between the Issuing Lender and the
Administrative Agent and acknowledged by the Borrower.

 



--------------------------------------------------------------------------------



 



16

                    “L/C Obligations”: at any time, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired amount of the then outstanding
Letters of Credit, (b) the face amount of any Letter of Credit for which an
Application has been submitted and is pending but that has not yet been issued,
and (c) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.11.

                    “L/C Participants”: the collective reference to all the
Revolving Lenders other than the Issuing Lender.

                    “Lead Arranger”: as defined in the recitals to this
Agreement.

                    “Lenders”: as defined in the preamble hereto; provided, that
unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

                    “Letters of Credit”: as defined in Section 3.7(a).

                    “Lien”: any mortgage, pledge, hypothecation, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement, assignment, deposit arrangement or preferential arrangement
of any kind or nature whatsoever having the practical effect of the foregoing
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

                    “Liquidity”: the sum of (a) cash and cash equivalents held
by the Borrower and its Subsidiaries, plus (b) so long as the Borrower is able
to satisfy the conditions to borrowing set forth in clauses (a) and (c) of
Section 6.2 (including, but not limited to, pro forma compliance with the
financial covenants pursuant to Section 7.1), the Available Revolving
Commitment.

                    “Loan”: any loan made by any Lender pursuant to this
Agreement.

                    “Loan Documents”: this Agreement, all Letters of Credit and
Applications therefor, the Security Documents, each Delayed-Draw Activation
Notice, each Incremental Assumption Agreement and the Notes.

                    “Loan Parties”: each Group Member that is a party to a Loan
Document.

                    “Majority Facility Lenders”: with respect to any Facility,
the holders of more than 50% of the aggregate unpaid principal amount of the
Term Loans or the Total Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
50% of the Total Revolving Commitments).

                    “Material Adverse Effect”: a material adverse effect on
(a) the Acquisition, (b) the business, assets, property, financial condition,
results of operations or prospects of the Borrower and its Subsidiaries taken as
a whole or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Agents or the Lenders
hereunder or thereunder; provided, that, for the purposes of any use of this
term subsequent to the Closing Date, clause (a) above shall be deemed not to be
in effect.

 



--------------------------------------------------------------------------------



 



17

                    “Material Group Member”: the Borrower and each Subsidiary
that, during the period of the most recent four full fiscal quarters of the
Borrower for which financial statements are available, had gross revenues
representing more than one percent (1%) of the total consolidated gross revenues
of the Borrower for such period.

                    “Materials of Environmental Concern”: any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances, materials or wastes, defined or regulated as
such in or under any Environmental Law, including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

                    “Mortgaged Properties”: the real properties listed on
Schedule 1.1, and any property which becomes subject to a Mortgage in accordance
with Section 7.11(b), as to which the Administrative Agent for the benefit of
the Lenders shall be granted a Lien pursuant to the Mortgages.

                    “Mortgages”: each of the mortgages, deeds of trust and deeds
to secure debt made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Lenders, substantially in the form
of Exhibit E (with such changes thereto as shall be advisable under the law of
the jurisdiction in which such mortgage or deed of trust is to be recorded).

                    “Multiemployer Plan”: a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

                    “Net Cash Proceeds”: (a) in connection with any Asset Sale
or any Recovery Event, the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or by the Disposition of any non-cash consideration
received in connection therewith or otherwise, but only as and when received) of
such Asset Sale or Recovery Event, net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien, or otherwise required by the terms governing
such Indebtedness, expressly permitted hereunder on any asset that is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred in
connection therewith (including, in the case of Recovery Events, costs and
expenses incurred in respect of legal proceedings, arbitration, mediation and
similar proceedings) and net of (x) taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements) and (y) any reserves for
liabilities (fixed or contingent) for indemnification or purchase price
adjustments in connection with any such transaction until such reserves cease to
be reflected in the relevant financial statement (to the extent not as a result
of disbursement) and (b) in connection with any issuance or sale of Capital
Stock, any capital contribution or any incurrence of Indebtedness, the cash
proceeds received from such issuance, contribution or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

                    “Non-Excluded Taxes”: as defined in Section 4.10(a).

 



--------------------------------------------------------------------------------



 



18

                    “Non-Guarantor Subsidiary”: any Subsidiary of the Borrower
that is not a Subsidiary Guarantor.

                    “Non-U.S. Lender”: as defined in Section 4.10(d).

                    “Notes”: the collective reference to any promissory note
evidencing Loans.

                    “Obligations”: the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to any Agent or to any Lender (or,
in the case of Specified Hedge Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that (i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

                    “Other Taxes”: any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

                    “Other Term Loans”: as defined in Section 4.16.

                    “Participant”: as defined in Section 11.6(b).

                    “PBGC”: the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (or any successor).

                    “Permitted Acquisition”: any acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Capital Stock of, or a business line or unit or a division of, any
Person; provided, (i) immediately prior to, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; (ii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable governmental authorizations; (iii) in the
case of the acquisition of Capital Stock, all of the Capital Stock (except for
any such Securities in the nature of directors’ qualifying shares required
pursuant to applicable law) acquired or otherwise issued by such Person or any
newly formed Subsidiary of the Borrower in connection with such acquisition
shall be owned 100% by the

 



--------------------------------------------------------------------------------



 



19

Borrower or a Subsidiary Guarantor thereof, and the Borrower shall have taken,
or caused to be taken, as of the date such Person becomes a Subsidiary of the
Borrower, each of the actions set forth in Sections 7.10 and 7.11, as
applicable; (iv) the Borrower and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 8.1 on a pro forma basis after
giving effect to such acquisition as if such acquisition had occurred on the
first day of the most recent period of four consecutive fiscal quarters in
respect of which the Consolidated Leverage Ratio has been tested in accordance
with Section 8.1(a) but utilizing the financial covenant levels set forth in
Section 8.1 (including any adjustment thereto pursuant to the proviso to
Section 8.1(a)) corresponding to the period of four consecutive fiscal quarters
ending at the conclusion of the fiscal quarter in which such acquisition occurs,
(v) immediately prior to, and after giving effect thereto, the Borrower and its
Subsidiaries shall have minimum Liquidity of $15,000,000, (vi) the Borrower
shall have delivered to the Administrative Agent at least ten (10) Business Days
prior to such proposed acquisition, a Compliance Certificate evidencing
compliance with Section 8.1 as required under clause (iv) above, together with
all relevant financial information with respect to such acquired assets,
including, without limitation, the aggregate consideration for such acquisition,
any other information reasonably required to demonstrate compliance with
Section 8.1 and, in the case of any acquisition with aggregate consideration in
excess of $50,000,000, appropriate revisions to the projections included in the
Confidential Information Memorandum, or, if Projections have been provided
pursuant to Section 7.2(c), appropriate revisions to such Projections, in each
case after giving effect to such acquisition (such revised projections or
Projections to be accompanied by a certificate of a Responsible Officer stating
that such revised projections or Projections are based on estimates, information
and assumptions set forth therein and otherwise believed by such Responsible
Officer to be reasonable at such time (it being recognized that such revised
projections or Projections relate to future events and are not to be viewed as
fact and that actual results during the period covered thereby may differ from
such revised projections or Projections by a material amount)); and (vii) any
Person or assets or division as acquired in accordance herewith shall be in
substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
herein, as of the time of such acquisition. Prior to the expiration of the
Draw-Down Period, all Permitted Acquisitions must be financed with borrowings
under the Draw-Down Facility and may not be financed with cash on hand.

                    “Person”: an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

                    “Plan”: at a particular time, any employee benefit plan that
is covered by ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

                    “Pricing Grid”: the pricing grid attached hereto as Annex A.

                    “Pro Forma Balance Sheet”: as defined in Section 5.1(a).

                    “Projections”: as defined in Section 7.2(c).

 



--------------------------------------------------------------------------------



 



20

                    “Properties”: as defined in Section 5.17(a).

                    “Property”: any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Capital Stock.

                    “Recovery Event”: any settlement of or payment in respect of
any property, casualty or title insurance claim or any condemnation proceeding
relating to any asset of any Group Member.

                    “Reference Lender”: The Bank of New York.

                    “Refunded Swingline Loans”: as defined in Section 3.4.

                    “Refunding Date”: as defined in Section 3.4.

                    “Register”: as defined in Section 11.6(d).

                    “Regulation U”: Regulation U of the Board as in effect from
time to time.

                    “Reimbursement Obligation”: the obligation of the Borrower
to reimburse the Issuing Lender pursuant to Section 3.11 for amounts drawn under
Letters of Credit.

                    “Reinvestment Deferred Amount”: with respect to any
Reinvestment Event, the aggregate Net Cash Proceeds received by any Group Member
in connection therewith that are not applied to prepay the Term Loans or reduce
the Revolving Commitments pursuant to Section 4.2(b) as a result of the delivery
of a Reinvestment Notice.

                    “Reinvestment Event”: any Asset Sale or Recovery Event in
respect of which the Borrower has delivered a Reinvestment Notice.

                    “Reinvestment Notice”: a written notice executed by a
Responsible Officer stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire, construct or repair fixed or
capital assets useful in its business.

                    “Reinvestment Prepayment Amount”: with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant Reinvestment Prepayment Date to acquire,
construct or repair fixed or capital assets useful in the Borrower’s business.

                    “Reinvestment Prepayment Date”: with respect to any
Reinvestment Event, the earlier of (a) the date occurring twelve months after
such Reinvestment Event and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire, construct or
repair fixed or capital assets useful in the Borrower’s business with all or any
portion of the relevant Reinvestment Deferred Amount.

 



--------------------------------------------------------------------------------



 



21

                    “Reorganization”: with respect to any Multiemployer Plan,
the condition that such plan is in reorganization within the meaning of
Section 4241 of ERISA.

                    “Reportable Event”: any of the events set forth in Section
4043(b) of ERISA, other than those events as to which the thirty day notice
period is waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of
PBGC Reg. § 4043.

                    “Required Lenders”: at any time, the holders of more than
50% of (a) until the Closing Date, the Commitments then in effect and
(b) thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding, (ii) the Total Revolving Commitments then in effect or,
if the Revolving Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding, and (iii) the Total Delayed-Draw Term
Commitments then in effect.

                    “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

                    “Responsible Officer”: the chief executive officer,
president, chief financial officer or controller of the Borrower, but in any
event, with respect to financial matters, the chief financial officer or
controller of the Borrower.

                    “Restricted Payments”: as defined in Section 8.6.

                    “Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Revolving Loans (including, if applicable,
Incremental Revolving Loans) and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” under such Lender’s name on such
Lender’s Addendum or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be increased pursuant to
Section 4.16 or otherwise changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $50,000,000.

                    “Revolving Commitment Period”: the period from and including
the Closing Date to the Revolving Termination Date.

                    “Revolving Extensions of Credit”: as to any Revolving Lender
at any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations at such time and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

                    “Revolving Lender”: each Lender that has a Revolving
Commitment or that holds Revolving Loans (including Incremental Revolving
Commitments and Incremental Revolving Loans).

 



--------------------------------------------------------------------------------



 



22

                    “Revolving Loans”: as defined in Section 3.1(a).

                    “Revolving Percentage”: as to any Revolving Lender at any
time, the percentage which such Lender’s Revolving Commitment then constitutes
of the Total Revolving Commitments (or, at any time after the Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Loans then outstanding constitutes
of the aggregate principal amount of the Revolving Loans then outstanding).

                    “Revolving Termination Date”: May 19, 2010.

                    “SEC”: the Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

                    “Security Documents”: the collective reference to the
Guarantee and Collateral Agreement, the Mortgages and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

                    “Senior Subordinated Note Indenture”: the Indenture, dated
as of February 4, 2004, among the Borrower, certain of its Subsidiaries and
Wells Fargo Bank Minnesota, National Association, as Trustee, in connection with
the issuance of the Senior Subordinated Notes, together with all instruments and
other agreements entered into by the Borrower or such Subsidiaries in connection
therewith.

                    “Senior Subordinated Notes”: the $150,000,000 aggregate
principal amount 7.50% senior subordinated notes of the Borrower issued on
February 4, 2004, and due February 15, 2014, pursuant to the Senior Subordinated
Note Indenture.

                    “Showtime Agreement”: Agreement between the Borrower and
Showtime Concession Supply Co., effective November 1, 2003.

                    “Single Employer Plan”: any Plan that is covered by Title IV
of ERISA, but that is not a Multiemployer Plan.

                    “Solvent”: when used with respect to any Person, means that,
as of any date of determination, (a) the amount of the “present fair saleable
value” of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such

 



--------------------------------------------------------------------------------



 



23

breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured and (iii) “assets” shall
include, in the case of any Group Member, all rights and claims for
contribution, subrogation and indemnification against any other Group Member.

                    “Specified Change of Control”: a “Change of Control” (or any
other defined term having a similar purpose) as defined in the Senior
Subordinated Note Indenture.

                    “Specified Hedge Agreement”: any Hedge Agreement (a) entered
into by (i) the Borrower or any of its Subsidiaries and (ii) any Agent or Lender
or any affiliate thereof, as counterparty and (b) that has been designated by
such Agent or Lender, as the case may be, and the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement. The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Agent, Lender or affiliate thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.

                    “Subsidiary”: as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

                    “Subsidiary Guarantor”: each Subsidiary of the Borrower
other than (i) any Excluded Foreign Subsidiary, (ii) any Subsidiary that is not
a Material Group Member that the Borrower elects to have excluded from being a
Subsidiary Guarantor or (iii) any non-Wholly Owned Subsidiary that is prohibited
from becoming a Subsidiary Guarantor by the terms of any Requirement of Law
(including any duties owed thereunder) binding on or applicable to such
non-Wholly Owned Subsidiary or the holders of its Capital Stock.

                    “Swingline Commitment”: the obligation of the Swingline
Lender to make Swingline Loans pursuant to Section 3.3 in an aggregate principal
amount at any one time outstanding not to exceed $10,000,000.

                    “Swingline Lender”: Bear Stearns Corporate Lending Inc., or
any other Lender designated by the Borrower and approved by the Administrative
Agent (such consent not to be unreasonably withheld), in its capacity as the
lender of Swingline Loans.

                    “Swingline Loans”: as defined in Section 3.3.

                    “Swingline Participation Amount”: as defined in Section 3.4.

 



--------------------------------------------------------------------------------



 



24

                    “Syndication Date”: the date on which the Lead Arranger
declares the syndication of the Facilities to be complete (such period not to
exceed 60 days after the Closing Date) and the entities selected in such
syndication process become parties to this Agreement.

                    “Target”: George G. Kerasotes Corporation.

                    “Term Lenders”: the collective reference to the Initial Term
Lenders, the Delayed-Draw Term Lenders and the Incremental Term Lenders.

                    “Term Loan Maturity Date”: May 19, 2012.

                    “Term Loans”: the collective reference to the Initial Term
Loans, the Delayed-Draw Term Loans and the Incremental Term Loans.

                    “Total Delayed-Draw Term Commitments”: at any time, the
aggregate amount of the Delayed-Draw Term Commitments then in effect.

                    “Total Revolving Commitments”: at any time, the aggregate
amount of the Revolving Commitments then in effect.

                    “Total Revolving Extensions of Credit”: at any time, the
aggregate amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

                    “Transferee”: any Assignee or Participant.

                    “Type”: as to any Loan, its nature as a Base Rate Loan or a
Eurodollar Loan.

                    “United States”: the United States of America.

                    “Wholly Owned Subsidiary”: as to any Person, any other
Person all of the Capital Stock of which (other than directors’ qualifying
shares required by law) is owned by such Person directly and/or through other
Wholly Owned Subsidiaries.

                    “Wholly Owned Subsidiary Guarantor”: any Subsidiary
Guarantor that is a Wholly Owned Subsidiary of the Borrower.

                    1.2. Other Definitional Provisions. (a) Unless otherwise
specified therein, all terms defined in this Agreement shall have the defined
meanings when used in the other Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.

          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property”

 



--------------------------------------------------------------------------------



 



25

shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, Capital
Stock, securities, revenues, accounts, leasehold interests and contract rights,
and (v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder) and (vi) references
to the “Borrower and its Subsidiaries” shall be deemed to include the Target and
its Subsidiaries.

          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

          (e) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided that, if either the Borrower notifies the Administrative Agent that
such Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

                    2.1. Term Commitments. Subject to the terms and conditions
hereof, (a) each Initial Term Lender severally agrees to make a term loan (an
“Initial Term Loan”) to the Borrower on the Closing Date in an amount equal to
the Initial Term Commitment of such Lender and (b) each Delayed-Draw Term Lender
severally agrees to make one or more term loans (each, a “Delayed-Draw Term
Loan”) to the Borrower from time to time during the Draw-Down Period in an
aggregate amount for all such term loans not to exceed the amount of the
Delayed-Draw Term Commitment of such Lender. The Term Loans may from time to
time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 4.3.

                    2.2. Procedure for Term Loan Borrowing. (a) The Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 10:00 A.M., New York City time,
one Business Day prior to the anticipated Closing Date) requesting that the
Initial Term Lenders make the Initial Term Loans on the Closing Date and
specifying the amount to be borrowed. The Initial Term Loans made on the Closing
Date shall initially be Base Rate Loans and, unless otherwise agreed by the

 



--------------------------------------------------------------------------------



 



26

Administrative Agent in its sole discretion, no Initial Term Loan may be
converted into or continued as a Eurodollar Loan having an Interest Period in
excess of one month prior to the Syndication Date. Upon receipt of such notice
the Administrative Agent shall promptly notify each Initial Term Lender thereof.
Not later than 12:00 Noon, New York City time, on the Closing Date each Initial
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Initial Term Loan
to be made by such Lender. The Administrative Agent shall promptly make
available to the Borrower on the Closing Date, by wire transfer of immediately
available funds to a bank account designated in writing by the Borrower, the
aggregate of the amounts made available to the Administrative Agent by the
Initial Term Lenders in immediately available funds.

          (b) The Borrower may request from time to time during the Draw-Down
Period that the Delayed-Draw Lenders shall make Delayed-Draw Term Loans by
executing and delivering to the Administrative Agent a Delayed-Draw Activation
Notice (which notice must be received by the Administrative Agent prior to
10:00 A.M., New York City time, five Business Days prior to the proposed
Delayed-Draw Closing Date) specifying (x) the amount of such Delayed-Draw Term
Loans, (y) the applicable Delayed-Draw Closing Date and (z) the Type of such
Delayed-Draw Term Loans. Upon receipt of such notice the Administrative Agent
shall promptly notify each Delayed-Draw Term Lender thereof. Not later than
12:00 Noon, New York City time, on the Delayed-Draw Closing Date each
Delayed-Draw Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the
Delayed-Draw Term Loan to be made by such Lender. The Administrative Agent shall
promptly make available to the Borrower on the Delayed-Draw Closing Date, by
wire transfer of immediately available funds to a bank account designated in
writing by the Borrower, the aggregate of the amounts made available to the
Administrative Agent by the Delayed-Draw Term Lenders in immediately available
funds.

Notwithstanding the foregoing, without the consent of the Required Lenders,
(i) the aggregate amount of borrowings of Delayed-Draw Term Loans shall not
exceed the Delayed-Draw Term Commitments of all Delayed-Draw Term Lenders,
(ii) no more than five Delayed-Draw Closing Dates may be selected by the
Borrower during the Draw-Down Period.

                    2.3. Repayment of Term Loans. (a) The principal amount of
the Initial Term Loans of each Initial Term Lender shall be repayable in 28
installments (each due on the last day of each calendar quarter), commencing on
September 30, 2005, each of which shall be in an amount equal to such Lender’s
Initial Term Percentage multiplied by (i) in the case of the first 24 such
installments, $425,000 and (ii) in the case of the final four such installments
(which shall be due on September 30, 2011, December 31, 2011, March 31, 2012 and
the Term Loan Maturity Date), $39,950,000.

          (b) The principal amount of each Delayed-Draw Term Loan of each
Delayed-Draw Term Lender shall be repayable, (i) for all fiscal quarters ending
prior to September 30, 2011, in equal consecutive quarterly installments
beginning (with respect to each such Delayed-Draw Term Loan) with the first full
calendar quarter ending after the making of such Delayed-Draw Term Loan (each
due on the last day of each calendar quarter) of an amount equal to 0.25% of the
initial principal amount of such Lender’s Delayed-Draw Term

 



--------------------------------------------------------------------------------



 



27

Loans and (ii) for the fiscal quarters ending September 30, 2011, December 31,
2011 and March 31, 2012, and the payment to be made on the Term Loan Maturity
Date, in equal consecutive quarterly installments (each due on the last day of
each such calendar quarter, and on the Term Loan Maturity Date, as the case may
be) of an amount equal to the aggregate remaining principal balance of such
Lender’s Delayed-Draw Term Loans on September 29, 2011, divided by four.

          (c) In the event that any Incremental Term Loans are made on an
Increased Amount Date, the Borrower shall repay such Incremental Term Loans on
the dates and in the amounts set forth in the Incremental Assumption Agreement,
provided that all Incremental Term Loans shall mature on the Term Loan Maturity
Date.

                    2.4. Termination or Reduction of Delayed-Draw Term
Commitments. The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Delayed-Draw
Term Commitments or, from time to time, to reduce the amount of the Delayed-Draw
Term Commitments; provided that no such termination or reduction of Delayed-Draw
Term Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Delayed-Draw Term Loans made on the effective date thereof,
the aggregate Delayed-Draw Term Loans then outstanding would exceed the Total
Delayed-Draw Term Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Delayed-Draw Term Commitments then in effect.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

                    3.1. Revolving Commitments. (a) Subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans (such loans, together with any Incremental Revolving Loans, the
“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.

          (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

                    3.2. Procedure for Revolving Loan Borrowing. The Borrower
may borrow under the Revolving Commitments during the Revolving Commitment
Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of Base
Rate Loans)

 



--------------------------------------------------------------------------------



 



28

(provided that any such notice of a borrowing of Base Rate Loans to finance
payments required to be made pursuant to Section 3.5 may be given not later than
10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Any Revolving Loans made on the Closing Date
shall initially be Base Rate Loans and, unless otherwise agreed by the
Administrative Agent in its sole discretion, no Revolving Loan may be made as,
converted into or continued as a Eurodollar Loan having an Interest Period in
excess of one month prior to the Syndication Date. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of Base
Rate Loans, $1,000,000 or a whole multiple of $250,000 in excess thereof (or, if
the then aggregate Available Revolving Commitments are less than $1,000,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; provided, that (x) the Swingline
Lender may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are Base Rate Loans in other amounts pursuant to Section 3.4
and (y) borrowings of Base Rate Loans pursuant to Section 3.11 shall not be
subject to the foregoing minimum amounts. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its pro rata share
of each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent on the Borrowing Date, by wire transfer of
immediately available funds to a bank account designated by the Borrower in
writing, the aggregate of the amounts made available to the Administrative Agent
by the Revolving Lenders in immediately available funds. Not more than
$10,000,000 of Revolving Loans shall be made on the Closing Date.

                    3.3. Swingline Commitment. (a) Subject to the terms and
conditions hereof, the Swingline Lender agrees to make a portion of the credit
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans
(“Swingline Loans”) to the Borrower; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans hereunder, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero. During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be Base Rate Loans
only.

          (b) The Borrower shall repay all outstanding Swingline Loans on the
Revolving Termination Date.

                    3.4. Procedure for Swingline Borrowing; Refunding of
Swingline Loans. (a) Whenever the Borrower desires that the Swingline Lender
make Swingline Loans it shall give the Swingline Lender irrevocable telephonic
notice confirmed promptly in writing (which

 



--------------------------------------------------------------------------------



 



29

telephonic notice must be received by the Swingline Lender not later than 1:00
P.M., New York City time, on the proposed Borrowing Date), specifying (i) the
amount to be borrowed and (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period). Each borrowing under the
Swingline Commitment shall be in an amount equal to $500,000 or a whole multiple
of $100,000 in excess thereof. Not later than 3:00 P.M., New York City time, on
the Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by wire transfer of immediately available funds to a bank account
designated by the Borrower in writing.

          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 3.4(b), one of the events described in Section 9(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 3.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 3.4(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the

 



--------------------------------------------------------------------------------



 



30

case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Loans then due); provided, however, that in the event
that such payment received by the Swingline Lender is required to be returned,
such Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

                    3.5. Commitment Fees, etc. (a) The Borrower agrees to pay to
the Administrative Agent for the account of each Revolving Lender a commitment
fee for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on the first of such dates to occur after the date hereof.

          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Delayed-Draw Term Lender a commitment fee for the period from
and including the Closing Date to the final day of the Draw-Down Period,
computed on the average daily amount of the Available Delayed-Draw Term
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the final day of the Draw-Down Period, commencing on the first of such
dates to occur after the date hereof, in each case at the rate per annum set
forth below opposite such date.

          Delayed-Draw Term Fee Payment Date   Commitment Fee Rate
June 30, 2005
  0.75%
 
   
September 30, 2005
  0.75%
 
   
December 31, 2005
  0.75%
 
   
March 31, 2006
  1.00%
 
   
June 30, 2006
  1.00%

 



--------------------------------------------------------------------------------



 



31

              Delayed-Draw Term Fee Payment Date   Commitment Fee Rate
September 30, 2006
    1.00 %
 
       
December 31, 2006
    1.00 %
 
       
March 31, 2007
    1.50 %
 
       
Final Day of Draw-Down Period
    1.50 %

          (c) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.

                    3.6. Termination or Reduction of Revolving Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Commitments or, from time
to time, to reduce the amount of the Revolving Commitments; provided that no
such termination or reduction of Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

                    3.7. L/C Commitment. (a) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Revolving
Lenders set forth in Section 3.10(a), agrees to issue letters of credit
(“Letters of Credit”) for the account of the Borrower on any Business Day during
the Revolving Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars, (ii) have a face
amount of at least $100,000 (unless otherwise agreed by the Issuing Lender) and
(iii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a term not greater
than one-year may provide for the renewal thereof for additional periods not
greater than one year (which shall in no event extend beyond the date referred
to in clause (y) above or in the L/C Issuance Side Letter).

          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

                    3.8. Procedure for Issuance of Letter of Credit. The
Borrower may from time to time request that the Issuing Lender issue a Letter of
Credit by delivering to the Administrative Agent at its address for notices
specified herein an Application therefor. Upon receipt of any Application, the
Administrative Agent will notify the Issuing Lender of the amount, the
beneficiary and the requested expiration of the requested Letter of Credit, and
upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested

 



--------------------------------------------------------------------------------



 



32

issuance, the Available Revolving Commitments would not be less than zero, the
Issuing Lender will process such Application (in each case to be completed to
the satisfaction of the Issuing Lender, and accompanied by such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request) and any certificate, document or other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly cause the Letter of Credit to be issued
on the date (the “Issuing Date”) requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than the time
set forth in the L/C Issuance Side Letter) by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed to by
the Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

                    3.9. Fees and Other Charges. (a) The Borrower will pay a fee
on all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility, shared ratably among the Revolving Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the Issuance Date. In addition, the
Borrower shall pay to the Issuing Lender for its own account a fronting fee on
the undrawn and unexpired amount of each Letter of Credit equal to 0.30% per
annum, payable quarterly in arrears on each L/C Fee Payment Date after the
Issuance Date.

          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

                    3.10. L/C Participations. (a) The Issuing Lender irrevocably
agrees to grant and hereby grants to each L/C Participant, and, to induce the
Issuing Lender to cause Letters of Credit to be issued hereunder, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit issued hereunder and
the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent, for the
account of the Issuing Lender, upon demand of the Issuing Lender an amount equal
to such L/C Participant’s Revolving Percentage of the amount of such draft, or
any part thereof, that is not so reimbursed. The Administrative Agent shall
promptly forward such amounts to the Issuing Lender.

          (b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender

 



--------------------------------------------------------------------------------



 



33

within three Business Days after the date such payment is due, such L/C
Participant shall pay to the Administrative Agent for the account of the Issuing
Lender on demand an amount equal to the product of (i) such amount, times
(ii) the daily average Federal Funds Effective Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.10(a) is not made available to the
Administrative Agent for the account of the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum then applicable to Base Rate Loans under the Revolving Facility.
A certificate of the Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or the Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the Issuing Lender), or any payment of
interest on account thereof, the Administrative Agent or the Issuing Lender, as
the case may be, will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or the Issuing Lender, as the case may be, to it.

                    3.11. Reimbursement Obligation of the Borrower. The Borrower
agrees to reimburse the Issuing Lender on the Business Day next succeeding the
Business Day on which the Issuing Lender notifies the Borrower of the date and
amount of a draft presented under any Letter of Credit and paid by the Issuing
Lender for the amount of (a) such draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by the Issuing Lender in connection with
such payment. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of Section
9(f) shall have occurred and be continuing with respect to the Borrower, in
which case the procedures specified in Section 3.10 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 3.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 3.2 or, if applicable,
Section 3.4), if the Administrative Agent had received a notice of such
borrowing

 



--------------------------------------------------------------------------------



 



34

at the time the Administrative Agent receives notice from the Issuing Lender of
such drawing under such Letter of Credit.

                    3.12. Obligations Absolute. The Borrower’s obligations under
Section 3.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for (except to the
extent found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender), and the Borrower’s Reimbursement Obligations under
Section 3.11 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

                    3.13. Letter of Credit Payments. If any draft shall be
presented for payment under any Letter of Credit, the Issuing Lender shall
promptly notify the Borrower of the date and amount thereof. The responsibility
of the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

                    3.14. Applications; L/C Issuance Side Letter. To the extent
that any provision of any Application related to any Letter of Credit is
inconsistent with the provisions of this Section 3, the provisions of this
Section 3 shall apply. To the extent that any provision of the L/C Issuance Side
Letter is inconsistent with the provisions of Sections 3.7, 3.8, 3.9, 3.10,
3.11, 3.12 or 3.13 the provisions of the L/C Issuance Side Letter shall apply.

SECTION 4.   GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

                    4.1. Optional Prepayments. (a) The Borrower may at any time
and from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 12:00 Noon, New York City time, (x)

 



--------------------------------------------------------------------------------



 



35

three Business Days prior thereto, in the case of Eurodollar Loans, (y) one
Business Day prior thereto, in the case of Base Rate Loans, and (z) on the date
of prepayment, in the case of Swingline Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 4.11. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are Base Rate Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $250,000 in excess thereof. Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

          (b) Each optional prepayment in respect of the Initial Term Loans made
prior to the second anniversary of the Closing Date shall be accompanied by a
pro rata reduction of the Delayed-Draw Term Commitment of each Lender in effect
at such time in the amount of such optional prepayment.

                    4.2. Mandatory Prepayments and Commitment Reductions. (a) If
any Capital Stock shall be issued by any Group Member (other than any Capital
Stock issued to any Group Member) or any capital contribution is made to any
Group Member (other than a capital contribution by any Group Member), an amount
equal to 50% of the Net Cash Proceeds thereof shall be applied on the date of
such issuance or contribution toward the prepayment of the Term Loans and the
reduction of the Revolving Commitments as set forth in Section 4.2(e).

          (b) If any Indebtedness shall be issued or incurred by any Group
Member (other than Excluded Indebtedness), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 4.2(e).

          (c) If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, 100% of such Net Cash Proceeds shall be applied
on such date toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 4.2(e); provided, that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Asset
Sales and Recovery Events that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed $7,500,000 (in the case of
Asset Sales) or $7,500,000 (in the case of Recovery Events) in any fiscal year
of the Borrower and (ii) on each Reinvestment Prepayment Date, an amount equal
to the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event shall be applied toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 4.2(e).

          (d) If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2005, there shall be Excess Cash Flow, the Borrower
shall, on the

 



--------------------------------------------------------------------------------



 



36

relevant Excess Cash Flow Application Date, apply the ECF Percentage of such
Excess Cash Flow toward the prepayment of the Term Loans and the reduction of
the Revolving Commitments as set forth in Section 4.2(e). Each such prepayment
and commitment reduction shall be made on a date (an “Excess Cash Flow
Application Date”) no later than five Business Days after the earlier of (i) the
date on which the financial statements of the Borrower referred to in
Section 7.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

          (e) Amounts to be applied in connection with prepayments and
Commitment reductions made pursuant to Section 4.2 shall be applied, first, to
the prepayment of the Term Loans ratably between the Initial Term Loans, the
Delayed-Draw Term Loans and the Incremental Term Loans based on the outstanding
principal amounts thereof at such time and, second, to reduce permanently the
Revolving Commitments. Any such reduction of the Revolving Commitments shall be
accompanied by prepayment of the Revolving Loans and/or Swingline Loans to the
extent, if any, that the Total Revolving Extensions of Credit exceed the amount
of the Total Revolving Commitments as so reduced, provided that if the aggregate
principal amount of Revolving Loans and Swingline Loans then outstanding is less
than the amount of such excess (because L/C Obligations constitute a portion
thereof), the Borrower shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit and/or deposit an amount equal to such
excess in cash in a cash collateral account established with the Administrative
Agent for the benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent. The application of any prepayment pursuant to Section 4.2
shall be made, first, to Base Rate Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 4.2 (except in the case of Revolving Loans
that are Base Rate Loans and Swingline Loans) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

                    4.3. Conversion and Continuation Options. (a) The Borrower
may elect from time to time to convert Eurodollar Loans to Base Rate Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to

 



--------------------------------------------------------------------------------



 



37

such Loans, provided that no Eurodollar Loan under a particular Facility may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

                    4.4. Limitations on Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than ten Eurodollar Tranches shall be outstanding at any one time prior to
any increase pursuant to Section 4.16, and no more than twelve Eurodollar
Tranches shall be outstanding at any one time thereafter.

                    4.5. Interest Rates and Payment Dates. (a) Each Eurodollar
Loan shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

          (b) Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.

          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Facility plus 2%, and (ii) if
all or a portion of any interest payable on any Loan or Reimbursement Obligation
or any commitment fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans under the relevant Facility plus 2% (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2%), in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

                    4.6. Computation of Interest and Fees. (a) Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that,

 



--------------------------------------------------------------------------------



 



38

with respect to Base Rate Loans the rate of interest on which is calculated on
the basis of the Prime Rate, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.5(a).

                    4.7. Inability to Determine Interest Rate. If prior to the
first day of any Interest Period:

          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

          (b) the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

                    4.8. Pro Rata Treatment and Payments. (a) Each borrowing by
the Borrower from the Lenders hereunder, each payment by the Borrower on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Initial Term Percentages,
Delayed-Draw Term Percentages or Revolving Percentages, as the case may be, of
the relevant Lenders.

 



--------------------------------------------------------------------------------



 



39

          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Initial
Term Loans, the Delayed-Draw Term Loans and the Incremental Term Loans, as the
case may be, pro rata based upon the then remaining principal amount thereof.
Amounts prepaid on account of the Term Loans may not be reborrowed.

          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.

          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

          (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant

 



--------------------------------------------------------------------------------



 



40

Facility, on demand, from the Borrower. Nothing in this paragraph shall be
deemed to limit the rights of the Borrower against any such Lender.

          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

                    4.9. Requirements of Law. (a) If the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

          (i) shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 4.10
and changes in the rate of tax on the overall net income of such Lender);

          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

          (iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any

 



--------------------------------------------------------------------------------



 



41

request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

          (c) A certificate setting forth in reasonable detail any additional
amounts payable pursuant to this Section submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this Section, the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

                    4.10. Taxes. (a) All payments made by the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on any Agent or any Lender as a result of a
present or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

 



--------------------------------------------------------------------------------



 



42

          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Agents and
the Lenders for any incremental taxes, interest or penalties that may become
payable by any Agent or any Lender as a result of any such failure.

          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

          (f) If any Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Non-Excluded Taxes or Other Taxes as to
which it has been

 



--------------------------------------------------------------------------------



 



43

indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 4.10, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 4.10 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

                    4.11. Indemnity. The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable
Eurodollar Rate for such Loans provided for herein over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

                    4.12. Change of Lending Office. Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 4.9 or
4.10(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 4.9 or 4.10(a).

 



--------------------------------------------------------------------------------



 



44

                    4.13. Replacement of Lenders. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 4.9 or 4.10(a), (b) is a Non-Consenting Lender (as
defined in Section 11.1) or (c) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to, or
accrued for the benefit of, such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 4.11 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent and, in the case of any
replacement Revolving Lender, the Issuing Lender, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

                    4.14. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.

          (b) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 11.6(a)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

          (c) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

                    4.15. Illegality. Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue

 



--------------------------------------------------------------------------------



 



45

Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 4.11.

                    4.16. Increase in Term Loans and Revolving Commitments.
(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loans and/or Incremental Revolving Commitments in
an aggregate amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Lenders (which may include
any existing Lender) willing to provide such Incremental Term Loans and/or
Incremental Revolving Loans, as the case may be, in their own discretion;
provided, that each Incremental Term Lender and/or Incremental Revolving Lender,
if not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and, in the case of Incremental Revolving Lenders only, the
Issuing Lender (which approval shall, in either case, not be unreasonably
withheld). Such notice shall set forth (i) the amount of the Incremental Term
Loans and/or Incremental Revolving Commitments being requested (which shall be
in minimum increments of $15 million or equal to the remaining Incremental
Amount), (ii) the date on which such Incremental Term Loans are requested to be
made and/or Incremental Revolving Commitments are requested to become effective
(the “Increased Amount Date”), (iii) whether such Incremental Term Loans, if
any, are to be term loans on the same terms as the Initial Term Loans or term
loans with terms different from the outstanding Term Loans (“Other Term Loans”),
(iv) the use of proceeds for such Incremental Term Loan and (v) attaching pro
forma financial statements demonstrating compliance on a pro forma basis with
the financial covenants set forth in Section 8.1 after giving effect to such
Incremental Term Loan and/or Incremental Revolving Commitments and the Loans to
be made thereunder and the application of the proceeds therefrom (including by
giving pro forma effect to any Permitted Acquisition financed thereby) as if
made and applied on the date of the most-recent financial statements of the
Borrower delivered pursuant to Section 7.1.

          (b) The Borrower and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loans of such Incremental Term Lender and/or Incremental Revolving Commitment of
such Incremental Revolving Lender. Each Incremental Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided,
that, without the prior written consent of the Required Lenders, (i) no
Incremental Term Loans shall be permitted to be made prior to the time that the
Delayed-Draw Term Facility shall have been fully drawn, (ii) the final maturity
date of any Other Term Loans shall be no earlier than the Term Loan Maturity
Date and (iii) the average life to maturity of any Other Term Loans shall be no
shorter than the average life to maturity of the Term Loans and provided,
further, that if the interest rate margin in respect of any Other Term Loan
exceeds the Applicable Margin for the Term Loans by more than -1/4 of 1% (it
being understood that any such increase may take the form of original issue
discount (“OID”), with OID being equated to the interest rates in a manner

 



--------------------------------------------------------------------------------



 



46

determined by the Administrative Agent based on an assumed four-year life to
maturity), such Applicable Margin shall be increased so that the interest rate
margin in respect of such Other Term Loan (giving effect to any OID issued in
connection with such Other Term Loan) is no more than -1/4 of 1% higher than the
Applicable Margin for the Term Loans. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Assumption
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Assumption Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loans and/or Incremental Revolving Commitments evidenced
thereby. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

          (c) Notwithstanding the foregoing, no Incremental Term Loan may be
made and no Incremental Revolving Commitment shall become effective under this
Section 4.16 unless (i) on the date on which such Loan is made or of such
effectiveness, the conditions set forth in Section 6.2 shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Responsible Officer of the Borrower, (ii) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and consistent with those delivered on the
Closing Date under Section 6.1 and such additional documents and filings
(including amendments to the Mortgages and other Security Documents and title
endorsement bring downs) as the Administrative Agent may reasonably require to
assure that the Incremental Term Loans and/or Incremental Revolving Loans are
secured by the Collateral ratably with the existing Term Loans and Revolving
Loans and (iii) the Borrower and its Subsidiaries would be in compliance with
the financial covenants set forth in Section 8.1 on a pro forma basis after
giving effect to such Incremental Term Loans and/or Incremental Revolving
Commitments and the Loans to be made thereunder and the application of the
proceeds therefrom as if made and applied on such date.

          (d) Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans (other than Other Term Loans) and/or Incremental
Revolving Loans, when originally made, are included in each Borrowing of
outstanding Term Loans or Revolving Loans on a pro rata basis, and the Borrower
agrees that Section 4.11 shall apply to any conversion of Eurocurrency Loans to
Base Rate Loans reasonably required by the Administrative Agent to effect the
foregoing.

SECTION 5. REPRESENTATIONS AND WARRANTIES

                    To induce the Agents and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Agent and each
Lender that:

 



--------------------------------------------------------------------------------



 



47

                    5.1. Financial Condition.

          (a) The unaudited pro forma consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at March 31, 2005 (including the notes
thereto) (the “Pro Forma Balance Sheet”), copies of which have heretofore been
made available to each Lender, has been prepared giving effect (as if such
events had occurred on such date) to (i) the consummation of the Acquisition,
(ii) the Loans to be made on the Closing Date and the use of proceeds thereof
and (iii) the payment of estimated fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to the Borrower as of the date of delivery thereof, and
presents fairly in all material respects on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at March 31,
2005, assuming that the events specified in the preceding sentence had actually
occurred at such date.

          (b) (i) The audited consolidated balance sheets of each of the
Borrower and the Target as at December 31, 2002, December 31, 2003 and
December 31, 2004, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by unqualified reports from PricewaterhouseCoopers LLP or Ernst & Young LLP, as
the case may be (in the case of the Borrower) and Kerber, Eck and Braecael, LLP
(in the case of the Target), present fairly in all material respects the
consolidated financial condition of each of the Borrower and the Target, as the
case may be, as at such dates, and the consolidated results of their respective
operations and its consolidated cash flows for the respective fiscal years then
ended.

      (ii) The unaudited consolidated balance sheet of each of the Borrower and
the Target as at March 31, 2005, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly in all material respects the consolidated financial
condition of each of the Borrower and the Target, as the case may be, as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the three-month period then ended (subject to normal year-end audit
adjustments).

All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2004 to and including the date hereof there has been no Disposition
by the Borrower or the Target of any material part of its business or property.

                    5.2. No Change. Since December 31, 2004, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

                    5.3. Corporate Existence; Compliance with Law. Each Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its

 



--------------------------------------------------------------------------------



 



48

organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification and (d) is in compliance with all
Requirements of Law except, in the case of clauses (c) and (d), to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

                    5.4. Power; Authorization; Enforceable Obligations. Each
Loan Party has the power and authority, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Acquisition and the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 5.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect except as otherwise noted on such Schedule 5.4
and (ii) the filings referred to in Section 5.19. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

                    5.5. No Legal Bar. The execution, delivery and performance
of this Agreement and the other Loan Documents, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.

                    5.6. Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against any Group Member or against
any of their respective properties or revenues (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or
(b) that could reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



49

                    5.7. No Default. No Group Member is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

                    5.8. Ownership of Property; Liens. Each Material Group
Member has title in fee simple to, or a valid leasehold interest in, all its
material real property currently used in its business, and good title to, or a
valid leasehold interest in, all its other material property currently used in
its business, excluding minor defects in title that do not interfere with the
use of such real or personal property for their intended purposes and none of
such property is subject to any Lien except as permitted by Section 8.3.

                    5.9. Intellectual Property. Each Material Group Member owns,
or is licensed to use, all Intellectual Property necessary for the conduct of
its business in all material respects as currently conducted; no material claim
has been asserted and is pending by any Person challenging or questioning the
use of any Intellectual Property, or the validity or effectiveness of any
Intellectual Property, material to its business, nor does the Borrower know of
any valid basis for any such claim; and the use of Intellectual Property by each
Group Member does not infringe on the rights of any Person in any manner that
would result in a claim against any Group Member that could reasonably be
expected to have a Material Adverse Effect.

                    5.10. Taxes. Each Group Member has filed or caused to be
filed all Federal, state and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any tax, fee or charge, the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); no tax Lien has
been filed, and, to the knowledge of the Borrower, no claim out of which a tax
Lien could reasonably be expected to arise is being asserted, with respect to
any such tax, fee or other charge, except any such Lien being contested as
aforesaid as to which sale or other enforcement action has been stayed as a
result of such contest.

                    5.11. Federal Regulations. No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

                    5.12. Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and

 



--------------------------------------------------------------------------------



 



50

welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

                    5.13. ERISA. Neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

                    5.14. Investment Company Act; Other Regulations. No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

                    5.15. Subsidiaries. Except as set forth on Schedule 5.15 or
otherwise disclosed to the Administrative Agent by the Borrower in writing from
time to time after the Closing Date, (a) Schedule 5.15 sets forth the name and
jurisdiction of organization of each Subsidiary and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by any Loan Party and (b)
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as created by the Loan
Documents.

                    5.16. Use of Proceeds. The proceeds of the Initial Term
Loans made on the Closing Date shall be used to finance a portion of the
Acquisition and to pay related fees and expenses. The proceeds of the
Delayed-Draw Term Loans and any Incremental Term Loans shall be used to finance
Permitted Acquisitions and to pay related fees and expenses; provided, that, the
proceeds of any Delayed-Draw Term Loan made after the first date on which the
Available Delayed-Draw Commitment is $35,000,000 or less shall be used for any
general corporate purpose (including Permitted Acquisitions). The proceeds of
the Revolving Loans shall be used together with the proceeds of the Swingline
Loans and the Letters of Credit for any general corporate purposes; provided,
that such proceeds shall not be used to finance Permitted Acquisitions prior to
the termination of the Draw-Down Period unless the Delayed-Draw Term Loans shall
have been fully drawn.

 



--------------------------------------------------------------------------------



 



51

                    5.17. Environmental Matters. Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

          (a) the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

          (b) no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;

          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

          (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

          (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

          (g) no Group Member has assumed any liability of any other Person
under Environmental Laws.

                    5.18. Accuracy of Information, etc. No statement or
information contained in this Agreement, any other Loan Document, the
Confidential Information Memorandum or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions

 



--------------------------------------------------------------------------------



 



52

contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished (or,
in the case of the Confidential Information Memorandum, as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. As of the date hereof,
the representations and warranties of the Borrower and, to the best knowledge of
the Borrower, of the Seller, contained in the Acquisition Documentation are true
and correct in all material respects. There is no fact known to any Loan Party
that could reasonably be expected to have a Material Adverse Effect that has not
been expressly disclosed herein, in the other Loan Documents, in the
Confidential Information Memorandum or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

                    5.19. Security Documents. (a) The Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock (as defined in the Guarantee and Collateral Agreement), when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 5.19(a) in appropriate form are filed in the offices specified on
Schedule 5.19(a), and the other actions specified in the Guarantee and
Collateral Agreement are taken, the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof as
contemplated by the Guarantee and Collateral Agreement, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.3).

          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 5.19(b)(i), each such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Secured Indebtedness (as defined in the relevant Mortgage), in each case prior
and superior in right to any other Person (except Liens permitted by
Section 8.3). Schedule 5.19(b)(ii) lists, as of the Closing Date, each parcel of
owned real property and each leasehold interest in real property located in the
United States and held by the Borrower or any of its Subsidiaries that has a
value, in the reasonable opinion of the Borrower, in excess of $1,000,000 (in
the case of any owned real property) or aggregate payments in excess of $400,000
per annum (in the case of any leased real property).

 



--------------------------------------------------------------------------------



 



53

                    5.20. Solvency. Each Loan Party is, and after giving effect
to the Acquisition and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.

                    5.21. Senior Indebtedness. The Obligations constitute
“Senior Debt” and “Designated Senior Debt” of the Borrower under and as defined
in the Senior Subordinated Note Indenture. The obligations of each Subsidiary
Guarantor under the Guarantee and Collateral Agreement constitute “Senior Debt”
of such Subsidiary Guarantor under and as defined in the Senior Subordinated
Note Indenture.

                    5.22. Regulation H. No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968, unless flood insurance of the type described in Section 7.14(c) has
been provided with respect to such property.

                    5.23. Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition
Documentation, the Senior Subordinated Note Indenture, the Coke Agreement, the
Employment Agreement and the Showtime Agreement, including any amendments,
supplements or modifications with respect to any of the foregoing.

SECTION 6. CONDITIONS PRECEDENT

                    6.1. Conditions to Initial Extension of Credit. The
agreement of each Lender to make the initial extension of credit requested to be
made by it is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date (but in any event no
earlier than May 19, 2005 and no later than June 15, 2005), of the following
conditions precedent:

          (a) Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement, or, in the case of
the Lenders, an Addendum, executed and delivered by each Agent, the Borrower and
each Person that is a Lender as of the Closing Date, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor; (iii) an Acknowledgment and Consent in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party; and (iv) the Deposit Account
Control Agreement, executed and delivered by the Borrower, the Agent and the
banking institution where the Borrower’s principal concentration account is
maintained.

          (b) Acquisition, etc. The following transactions shall have been or
shall concurrently be consummated, in each case on terms and conditions
reasonably satisfactory to each Agent and each Lender:

            (i) The Acquisition shall have been consummated for an aggregate
purchase price not exceeding $66,000,000 (subject to final post-closing
adjustments in accordance with the Acquisition Documentation) in accordance with
the Acquisition Agreement and

 



--------------------------------------------------------------------------------



 



54

applicable requirements of law, and the Acquisition Documentation shall not have
been amended, waived or otherwise modified in any material respect adverse to
the Borrower or the Lenders without the prior written consent of the
Administrative Agent and the Required Lenders;

            (ii) The Administrative Agent shall have received satisfactory
evidence that the fees and expenses to be incurred in connection with the
Acquisition and the financing thereof shall not exceed $10,000,000;

            (iii) All amounts outstanding under the Borrower’s existing Senior
Secured First Priority Credit Facility, dated as of February 4, 2004, and Senior
Secured Second Priority Credit Facility, dated as of February 4, 2004, shall
have been repaid, all commitments thereunder shall have been terminated and all
liens securing such facilities shall have been terminated, or agreed to be
terminated pursuant to a pay-off letter in each case on terms and conditions
satisfactory to the Administrative Agent; and

            (iv) All of the Target’s outstanding debt (if any) shall have been
paid, redeemed or repurchased in full (subject to any exceptions to be agreed
on), or arrangements for such payment, redemption or repurchase shall have been
made on terms and conditions satisfactory to the Administrative Agent. The
capital and ownership structure of the Borrower and its subsidiaries shall be
consistent with that described in the Confidential Information Memorandum after
giving effect to the Transaction. The consummation of the Transaction shall not
trigger any change of control put rights under any such indebtedness to remain
outstanding after the Closing Date.

          (c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall
have received the financial statements described in Section 5.1, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Borrower, as reflected in the financial statements or projections contained
in the Confidential Information Memorandum.

          (d) Consolidated Leverage Ratio. The Administrative Agent shall have
received satisfactory evidence that the Consolidated Leverage Ratio of the
Borrower (based on the pro forma balance sheet described in Section 5.1(a), as
of March 31, 2005) does not exceed 4.00 to 1.00.

          (e) Approvals. All governmental and third party approvals (including
landlords’ and other consents) necessary in connection with the Acquisition, the
continuing operations of the Group Members and the transactions contemplated
hereby shall have been obtained and be in full force and effect (excluding
consents of landlords where, despite the commercially reasonable efforts of the
Borrower, such consents and other documentation required for collateral security
to be granted in favor of the Administrative Agent in respect of the relevant
leased property shall not be obtained as of the Closing Date), and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the Acquisition or the financing contemplated
hereby.

 



--------------------------------------------------------------------------------



 



55

          (f) Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 8.3 or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

          (g) Fees. The Lenders and the Agents shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

          (h) Closing Certificate. The Administrative Agent shall have received
(i) a certificate of each Loan Party, dated the Closing Date, substantially in
the form of Exhibit G, with appropriate insertions and attachments including the
certificate or articles of organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party, and
(ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.

          (i) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:

            (i) the legal opinion of King & Spalding LLP, counsel to the
Borrower and its Subsidiaries, substantially in the form of Exhibit H-1;

            (ii) the legal opinion of Page, Scrantom, Sprouse, Tucker & Ford,
P.C., counsel to the Borrower and its Subsidiaries, substantially in the form of
Exhibit H-2;

            (iii) to the extent consented to by the relevant counsel, each legal
opinion, if any, delivered in connection with the Acquisition Agreement,
accompanied by a reliance letter in favor of the Lenders; and

            (iv) the legal opinion of local counsel in each jurisdiction in
which a Group Member is organized and of such other special and local counsel as
may be reasonably required by the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

          (j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 



--------------------------------------------------------------------------------



 



56

          (k) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 8.3), shall be in proper form
for filing, registration or recordation.

          (l) Solvency Certificate. The Administrative Agent shall have received
a solvency certificate from the chief financial officer of the Borrower.

          (m) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.

                    6.2. Conditions to Each Extension of Credit. The agreement
of each Lender to make any extension of credit requested to be made by it on any
date (including its initial extension of credit) is subject to the satisfaction
of the following conditions precedent:

      (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct on and as of such date as if made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct on and as of such earlier date, and except as to changes
otherwise expressly permitted by the terms of the Loan Documents.

      (b) Cash Balances. The cash balance on hand of the Borrower and its
Subsidiaries as of such date shall not exceed $25,000,000 (on the date of the
initial extension of credit) or $15,000,000 (on the date of any subsequent
extension of credit), in each case after giving effect to such extension of
credit, the application of proceeds of such borrowing and the use of cash on
hand as consideration for any transaction contemplated by such application of
proceeds, which proceeds and cash on hand must be applied within a reasonable
period of time thereafter; provided, that the foregoing condition shall not
apply to any Delayed-Draw Term Loan made following the first date on which the
Available Delayed-Draw Commitment is $35,000,000 or less.

      (c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 



--------------------------------------------------------------------------------



 



57

SECTION 7. AFFIRMATIVE COVENANTS

                    The Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

                    7.1. Financial Statements. Furnish to the Administrative
Agent and each Lender:

          (a) as soon as available, but in any event within 65 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

          (b) as soon as available, but in any event not later than 40 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower (45 days after the end of the fiscal quarters ending June 30,
2005 and September 30, 2005), the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

Documents required to be delivered pursuant to this Section 7.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered to
each Lender on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender upon written request of
Administrative Agent or such Lender.

                    7.2. Certificates; Other Information. Furnish to the
Administrative Agent and each Lender (or, in the case of clause (g), to the
relevant Lender):

          (a) concurrently with the delivery of the financial statements
referred to in Section 7.1(a), a written statement of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary

 



--------------------------------------------------------------------------------



 



58

therefor no knowledge was obtained of the existence of any Default or Event of
Default, except as specified in such statement (it being understood that such
examination will have extended only to financial accounting matters and that no
special or separate inquiry or review will have been made with respect to the
existence of any Defaults or Events of Default), unless applicable professional
standards or practices preclude such accountants from furnishing such written
statement;

          (b) concurrently with the delivery of any financial statements
pursuant to Section 7.1, (i) a Compliance Certificate containing all information
and calculations necessary for determining compliance by each Group Member with
the provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and, if
applicable, for determining the Applicable Margins and Commitment Fee Rate, and
stating that, insofar as is known to the Responsible Officer signing such
Compliance Certificate, no Default or Event of Default has occurred and is
continuing other than as described in reasonable detail in such Compliance
Certificate, and (ii) to the extent not previously disclosed to the
Administrative Agent, a listing of any material Intellectual Property acquired
by any Loan Party since the date of the most recent list delivered pursuant to
this clause (ii) (or, in the case of the first such list so delivered, since the
Closing Date);

          (c) as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on estimates, information and assumptions set forth
therein and otherwise believed by such Responsible Officer to be reasonable at
such time (it being recognized that such Projections relate to future events and
are not to be viewed as fact and that actual results during the period covered
thereby may differ from such Projections by a material amount);

          (d) if the Borrower is not then a reporting company or otherwise
complying with reporting company requirements under the Securities Exchange Act
of 1934, as amended, within 35 days after the end of each fiscal quarter of the
Borrower (40 days after the end of the fiscal quarters ending June 30, 2005 and
September 30, 2005), or 60 days, in the case of the last fiscal quarter of any
fiscal year, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;

          (e) no later than five Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other

 



--------------------------------------------------------------------------------



 



59

modification with respect to the Senior Subordinated Note Indenture or the
Acquisition Documentation;

          (f) within five Business Days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within three
Business Days after the same are filed, notice of the filing of all periodic
reports that the Borrower may make to, or file with, the SEC; and

          (g) promptly, such additional financial and other information as any
Lender, through the Administrative Agent, may from time to time reasonably
request.

Documents required to be delivered pursuant to this Section 7.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered to
each Lender on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender upon written request of
Administrative Agent or such Lender.

                    7.3. Payment of Obligations. Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

                    7.4. Maintenance of Existence; Compliance. (a) (i) Preserve,
renew and keep in full force and effect its organizational existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 8.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

          (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

                    7.5. Maintenance of Property; Insurance. (a) Keep all
material property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.

          (b) Maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are customarily insured against in the same general
area by companies engaged in the same or a similar business, in each case giving
effect to reasonable self-insurance levels and deductibles.

 



--------------------------------------------------------------------------------



 



60

                    7.6. Inspection of Property; Books and Records; Discussions
.(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities.

          (b) Permit representatives of any Lender to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time during normal business hours upon reasonable prior notice
and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.

                    7.7. Notices Promptly give notice to the Administrative
Agent and each Lender of:

          (a) the occurrence of any Default or Event of Default;

          (b) any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

          (c) any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $1,000,000 or more and not covered by insurance,
(ii) in which material injunctive or similar relief is sought or (iii) which
relates to any Loan Document;

          (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

          (e) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

                    7.8. Environmental Laws . (a) Comply with, in all material
respects, and ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply in all material respects with and maintain, any and all

 



--------------------------------------------------------------------------------



 



61

licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, except where any such
requirements or compliance is being contested in good faith by appropriate
proceedings.

                    7.9. Interest Rate Protection . In the case of the Borrower,
within 60 days after the Closing Date, enter into, and thereafter maintain,
Hedge Agreements to the extent necessary to provide that at least 50% of the
aggregate principal amount of all Funded Debt of the Borrower and its
Subsidiaries is subject to either a fixed interest rate or interest rate
protection for a period of not less than three years, which Hedge Agreements
shall have terms and conditions reasonably satisfactory to the Administrative
Agent.

                    7.10. Landlord Consents . Use its commercially reasonable
efforts to obtain from landlords of properties leased by such Loan Party
consents and other documentation reasonably satisfactory to the Administrative
Agent for the grant of collateral Security interests in a number of such
properties equal to at least 33% of the total number of properties leased by the
Borrower or any of its Subsidiaries.

                    7.11. Additional Collateral, etc. (a) With respect to any
property acquired after the Closing Date by any Loan Party (other than (x) any
property described in paragraph (b), (c) or (d) below, (y) any property subject
to a Lien expressly permitted by Section 8.3(g) and (z) property acquired by any
Excluded Foreign Subsidiary) as to which the Administrative Agent, for the
benefit of the Lenders, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the Lenders, a security interest in such property and
(ii) take all actions necessary or reasonably advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

          (b) With respect to (i) any fee interest in any real property having
an aggregate fair market value (together with improvements thereof) of at least
$1,000,000 acquired in one or a series of transactions after the Closing Date by
any Borrower or any other Loan Party (including any such real property owned by
any new Subsidiary Guarantor acquired after the Closing Date and excluding any
such real property owned by an Excluded Foreign Subsidiary or subject to a Lien
expressly permitted by Section 8.3(g)) or (ii) subject to the related Loan Party
obtaining the required landlord consent (provided that each Loan Party shall use
commercially reasonable efforts to obtain such consent), any leasehold interest
in any real property requiring aggregate payments in excess of $400,000 per
annum acquired or leased (including any leasehold property interest owned by any
new Subsidiary Guarantor acquired after the Closing Date or any leasehold
property interest with respect to

 



--------------------------------------------------------------------------------



 



62

which a required landlord consent is granted after the Closing Date) in one or a
series of transactions after the Closing Date by any Borrower or any other Loan
Party, promptly (1) execute and deliver a first priority Mortgage in favor of
the Administrative Agent, for the benefit of the Secured Parties, covering such
real property, (2) deliver to the Administrative Agent an appraisal of such real
property from a firm reasonably satisfactory to the Administrative Agent, (3) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents,
waivers or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage and that the Borrower can
obtain using commercially reasonable efforts, each of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent and (4) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

          (c) With respect to any new Subsidiary (other than (x) an Excluded
Foreign Subsidiary, (y) a new Subsidiary that, if it had been consolidated with
the Borrower as of the first date of the most-recent period of four consecutive
fiscal quarters for which financial statements have been delivered pursuant to
Section 7.1, would not constitute a Material Group Member or (z) a non-Wholly
Owned Subsidiary which is prohibited from becoming a Subsidiary Guarantor by the
terms of any Requirement of Law (including any duty owed thereunder) binding on
or applicable to such non-Wholly Owned Subsidiary or the holders of its Capital
Stock) created or acquired after the Closing Date by any Group Member (which,
for the purposes of this paragraph (c), shall include any existing Subsidiary
that ceases to be an Excluded Foreign Subsidiary), or any other Subsidiary
designated by the Borrower to become a Subsidiary Guarantor, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent reasonably deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Group Member, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, if at
any time (x) the aggregate revenues represented by all non-Material Group
Members which are Non-Guarantor

 



--------------------------------------------------------------------------------



 



63

Subsidiaries shall exceed 3% of the total consolidated gross revenues of the
Borrower for the period of the most recent four full fiscal quarters of the
Borrower for which financial statements are available or (y) the aggregate book
value of the assets of all non-Material Group Members which are Non-Guarantor
Subsidiaries shall exceed $17,500,000, the Borrower shall cause a number of
non-Material Group Members which are Non-Guarantor Subsidiaries to comply with
the terms of this paragraph sufficient to cause the aggregate revenues and
assets of such non-Material Group Members which are Non-Guarantor Subsidiaries
not to exceed the maximum amounts set forth in clauses (x) and (y),
respectively.

          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Group Member (other than by any Group
Member that is an Excluded Foreign Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent reasonably deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any such Group Member (provided that in no event shall more
than 65% of the total outstanding Capital Stock of any such new Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, as the case may be, and take such other action as may be
necessary or, as reasonably determined by the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

                    7.12. Further Assurances . From time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of perfecting
or renewing the rights of the Administrative Agent and the Lenders with respect
to the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by the borrower or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

                    7.13. Cash Management . The Borrower shall cause all funds
contained in each deposit account maintained by it or any of its Subsidiaries
for revenues to be swept not less frequently than once per week into the deposit
account subject to the Deposit Account Control Agreement.

 



--------------------------------------------------------------------------------



 



64

                    7.14. Mortgages, etc . Within 10 Business Days of the
Closing Date:

          (a) The Administrative Agent shall have received a Mortgage with
respect to each Mortgaged Property, executed and delivered by a duly authorized
officer of each party thereto.

          (b) The Administrative Agent shall have received in respect of each
Mortgaged Property a mortgagee’s title insurance policy (or policies) or marked
up unconditional binder for such insurance. Each such policy shall (A) be in an
amount satisfactory to the Administrative Agent; (B) be issued at ordinary
rates; (C) insure that the Mortgage insured thereby creates a valid first Lien
on such Mortgaged Property free and clear of all defects and encumbrances,
except as disclosed therein; (D) name the Administrative Agent for the benefit
of the Lenders as the insured thereunder; (E) be in the form of ALTA Loan Policy
— 1970 (Amended 10/17/70 and 10/17/84) (or equivalent policies); (F) contain
such endorsements and affirmative coverage as the Administrative Agent may
reasonably request (including without limitation survey-related endorsements, to
the extent available, either based on an existing survey or a certificate given
by the relevant Loan Party) and (G) be issued by title companies (collectively,
the “Title Insurance Company”) satisfactory to the Administrative Agent
(including any such title companies acting as co-insurers or reinsurers, at the
option of the Administrative Agent). The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid or arrangements for payment satisfactory to the
Administrative Agent have been made.

          (c) If requested by the Administrative Agent, the Administrative Agent
shall have received (A) a policy of flood insurance that (1) covers any parcel
of improved real property that is encumbered by any Mortgage and is located in a
“special flood hazard area”, (2) is written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably allocable to such real property or the maximum limit of coverage
made available with respect to the particular type of property under the
National Flood Insurance Act of 1968, whichever is less, and (3) has a term
ending not later than the maturity of the Indebtedness secured by such Mortgage
and (B) confirmation that the Borrower has received the notice required pursuant
to Section 208(e)(3) of Regulation H of the Board.

          (d) The Administrative Agent shall have received a copy of all
recorded documents referred to, or listed as exceptions to title in, the title
policy or policies referred to in clause (iii) above and a copy of all other
material documents affecting the Mortgaged Properties, in each case as may have
been requested by the Administrative Agent.

          (e) The Administrative Agent shall have received the executed legal
opinion of local counsel in each jurisdiction in which a Mortgaged Property is
located.

 



--------------------------------------------------------------------------------



 



65

SECTION 8.   NEGATIVE COVENANTS

                    The Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

                    8.1. Financial Condition Covenants . (a)  Consolidated
Leverage Ratio. Permit the Consolidated Leverage Ratio (i) as of the Closing
Date to exceed 5.00 to 1.00 or (ii) as at the last day of any period of four
consecutive fiscal quarters of the Borrower ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:

          Consolidated Fiscal Quarters Ending   Leverage Ratio
June 30, 2005 through June 30, 2006
  5.00 to 1.00  
September 30, 2006 through December 31, 2006
  4.75 to 1.00  
March 31, 2007 and thereafter
  4.50 to 1.00

; provided, that, notwithstanding the foregoing, if the Borrower consummates any
Permitted Acquisition such that the aggregate consideration for all Permitted
Acquisitions consummated during the period from the Closing Date through
December 31, 2005 exceeds $125,000,000, the Borrower shall not permit the
Consolidated Leverage Ratio as of the last day of each of the eight succeeding
periods of four consecutive fiscal quarters of the Borrower (beginning with and
including the period of four consecutive fiscal quarters of the Borrower ending
on the last day of the fiscal quarter during which such Permitted Acquisition is
consummated (such fiscal quarter the “Threshold Quarter”) to exceed the ratio
set forth below opposite such fiscal quarter:

      Period of Four Consecutive Fiscal   Consolidated Quarters Ending on the
last day of the:   Leverage Ratio
Threshold Quarter
  5.50 to 1.00  
Next Three Fiscal Quarters
  5.50 to 1.00  
Next Two Fiscal Quarters
  5.00 to 1.00  
Next Two Fiscal Quarters
  4.75 to 1.00  
Thereafter
  4.50 to 1.00

          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower (or, if less,

 



--------------------------------------------------------------------------------



 



66

the number of full fiscal quarters subsequent to the Closing Date) to be less
than 2.00 to 1.00; provided, that for the purposes of determining the ratio
described above for the fiscal quarters of the Borrower ending June 30, 2005,
September 30, 2005 and December 31, 2005, Consolidated Interest Expense for the
relevant period shall be deemed to equal Consolidated Interest Expense for such
fiscal quarter (and, in the case of the latter two such determinations, each
previous fiscal quarter commencing after the Closing Date) multiplied by 4, 2
and 4/3, respectively; provided, further, that, for the fiscal quarter of the
Borrower ending June 30, 2005, Consolidated Interest Expense shall be adjusted
to give pro forma effect to the Acquisition, as if it had been consummated on
the first day of such fiscal quarter.

                    8.2. Indebtedness . Create, issue, incur, assume, become
liable in respect of or suffer to exist any Indebtedness, except:

          (a) Indebtedness of any Loan Party pursuant to any Loan Document;

          (b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any
Wholly Owned Subsidiary Guarantor to the Borrower or any other Subsidiary,
(iii) of any Foreign Subsidiary or Non-Guarantor Subsidiary to any Foreign
Subsidiary or Non-Guarantor Subsidiary and (iv) subject to Section 8.8(h), of
any Foreign Subsidiary or Non-Guarantor Subsidiary to the Borrower or any Wholly
Owned Subsidiary Guarantor;

          (c) Guarantee Obligations incurred in the ordinary course of business
by the Borrower or any of its Subsidiaries of obligations of the Borrower, any
Wholly Owned Subsidiary Guarantor and, subject to Section 8.8(h), of any Foreign
Subsidiary or any Non-Guarantor Subsidiary;

          (d) Indebtedness outstanding on the date hereof and listed on
Schedule 8.2(d) and any refinancings, refundings, renewals, extensions and
replacements thereof (without increasing, or shortening the maturity of, the
principal amount thereof);

          (e) Indebtedness (excluding Capital Lease Obligations) secured by
Liens permitted by Section 8.3(g) in an aggregate principal amount not to exceed
$5,000,000 at any one time outstanding;

          (f) Capital Lease Obligations secured by Liens permitted by
Section 8.3(g); provided, that, the Borrower shall not enter into any Capital
Lease Obligations if (i) the pro forma Consolidated Leverage Ratio at the time
of entry into any such proposed Capital Lease Obligation (determined by
reference to the most recently delivered Compliance Certificate calculating the
Consolidated Leverage Ratio and giving pro forma effect to the proposed Capital
Lease Obligation) exceeds 4.00 to 1.00 and (ii) the aggregate amount of Capital
Lease Obligations (after giving effect to such proposed Capital Lease
Obligation) entered into or assumed after the Closing Date would exceed
$25,000,000;

          (g) (i) Indebtedness of the Borrower in respect of the Senior
Subordinated Notes in an aggregate principal amount not to exceed $150,000,000,
(ii) Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness, provided that

 



--------------------------------------------------------------------------------



 



67

such Guarantee Obligations are subordinated to the same extent as the
obligations of the Borrower in respect of the Senior Subordinated Notes and
(iii) any refinancings, refundings, renewals, extensions or replacements thereof
(without shortening the maturity, increasing the principal amount or increasing
the interest payments in respect thereof);

          (h) Hedge Agreements permitted under Section 8.12 and

          (i) Indebtedness incurred by the Borrower or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guarantees or letters of credit, surety
bonds or performance bonds securing the performance of the Borrower or any
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries;

          (j) Indebtedness that may be deemed to exist pursuant to any
guaranties, performance, surety, statutory or appeal bonds or similar
obligations, or workers’ compensation or self-insurance obligations, incurred in
the ordinary course of business;

          (k) Indebtedness in respect of netting services, overdraft protection
and otherwise in connection with deposit accounts;

          (l) Guarantees in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

          (m) Indebtedness (other than Capital Lease Obligations) of any Persons
that become Subsidiaries after the Closing Date, or that is secured by any
property or assets acquired after the Closing Date, in all cases pursuant to
Permitted Acquisitions, in an aggregate principal amount at any time outstanding
not to exceed $10,000,000, together with all extensions, renewals, replacements
and refinancings of any such Indebtedness, in whole or in part, that do not
increase the outstanding principal amount thereof or shorten the maturity
thereof, provided that (x) such Indebtedness exists at the time of such
Permitted Acquisition and is not created in contemplation of or in connection
with such Permitted Acquisition, and (y) the Borrower and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 8.1 on a pro
forma basis after giving effect to such Indebtedness as if such Indebtedness had
been incurred on the first day of the most recent period of four consecutive
fiscal quarters in respect of which the Consolidated Leverage Ratio has been
tested in accordance with Section 8.1(a) but utilizing the financial covenant
levels set forth in Section 8.1 (including any adjustment thereto pursuant to
the proviso to Section 8.1(a)) corresponding to the period of four consecutive
fiscal quarters ending at the conclusion of the fiscal quarter in which such
acquisition occurs;

          (n) Capital Lease Obligations of any Persons that become Subsidiaries
after the Closing Date, or that are secured by any property or assets acquired
after the Closing Date, in all cases pursuant to Permitted Acquisitions,
together with all extensions, renewals, refinancings and replacements of any
such Capital Lease Obligations, in whole

 



--------------------------------------------------------------------------------



 



68

or in part, that do not increase the payment obligations in respect thereof,
provided that (x) such Capital Lease Obligations exist at the time of such
Permitted Acquisition and are not created in contemplation of or in connection
with such Permitted Acquisition, and (y) the Borrower and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 8.1 on a pro
forma basis after giving effect to such Capital Lease Obligations as if such
Capital Lease Obligations had been incurred on the first day of the most recent
period of four consecutive fiscal quarters in respect of which the Consolidated
Leverage Ratio has been tested in accordance with Section 8.1(a) but utilizing
the financial covenant levels set forth in Section 8.1 (including any adjustment
thereto pursuant to the proviso to Section 8.1(a)) corresponding to the period
of four consecutive fiscal quarters ending at the conclusion of the fiscal
quarter in which such acquisition occurs;

          (o) Indebtedness of the Borrower that is subordinated in right of
payment to the prior payment in full of the Obligations pursuant to terms and
conditions that are no less favorable to the Lenders than the terms and
conditions of subordination provided in the Senior Subordinated Note Indenture
or otherwise acceptable to the Administrative Agent, provided that after giving
effect to such Indebtedness and the Borrower’s use of the proceeds thereof, the
Borrower shall be in compliance with the financial covenants set forth in
Section 8.1; and

          (p) additional Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $5,000,000 at any one time outstanding.

                    8.3. Liens . Create, incur, assume or suffer to exist any
Lien upon any of its property, whether now owned or hereafter acquired, except
for:

          (a) Liens for federal and state income taxes and other material taxes
not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;

          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;

          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

          (e) easements, rights-of-way, restrictions and other similar
encumbrances that, in the aggregate, are not substantial in amount and that do
not in any case materially

 



--------------------------------------------------------------------------------



 



69

detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

          (f) Liens in existence on the date hereof listed on Schedule 8.3(f),
securing Indebtedness permitted by Section 8.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

          (g) Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to (i) Section 8.2(e) or Section 8.2(n) or
(ii) Section 8.2(f) or Section 8.2(m) to finance the acquisition of fixed or
capital assets, and any refinancings, refundings, renewals, extensions and
replacements thereof, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby is not increased;

          (h) Liens created pursuant to the Security Documents;

          (i) any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

          (j) Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement otherwise permitted hereby;

          (k) purported Liens evidenced by the filing of precautionary UCC
financing statements relating to operating leases, bailments and consignments of
personal property entered into in the ordinary course of business;

          (l) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

          (m) licenses of patents, trademarks, copyrights, and other
intellectual property rights granted by the Borrower or any of its Subsidiaries
in the ordinary course of business and not interfering in any material respect
with the ordinary conduct of the business of the Borrower or such Subsidiary;

          (n) Liens in effect as of the Closing Date on furniture, trade
fixtures, equipment and other tangible property in favor of landlords and
lessors of theatre facilities to secure obligations owing under the leases for
such theatre facilities, provided that such Liens apply only to tangible
property located at such leased facilities;

          (o) Liens in respect of judgments or other legal process that do not
constitute an Event of Default pursuant to Section 9; and

 



--------------------------------------------------------------------------------



 



70

          (p) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $5,000,000 at any one time.

                    8.4. Fundamental Changes . Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
of its property or business, except that:

          (a) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation) or, subject to Section 8.8(h), with or into any Foreign
Subsidiary or Non-Guarantor Subsidiary;

          (b) any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any Wholly
Owned Subsidiary Guarantor or, subject to Section 8.8(h), any Foreign Subsidiary
or any Non-Guarantor Subsidiary;

          (c) any Subsidiary may merge with another Person to effect a
transaction permitted under Section 8.8; and

          (d) transactions permitted under Section 8.5 shall be permitted.

                    8.5. Disposition of Property . Dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

          (a) the Disposition of obsolete, worn out or surplus property in the
ordinary course of business;

          (b) the sale of inventory in the ordinary course of business;

          (c) Dispositions permitted by Section 8.4(a), (b) and (c);

          (d) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor;

          (e) Dispositions of other property having a fair market value not to
exceed $10,000,000 in the aggregate for any fiscal year of the Borrower;

          (f) Dispositions permitted by Section 8.11; and

          (g) Dispositions of Cash Equivalents.

 



--------------------------------------------------------------------------------



 



71

                    8.6. Restricted Payments . Declare or pay any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any common stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution (other than
distributions made solely in common stock of the Person making such
distribution) in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any Subsidiary (collectively,
“Restricted Payments”), except:

          (a) Restricted Payments by any Subsidiary to the Borrower or any
Wholly Owned Subsidiary Guarantor; and

          (b) so long as no Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may make Restricted Payments
as follows: (i) if the pro forma Consolidated Leverage Ratio at the time of such
Restricted Payment (determined by reference to the most recently delivered
Compliance Certificate calculating the Leverage Ratio and giving pro forma
effect to the respective Restricted Payments) (x) is less than 2.50:1.00, then
Company shall be permitted to make those Restricted Payments that would be
permitted under Section 4.07 of the Senior Subordinated Note Indenture at the
time of such Restricted Payments or (y) is greater than 2.50:1.00, but less than
4.50:1.00, then the aggregate amount of such Restricted Payments shall not
exceed $12,000,000 in the aggregate in any fiscal year; provided, that such
amount may be increased in any fiscal year starting with the fiscal year ending
December 31, 2006 by the amount not utilized in the previous fiscal year if the
pro forma Consolidated Leverage Ratio at the time of such Restricted Payment
(determined by reference to the most recently delivered Compliance Certificate
calculating the Leverage Ratio and giving pro forma effect to the respective
Restricted Payments) is less than 4.00 to 1.00.

                    8.7. Capital Expenditures . Make or commit to make any
Capital Expenditure if any Default or Event of Default has occurred and is
continuing or would result therefrom, or would have occurred as a result of a
breach of Section 8.1 if such Capital Expenditure were deemed to have been made
and any Indebtedness incurred to finance such Capital Expenditure was incurred
on the last day of the fiscal quarter most recently ended).

                    8.8. Investments . Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

          (a) extensions of trade credit in the ordinary course of business;

          (b) Investments in Cash Equivalents;

          (c) Guarantee Obligations permitted by Section 8.2;

          (d) loans and advances to employees of any Group Member of the
Borrower in the ordinary course of business (including for travel, entertainment
and relocation

 



--------------------------------------------------------------------------------



 



72

expenses) in an aggregate amount for all Group Members not to exceed $100,000 at
any one time outstanding;

          (e) the Acquisition;

          (f) Investments in assets useful in the business of the Borrower and
its Subsidiaries made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount or which, to the extent
constituting Capital Expenditures, are permitted by Section 8.7;

          (g) intercompany Investments by any Group Member in the Borrower or
any Person that, prior to such Investment, is a Wholly Owned Subsidiary
Guarantor;

          (h) Investments made after the Closing Date in non-Guarantor
Subsidiaries and joint ventures of any Loan Party in an amount not to exceed
$10,000,000 at any one time outstanding;

          (i) Permitted Acquisitions;

          (j) Investments (x) received in satisfaction or partial satisfaction
from financially troubled account debtors, and (y) deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent
with the past practices of the Borrower and its Subsidiaries;

          (k) Investments received as non-cash consideration for sales,
transfers, leases and other dispositions of assets otherwise permitted hereby;

          (l) Investments in Hedge Agreements permitted hereby; and

          (m) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $2,500,000 during the term of this
Agreement.

                    8.9. Optional Payments and Modifications of Certain Debt
Instruments . (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to the Senior Subordinated Notes;
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes if the effect of such amendment, modification, waiver
or other change is to increase the interest rate on the Senior Subordinated
Notes, change (to earlier dates) any dates on which payments of principal or
interest are due thereon, change any event of default or condition to an event
of default with respect thereto (other than to eliminate any such event of
default or increase any grace period related thereto or otherwise make such
event of default or condition less restrictive or burdensome on the Borrower),
change the redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of the Senior Subordinated Notes (or any Guarantee
thereof), or to increase materially the obligations of the Company thereunder or
to confer any additional rights on the holders of the Senior Subordinated Notes
(or a trustee or other representative on their behalf) that would be adverse in
any material respect to

 



--------------------------------------------------------------------------------



 



73

any Loan Party or the Lenders, or require the payment of a consent fee; or
(c) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents) as “Designated Senior Debt” (or any other
defined term having a similar purpose) for the purposes of the Senior
Subordinated Note Indenture.

                    8.10. Transactions with Affiliates . Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member, than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided that the foregoing restriction shall
not apply to (x) reasonable and customary fees paid to members of the board of
directors of the Borrower and its Subsidiaries and (y) compensation arrangements
for officers and other employees of the Borrower and its Subsidiaries entered
into in the ordinary course of business.

                    8.11. Sales and Leasebacks . Enter into any arrangement with
any Person providing for the leasing by any Group Member of real or personal
property that has been or is to be sold or transferred by such Group Member to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of such
Group Member, except to the extent the aggregate book value of all such
properties that are subject to such transactions does not exceed $10,000,000.

                    8.12. Hedge Agreements . Enter into any Hedge Agreement,
except (a) Hedge Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Capital Stock or the Senior Subordinated Notes) and (b) Hedge Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

                    8.13. Changes in Fiscal Periods . Permit the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

                    8.14. Negative Pledge Clauses . Enter into or suffer to
exist or become effective any agreement that prohibits, limits or imposes any
condition upon the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, other than (a) this Agreement and the other Loan
Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(c) binding agreements providing for the sale of property within 45 days of the
attachment of such restriction which are otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the property
to be sold, directly or indirectly, thereby), (d) restrictions by reason of
customary provisions restricting Liens, assignments, subletting, or other
transfers contained in joint venture agreements, leases, licenses, and similar
agreements entered into in the ordinary course of

 



--------------------------------------------------------------------------------



 



74

business (in which case, any prohibition or limitation shall only be effective
against the property and rights subject to such agreements) consistent with past
practice and (e) restrictions imposed by Section 4.12 of the Senior Subordinated
Note Indenture.

                    8.15. Clauses Restricting Subsidiary Distributions . Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents; (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) any restrictions by reason of customary provisions in
joint venture agreements, leases, licenses and similar agreements entered into
in the ordinary course of business consistent with past practice, (iv) any
restrictions imposed by agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) or
(v) any restrictions existing under Sections 4.07 and 4.11 of the Senior
Subordinated Note Indenture.

                    8.16. Lines of Business . Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement (after
giving effect to the Acquisition) or that are reasonably related thereto.

                    8.17. Amendments to Acquisition Documents . (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the indemnities and licenses furnished to the Borrower or any of
its Subsidiaries pursuant to the Acquisition Documentation such that after
giving effect thereto such indemnities or licenses shall be materially less
favorable to the interests of the Loan Parties or the Lenders with respect
thereto.

          (b) Otherwise amend, supplement or otherwise modify the terms and
conditions of the Acquisition Documentation except for any such amendment,
supplement or modification that (i) becomes effective after the Closing Date and
(ii) could not reasonably be expected to have a Material Adverse Effect.

                    8.18. Leases . Enter into any material lease with respect to
real property unless the Board of Directors or a Responsible Officer of the
Borrower has determined that the economic and other terms of such lease would
result in positive cash flow to the Borrower and its Subsidiaries.

 



--------------------------------------------------------------------------------



 



75

SECTION 9.   EVENTS OF DEFAULT

          If any of the following events shall occur and be continuing:

          (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or

          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other written statement furnished by it at
any time under or in connection with this Agreement or any such other Loan
Document shall prove to have been inaccurate in any material respect on or as of
the date made or deemed made; or

          (c) (i) any Loan Party shall default in the observance or performance
of any agreement contained in clause (i) or (ii) of Section 7.4(a) (with respect
to the Borrower only), Section 7.7(a), Section 7.14 or Section 8 of this
Agreement or Sections 5.5 and 5.7(b) of the Guarantee and Collateral Agreement
or (ii) an “Event of Default” under and as defined in any Mortgage shall have
occurred and be continuing; or

          (d) any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

          (e) any Group Member (i) defaults in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) defaults in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) defaults in the observance
or performance beyond any applicable grace period of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist beyond any applicable grace period, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $5,000,000; or

 



--------------------------------------------------------------------------------



 



76

          (f) (i) any Material Group Member shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any
Material Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Material Group Member
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Material Group Member any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Material Group Member shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Material Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

          (g) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

          (h) one or more judgments or decrees shall be entered against any
Material Group Member involving in the aggregate a liability (to the extent not
paid or covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $5,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or

 



--------------------------------------------------------------------------------



 



77

          (i) any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

          (j) the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

          (k) (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than forty percent (40%) of the outstanding common stock of the Borrower;
(ii) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors; or (iii) a Specified Change of Control shall occur; or

          (l) the Senior Subordinated Notes or the guarantees thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the Senior Subordinated Note
Indenture, or any Loan Party, any Affiliate of any Loan Party, the trustee in
respect of the Senior Subordinated Notes or the holders of at least 25% in
aggregate principal amount of the Senior Subordinated Notes shall so assert on
reasonable grounds;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C Obligations
(to the extent not cash collateralized), other than any L/C Obligation arising
solely from a Letter of Credit for which an Application has been submitted and
is pending, but which has not been issued, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations (to the extent not cash
collateralized), other than any L/C Obligation arising solely from a Letter of
Credit for which an Application has been submitted and is pending, but which has
not been issued, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. With respect to all Letters of Credit with respect to which presentment
for honor shall not have

 



--------------------------------------------------------------------------------



 



78

occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 10.   THE AGENTS

                    10.1. Appointment . Each Lender hereby irrevocably
designates and appoints each Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes such Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

                    10.2. Delegation of Duties . Each Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.

                    10.3. Exculpatory Provisions . Neither any Agent nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to

 



--------------------------------------------------------------------------------



 



79

any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.

                    10.4. Reliance by Agents . Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
such Agent. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

                    10.5. Notice of Default . No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender, the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified by this Agreement); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

                    10.6. Non-Reliance on Agents and Other Lenders . Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance

 



--------------------------------------------------------------------------------



 



80

upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

                    10.7. Indemnification . The Lenders agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

                    10.8. Agent in Its Individual Capacity . Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

                    10.9. Successor Administrative Agent . The Administrative
Agent may resign as Administrative Agent upon 20 days’ notice to the Lenders and
the Borrower. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be

 



--------------------------------------------------------------------------------



 



81

unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 20 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

                    10.10. Agents Generally . Except as expressly set forth
herein, no Agent shall have any duties or responsibilities hereunder in its
capacity as such.

                    10.11. The Lead Arranger and Documentation Agent . Neither
the Lead Arranger nor the Documentation Agent, in their capacities as such,
shall have any duties or responsibilities, or incur any liability, under this
Agreement and other Loan Documents.

SECTION 11.   MISCELLANEOUS

                    11.1. Amendments and Waivers . Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates, which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 11.1 without the written consent of

 



--------------------------------------------------------------------------------



 



82

such Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (iv) amend, modify or waive any condition precedent to any
extension of credit under the Revolving Facility set forth in Section 6.2
(including in connection with any waiver of an existing Default or Event of
Default) without the written consent of the Majority Facility Lenders with
respect to the Revolving Facility; (v) amend, modify or waive any provision of
Section 4.8 without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby; (vi) amend, modify or waive
any provision which disproportionately (when compared to the effect of such
amendment, modification or waiver on any other Facility) and adversely affects
any Facility without the written consent of the Majority Facility Lenders with
respect to such Facility; (vii) reduce the amount of Net Cash Proceeds or Excess
Cash Flow required to be applied to prepay Loans under this Agreement without
the written consent of the Majority Facility Lenders with respect to each
Facility; (viii) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (ix) amend, modify or waive any provision of
Section 10 without the written consent of each Agent adversely affected thereby;
(x) amend, modify or waive any provision of Section 3.3 or 3.4 without the
written consent of the Swingline Lender; or (xi) amend, modify or waive any
provision of Sections 3.7 to 3.14 without the written consent of the Issuing
Lender. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

                    In addition, notwithstanding the foregoing, this Agreement
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Initial Term Loans
or all outstanding Delayed-Draw Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”), provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (d) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or not materially more favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.

                    If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all Lenders (including all
Lenders under a single Facility),

 



--------------------------------------------------------------------------------



 



83

the consent of the Required Lenders (or Majority Facility Lenders, as the case
may be) is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right to purchase from
such Non-Consenting Lenders, and such Non-Consenting Lenders agree that they
shall, upon the Administrative Agent’s request, sell and assign to the
Administrative Agent or such Person, all of the Initial Term Loans, Delayed-Draw
Term Loans and/or Incremental Term Loans of such Non-Consenting Lenders for an
amount equal to the principal balance of all Initial Term Loans, Delayed-Draw
Term Loans and/or Incremental Term Loans held by such Non-Consenting Lenders and
all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment and
Assumption. In addition to the foregoing, the Borrower may replace any
Non-Consenting Lender pursuant to Section 4.13.

                    11.2. Notices and Communications . All notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower and the Agents, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

         

  The Borrower:   Carmike Cinemas, Inc.

      1301 First Avenue

      Columbus, Georgia 31901

      Attention:      Martin A. Durant

      Telecopy:      (706) 324-0470

      Telephone:      (706) 576-3415
 
       

  The Administrative Agent:   Bear Stearns Corporate Lending Inc.

      383 Madison Avenue

      New York, New York 10179

      Attention:      Kevin Cullen

      Telecopy:      (212) 272-9184

      Telephone:      (212) 272-5724

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

                    Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications

 



--------------------------------------------------------------------------------



 



84

to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

                    11.3. No Waiver; Cumulative Remedies . No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

                    11.4. Survival of Representations and Warranties . All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

                    11.5. Payment of Expenses and Taxes . The Borrower agrees
(a) to pay or reimburse each Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation of the transactions contemplated
hereby and thereby, including the reasonable fees and disbursements of counsel
to such Agent and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as such Agent
shall deem appropriate, (b) to pay or reimburse each Lender and Agent for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to such Agent (including all such amounts incurred in any
bankruptcy or other insolvency proceeding), (c) to pay, indemnify, and hold each
Lender and Agent harmless from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, affiliates, agents, attorneys and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee

 



--------------------------------------------------------------------------------



 



85

against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 11.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to Martin A. Durant (Telephone No.
(706) 576-3415) (Telecopy No. (706) 324-0470), at the address of the Borrower
set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive the termination of this
Agreement and repayment of the Loans and all other amounts payable hereunder.

                    11.6. Successors and Assigns; Participations and Assignments
. (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

          (A) the Borrower, provided that no consent of the Borrower shall be
required for an (x) assignment to a Lender, an affiliate of a Lender or, if an
Event of Default has occurred and is continuing, any other Person, (y) any
assignment by the Administrative Agent (or its affiliates) or (z) any assignment
of Term Loans or Commitments in respect of Term Loans; and

          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for (x) an assignment to an Assignee that
is a Lender immediately prior to giving effect to such assignment, except in the
case of an assignment of a Revolving Commitment to an Assignee that does not
already have a Revolving Commitment, (y) any assignment by the Administrative
Agent (or its affiliates) or (z) any assignment of Term Loans; and

 



--------------------------------------------------------------------------------



 



86

          (C) in the case of any assignment of a Revolving Commitment, the
Issuing Lender and the Swingline Lender.

          (ii) Assignments shall be subject to the following additional
conditions:

          (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund (as defined below) or an assignment of the entire
remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $2,500,000 (or, in the case of the Initial Term Facility, the
Delayed-Draw Term Facility or the Other Term Facility or any assignment to a
Lender, an affiliate of a Lender or an Approved Fund, $1,000,000) unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

          (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

          (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

          (D) in the case of an assignment to a related CLO (as defined below),
the assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 11.1 and (2) directly affects such CLO.

          For the purposes of this Section 11.6, the terms “Approved Fund” and
“CLO” have the following meanings:

          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an affiliate of such
investment advisor.

          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender.

 



--------------------------------------------------------------------------------



 



87

          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 4.9, 4.10, 4.11 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, absent written notice to the contrary demonstrating manifest error.

          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

                      (c) (i) Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,

 



--------------------------------------------------------------------------------



 



88

modification or waiver that (1)requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 11.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.9, 4.10 and 4.11 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 11.7(a) as though it were a Lender.

          (ii) A Participant shall not be entitled to receive any greater
payment under Section 4.9 or 4.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 4.10 unless such Participant
complies with Section 4.10(d).

                      (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

                      (e) The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

                      (f) Notwithstanding the foregoing, any Conduit Lender may
assign any or all of the Loans it may have funded hereunder to its designating
Lender without the consent of the Borrower or the Administrative Agent and
without regard to the limitations set forth in Section 11.6(b). Each of the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

                    11.7. Adjustments; Set-off . (a) Except to the extent that
this Agreement expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender,

 



--------------------------------------------------------------------------------



 



89

such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

                    11.8. Counterparts . This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

                    11.9. Severability . Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

                    11.10. Integration . This Agreement and the other Loan
Documents represent the entire agreement of the Borrower, the Agents and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Agent or any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Loan Documents.

                    11.11. GOVERNING LAW . THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



90

                    11.12. Submission To Jurisdiction; Waivers . The Borrower
hereby irrevocably and unconditionally:

          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower, as
the case may be at its address set forth in Section 11.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

          11.13. Acknowledgments . The Borrower hereby acknowledges that:

          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

          (b) no Agent or Lender has any fiduciary relationship with or duty to
the Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Agents and Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

                    11.14. Releases of Guarantees and Liens . (a)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 11.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent

 



--------------------------------------------------------------------------------



 



91

necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 11.1 or
(ii) under the circumstances described in paragraph (b) below.

          (b) At such time as the Loans, the Reimbursement Obligations and the
other Obligations (other than Obligations under or in respect of Hedge
Agreements) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

                    11.15. Confidentiality . Each Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Lender Affiliate, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates who are
advised by the Agent or Lender as to the confidential nature of such
information, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed (other than as a result of a breach of
confidentiality known by the Agent or Lender to have occurred), (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

                    11.16. WAIVERS OF JURY TRIAL . THE BORROWER, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

                    11.17. Delivery of Addenda . Each initial Lender (other than
any Agent that is also a Lender) shall become a party to this Agreement by
delivering to the Administrative Agent an Addendum duly executed by such Lender.

 



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

            CARMIKE CINEMAS, INC.
      By:        /s/ Martin A. Durant         Name:   Martin A. Durant       
Title:   Senior Vice President – Finance
     Treasurer and Chief Financial Officer   

Signature Page to the Credit Agreement for Carmike Cinemas, Inc.



--------------------------------------------------------------------------------



 



         

            BEAR, STEARNS & CO. INC.,
as Sole Lead Arranger and Sole Bookrunner
      By:        /s/ Victor F. Bulzacchelli         Name:   Victor F.
Bulzacchelli        Title:   Vice President     

            BEAR STEARNS CORPORATE LENDING INC., as
Administrative Agent and as a Lender
      By:        /s/ Victor Bulzacchelli         Name:   Victor Bulzacchelli   
    Title:   Vice President   

Signature Page to the Credit Agreement for Carmike Cinemas, Inc.



--------------------------------------------------------------------------------



 



         

            WELLS FARGO FOOTHILL, INC., as Documentation Agent, as Issuing
Lender and as a Lender
      By:        /s/ Kevin S. Fong         Name:   Kevin S. Fong        Title:  
Vice President   

Signature Page to the Credit Agreement for Carmike Cinemas, Inc.



--------------------------------------------------------------------------------



 



         

            THE FOOTHILL GROUP, INC.,
as a Lender
      By:        /s/ Sean T. Dixon         Name:   Sean T. Dixon        Title:  
Vice President   

Signature Page to the Credit Agreement for Carmike Cinemas, Inc.



--------------------------------------------------------------------------------



 



         

Annex A

PRICING GRID FOR REVOLVING LOANS AND SWINGLINE LOANS

                            Applicable Margin                 for Eurodollar    
Applicable Margin for     Pricing Level     Loans     Base Rate Loans    
I
    2.25%     1.25%    
II
    1.75%     0.75%    
III
    1.50%     0.50%    

The Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted,
on and after the first Adjustment Date (as defined below) occurring after the
date which is six months after the Closing Date, based on changes in the
Consolidated Leverage Ratio, with such adjustments to become effective on the
date (the “Adjustment Date”) that is three Business Days after the date on which
the relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 7.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans and Swingline Loans shall be adjusted to be equal to the
Applicable Margins opposite the Pricing Level determined to exist on such
Adjustment Date from the financial statements relating to such Adjustment Date.

                    As used herein, the following rules shall govern the
determination of Pricing Levels on each Adjustment Date:

                    “Pricing Level I” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is greater than 3.50 to
1.00.

                    “Pricing Level II” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than or equal to
3.50 to 1.00 but greater than 2.50 to 1.00.

                    “Pricing Level III” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than or equal to
2.50 to 1.00.

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF ADDENDUM

          Reference is made to the Credit Agreement, dated as of May 19, 2005
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Carmike Cinemas, Inc., a Delaware corporation (the
“Borrower”), the banks, financial institutions and other entities from time to
time parties thereto, Bear, Stearns & Co. Inc., as sole lead arranger and sole
bookrunner, Wells Fargo Foothill, Inc., as Documentation Agent, and Bear Stearns
Corporate Lending Inc., as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

          Upon execution and delivery of this Addendum by the parties hereto as
provided in Section 11.17 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitments set forth in Schedule 1
hereto, effective as of the Closing Date.

          THIS ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          This Addendum may be executed by one or more of the parties hereto on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

          IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this ___day of ___, 2005.

            Name of Lender
      By:           Name:           Title:      

Accepted and agreed:

CARMIKE CINEMAS, INC.

          By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



2

BEAR STEARNS CORPORATE LENDING INC., as
Administrative Agent

          By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule 1

COMMITMENTS AND NOTICE ADDRESS

             
1.
  Name of Lender:        
 
           

  Notice Address:        
 
           

           
 
           

           

  Attention:        
 
           

  Telephone:        
 
           

  Facsimile:        
 
            2.   Revolving Commitment:    
 
            3.   Initial Term Commitment:    
 
            4.   Delayed-Draw Term Commitment:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF

ASSIGNMENT AND ASSUMPTION

          Reference is made to the Credit Agreement, dated as of May 19, 2005
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Carmike Cinemas, Inc., a Delaware corporation (the
“Borrower”), the several banks, financial institutions and other entities from
time to time parties to the Credit Agreement (the “Lenders”), Bear, Stearns &
Co. Inc., as sole lead arranger and sole bookrunner, Wells Fargo Foothill, Inc.,
as Documentation Agent, and Bear Stearns Corporate Lending Inc., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

          1. The Assignor identified on Schedule l hereto (the “Assignor”) and
the Assignee identified on Schedule l hereto (the “Assignee”) agree as follows:

          2. The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.

          3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).

 



--------------------------------------------------------------------------------



 



 2 

          4. The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 5.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (c) agrees
that it will, independently and without reliance upon the Assignor, the Agents
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Agents to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Section 4.10
of the Credit Agreement.

          5. The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

          6. Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date.

          7. From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.

          This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



Schedule 1

to Assignment and Assumption

Name of Assignor:                                                             

Name of Assignee:                                                             

Effective Date of Assignment:                              , 20   

                              Commitment   Credit   Principal     Percentage  
Facility Assigned   Amount Assigned     Assigned1  
_____________________________________
  $ ____________       ___._______ %

              [NAME OF ASSIGNEE]   [NAME OF ASSIGNOR]
 
           
By:
      By:    

  Title:       Title:
 
            Accepted:   Consented To:
 
            BEAR STEARNS CORPORATE LENDING
     INC., as Administrative Agent   CARMIKE CINEMAS, INC.,2
     as Borrower
 
           
By:
      By:    

  Title:       Title:
 
                    BEAR STEARNS CORPORATE LENDING
     INC., as Administrative Agent
 
           

      By:    

      Title:    



--------------------------------------------------------------------------------

1   Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.   2
  The Borrower’s consent may not be required. Typically, the Credit Agreement
provides that the consent of the Borrower is required unless the assignee
already is a Lender under the Credit Agreement. Check the Credit Agreement to
determine what is needed.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

          This Compliance Certificate is delivered to you [pursuant to
Section 7.2(b)(i) of the Credit Agreement][in connection with the consummation
of a Permitted Acquisition under the Credit Agreement], dated as of May 19,
2005, as amended, supplemented or modified from time to time (the “Credit
Agreement”), among Carmike Cinemas, Inc., a Delaware corporation (the
“Borrower”), the several banks, financial institutions and other entities from
time to time parties thereto (the “Lenders”), Bear, Stearns & Co. Inc., as sole
lead arranger and sole bookrunner (in such capacity, the “Arranger”), Wells
Fargo Foothill, Inc., as documentation agent (in such capacity, the
“Documentation Agent”), and Bear Stearns Corporate Lending Inc., as
administrative agent (in such capacity, the “Administrative Agent”). Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings so defined.

          1. I am the duly elected, qualified and acting [Chief Financial
Officer][Controller] of the Borrower.

          2. I have reviewed and am familiar with the contents of this
Certificate.

          3. I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
consolidated Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). Such
review did not disclose the existence during or at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence, as of the date of this Certificate, of any condition or event which
constitutes a Default or Event of Default [, except as set forth below].

          4. Attached hereto as Attachment 2 are the computations showing [pro
forma] compliance by the Group Members with the covenants set forth in
Section 8.1 of the Credit Agreement.

          IN WITNESS WHEREOF, I execute this Certificate this ___day of ___,
20___.

            CARMIKE CINEMAS, INC.
      By:           Title:             

 



--------------------------------------------------------------------------------



 



Attachment 1
to
Exhibit C

[Financial Statements]

 



--------------------------------------------------------------------------------



 



Attachment 2
to
Exhibit C

     The information described herein is as of _________ ___, 20___, and
pertains to the period from _________ ___, 20___, to _________ ___, 20___.

[Set forth Covenant Calculations]

[Set forth information and calculations for determining Applicable Margin for
Revolving Loans]

 



--------------------------------------------------------------------------------



 



EXHIBIT D

GUARANTEE AND COLLATERAL AGREEMENT

made by

CARMIKE CINEMAS, INC.

and certain of its Subsidiaries

in favor of

BEAR STEARNS CORPORATE LENDING INC.,

as Administrative Agent

Dated as of May 19, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page SECTION 1. DEFINED TERMS     1  
1.1.
  Definitions     1  
1.2.
  Other Definitional Provisions     5  
 
            SECTION 2. GUARANTEE     5  
2.1.
  Guarantee     5  
2.2.
  Right of Contribution     6  
2.3.
  No Subrogation     6  
2.4.
  Amendments, etc. with respect to the Borrower Obligations     7  
2.5.
  Guarantee Absolute and Unconditional     7  
2.6.
  Reinstatement     8  
2.7.
  Payments     8  
 
            SECTION 3. GRANT OF SECURITY INTEREST     8  
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     9  
4.1.
  Representations in Credit Agreement     9  
4.2.
  Title; No Other Liens     10  
4.3.
  Perfected First Priority Liens     10  
4.4.
  Jurisdiction of Organization; Chief Executive Office     10  
4.5.
  Inventory and Equipment     11  
4.6.
  Farm Products     11  
4.7.
  Investment Property     11  
4.8.
  Receivables     11  
4.9.
  Contracts     11  
4.10.
  Intellectual Property     12  
4.11.
  Commercial Tort Claims     13  
 
            SECTION 5. COVENANTS     13  
5.1.
  Covenants in Credit Agreement     13  
5.2.
  Delivery of Instruments, Certificated Securities and Chattel Paper     13  
5.3.
  Maintenance of Insurance     13  
5.4.
  Payment of Obligations     14  
5.5.
  Maintenance of Perfected Security Interest; Further Documentation     14  
5.6.
  Changes in Name, etc.     14  
5.7.
  Notices     15  
5.8.
  Investment Property     15  
5.9.
  Contracts     16  
5.10.
  Intellectual Property     16  
5.11.
  Commercial Tort Claims     18  
5.12.
  Aircraft     18  

-i-



--------------------------------------------------------------------------------



 



                      Page SECTION 6. REMEDIAL PROVISIONS     18  
6.1.
  Certain Matters Relating to Receivables     18  
6.2.
  Communications with Obligors; Grantors Remain Liable     19  
6.3.
  Pledged Stock     19  
6.4.
  Proceeds to be Turned Over to Administrative Agent     20  
6.5.
  Application of Proceeds     20  
6.6.
  Code and Other Remedies     21  
6.7.
  Registration Rights     22  
6.8.
  Waiver; Deficiency     23  
 
            SECTION 7. THE ADMINISTRATIVE AGENT     23  
7.1.
  Administrative Agent’s Appointment as Attorney-in-Fact, etc.     23  
7.2.
  Duty of Administrative Agent     25  
7.3.
  Execution of Financing Statements     25  
7.4.
  Authority of Administrative Agent     25  
 
            SECTION 8. MISCELLANEOUS     25  
8.1.
  Amendments in Writing     25  
8.2.
  Notices     25  
8.3.
  No Waiver by Course of Conduct; Cumulative Remedies     26  
8.4.
  Enforcement Expenses; Indemnification     26  
8.5.
  Successors and Assigns     26  
8.6.
  Set-Off     26  
8.7.
  Counterparts     27  
8.8.
  Severability     27  
8.9.
  Section Headings     27  
8.10.
  Integration     27  
8.11.
  GOVERNING LAW     27  
8.12.
  Submission To Jurisdiction; Waivers     27  
8.13.
  Acknowledgements     28  
8.14.
  Additional Grantors     28  
8.15.
  Releases     28  
8.16.
  WAIVER OF JURY TRIAL     29  

-ii-



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1
  Notice Addresses
Schedule 2
  Investment Property
Schedule 3
  Perfection Matters
Schedule 4
  Jurisdictions of Organization and Chief Executive Offices
Schedule 5
  Inventory and Equipment Locations
Schedule 6
  Intellectual Property
Schedule 7
  Contracts
Schedule 8
  Existing Prior Liens

ANNEXES

     
Annex 1
  Form of Assumption Agreement
Annex 2
  Form of Acknowledgement and Consent

-iii-



--------------------------------------------------------------------------------



 



          GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 19, 2005, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of BEAR STEARNS
CORPORATE LENDING INC., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks, financial institutions and other entities
(the “Lenders”) from time to time parties to the Credit Agreement, dated as of
May 19, 2005 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Carmike Cinemas, Inc., a Delaware corporation
(the “Borrower”), the Lenders, Bear, Stearns & Co. Inc., as sole lead arranger
and sole bookrunner (in such capacity, the “Arranger”), Wells Fargo Foothill,
Inc., as documentation agent (in such capacity, the “Documentation Agent”), and
the Administrative Agent.

W I T N E S S E T H:

          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

          WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Grantor;

          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;

          WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and

          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lenders;

          NOW, THEREFORE, in consideration of the premises and to induce the
Agents and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Agents and the Lenders, as follows:

SECTION 1. DEFINED TERMS

     1.1. Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the Uniform
Commercial Code in effect in the State of New York on the date hereof are used
herein as so defined: Accounts, Certificated Security, Chattel Paper, Commercial
Tort Claims, Documents, Equipment, Farm Products, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.

          (b) The following terms shall have the following meanings:

 



--------------------------------------------------------------------------------



 



2

          “Agreement”: this Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

          “Borrower Credit Agreement Obligations”: the collective reference to
the unpaid principal of and interest on the Loans and Reimbursement Obligations
and all other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Agents or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).

          “Borrower Hedge Agreement Obligations”: the collective reference to
all obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Lender or any affiliate of any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Hedge Agreement or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
relevant Lender or affiliate thereof that are required to be paid by the
Borrower pursuant to the terms of any Specified Hedge Agreement).

          “Borrower Obligations”: the collective reference to (i) the Borrower
Credit Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, but
only to the extent that, and only so long as, the Borrower Credit Agreement
Obligations are secured and guaranteed pursuant hereto, and (iii) all other
obligations and liabilities of the Borrower, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
(including, without limitation, all fees and disbursements of counsel to the
Agents or to the Lenders that are required to be paid by the Borrower pursuant
to the terms of this Agreement).

          “Collateral”: as defined in Section 3.

          “Collateral Account”: any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4.

 



--------------------------------------------------------------------------------



 



3

          “Contracts”: the contracts and agreements listed in Schedule 7, as the
same may be amended, supplemented or otherwise modified from time to time,
including, without limitation, (i) all rights of any Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of any Grantor to damages arising thereunder and (iii) all rights of any
Grantor to perform and to exercise all remedies thereunder.

          “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

          “Copyright Licenses”: any written agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in
Schedule 6), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

          “Deposit Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.

          “Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

          “Foreign Subsidiary Voting Stock”: the voting Capital Stock of any
Foreign Subsidiary.

          “Guarantor Obligations”: with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, Section 2) or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Agents or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

          “Guarantors”: the collective reference to each Grantor other than the
Borrower.

          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

          “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to any Group Member.

 



--------------------------------------------------------------------------------



 



4

          “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

          “Issuers”: the collective reference to each issuer of any Investment
Property.

          “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.

          “Obligations”: (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.

          “Patents”: (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 6, (ii) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 6, and (iii) all rights to obtain
any reissues or extensions of the foregoing.

          “Patent License”: all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

          “Pledged Notes”: all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

          “Pledged Stock”: the shares of Capital Stock listed on Schedule 2,
together with any other shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Capital Stock of any Person that may
be issued or granted to, or held by, any Grantor while this Agreement is in
effect; provided that (i) in no event shall more than 65% of the total
outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
required to be pledged hereunder and (ii) in no event shall the 24 shares of
Capital Stock of Loews Corporation or the one share of Capital Stock of each of
AMC Entertainment Inc., The Marcus Corporation, The Neiman Marcus Group, Inc.
and Trans-Lux Corporation owned by the Borrower on the Closing Date be deemed to
be Pledged Stock hereunder.

          “Proceeds”: all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC on the date hereof and, in any event,
shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

          “Receivable”: any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).

 



--------------------------------------------------------------------------------



 



5

          “Securities Act”: the Securities Act of 1933, as amended.

          “Trademarks”: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.

          “Trademark License”: any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6.

          “Vehicles”: all cars, trucks, tractors, trailers, vans and other motor
vehicles and automotive equipment covered by a certificate of title law of any
state and all tires and other appurtenances to any of the foregoing.

     1.2. Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.(a) The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

          (c) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

          (d) Where the context requires, any affiliate of a Lender which is
party to a Specified Hedge Agreement shall be deemed to be a “Lender” for
purposes of this Agreement and such affiliate shall only be required to be an
affiliate of a Lender at the time the relevant Hedge Agreement is entered into
in order for such Hedge Agreement to be eligible to be designated as a
“Specified Hedge Agreement”.

SECTION 2. GUARANTEE

     2.1. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Agents and the Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor

 



--------------------------------------------------------------------------------



 



6

under applicable federal and state laws relating to the insolvency of debtors
(after giving effect to the right of contribution established in Section 2.2).

          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of any Agent or any Lender hereunder.

          (d) The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.

          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.

     2.2. Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Agents and the Lenders, and each Guarantor shall remain
liable to the Agents and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

     2.3. No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Agent
or any Lender, no Guarantor shall be entitled to be subrogated to any of the
rights of any Agent or any Lender against the Borrower or any other Guarantor or
any collateral security or guarantee or right of offset held by any Agent or any
Lender for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Agents and the Lenders by the Borrower on account
of the Borrower Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full, such amount

 



--------------------------------------------------------------------------------



 



7

shall be held by such Guarantor in trust for the Agents and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

     2.4. Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Agent or any Lender may be rescinded by such Agent or
such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Agent or any Lender, and the Credit Agreement and the other Loan Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the requisite Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by any Agent or any Lender for the payment
of the Borrower Obligations may be sold, exchanged, waived, surrendered or
released. No Agent or Lender shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.

     2.5. Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Agent or any Lender upon
the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Agents and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (1) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Agent or any
Lender, (2) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against any Agent or any Lender, or (3) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy

 



--------------------------------------------------------------------------------



 



8

or in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Agent or any Lender to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any Agent
or any Lender against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

     2.6. Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

     2.7. Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office specified in the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST

          Each Grantor hereby assigns and transfers to the Administrative Agent,
and hereby grants to the Administrative Agent, for the ratable benefit of the
Agents and the Lenders (and any affiliates of any Lender to which Borrower Hedge
Agreement Obligations are owing), a security interest in, all of the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligation:

          (a) all Accounts;

          (b) all Chattel Paper;

          (c) all Contracts;

          (d) all Deposit Accounts;

          (e) all Documents (other than title documents with respect to
Vehicles);

 



--------------------------------------------------------------------------------



 



9

          (f) all Equipment (other than Vehicles);

          (g) all General Intangibles;

          (h) all Instruments;

          (i) all Intellectual Property;

          (j) all Inventory;

          (k) all Investment Property;

          (l) all Letter-of-Credit Rights;

          (m) all other property not otherwise described above above (except for
any property specifically excluded from any clause in this section above, and
any property specifically excluded from any defined term used in any clause of
this section above);

          (n) all books and records pertaining to the Collateral; and

          (o) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, lease, mortgage, deed to secure debt, deed of trust, security agreement
or other agreement, instrument or other document evidencing, giving rise to or
encumbering such property or, in the case of any Investment Property, Pledged
Stock or Pledged Note, any applicable shareholder or similar agreement, except
to the extent that such Requirement of Law or the term in such contract,
license, lease, mortgage, deed to secure debt, deed of trust, security agreement
or other agreement, instrument or other document or shareholder or similar
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable law.

SECTION 4. REPRESENTATIONS AND WARRANTIES

          To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby represents and
warrants to the Administrative Agent and each Lender that:

     4.1. Representations in Credit Agreement. In the case of each Guarantor,
the representations and warranties set forth in Section 5 of the Credit
Agreement as they relate to

 



--------------------------------------------------------------------------------



 



10

such Guarantor or to the Loan Documents to which such Guarantor is a party, each
of which is hereby incorporated herein by reference, are true and correct, and
each Agent and each Lender shall be entitled to rely on each of them as if they
were fully set forth herein, provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.

     4.2. Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Agents and the Lenders
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement and Liens which will be terminated as of the
Closing Date, such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Agents and the Lenders,
pursuant to this Agreement or as are permitted by the Credit Agreement, and
financing statements, mortgages, deeds of trust, deeds to secure debt and other
documents and instruments filed of record that evidence Liens that are being
terminated in accordance with the requirements of the Credit Agreement. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

     4.3. Perfected First Priority Liens. The security interests granted
pursuant to this Agreement upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in favor of the Administrative Agent, for the ratable benefit of the
Lenders, in all Collateral in which a security interest can be perfected by
making such filings or taking such other actions described in Schedule 3, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and are prior to all
other Liens on the Collateral in existence on the date hereof except for
(i) unrecorded Liens permitted by the Credit Agreement which have priority over
the Liens on the Collateral by operation of law, (ii) Liens permitted to exist
on the Collateral pursuant to the Credit Agreement and (iii) Liens described on
Schedule 8.

     4.4. Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate from its state of
incorporation or other organization as of a date which is recent to the date
hereof.

 



--------------------------------------------------------------------------------



 



11

     4.5. Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

     4.6. Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.

     4.7. Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute (i) all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or (ii) in the
case of Foreign Subsidiary Voting Stock, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.

          (b) All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.

          (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

          (d) Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement.

     4.8. Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent, to the extent required
by Section 5.2.

          (b) None of the obligors on any Receivables is a Governmental
Authority.

          (c) The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate in all material respects.

     4.9. Contracts. (a) No consent of any party (other than such Grantor) to
any Contract (other than any such consent required to effectuate the assignment
of such agreement to any third party or to the Administrative Agent upon the
exercise of the Administrative Agent’s rights following an Event of Default) is
required, or purports to be required, in connection with the execution, delivery
and performance of this Agreement, except as has been obtained.

          (b) Each Contract is in full force and effect and constitutes a valid
and legally enforceable obligation of the parties thereto, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 



--------------------------------------------------------------------------------



 



12

          (c) No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Contracts by any party thereto other than those which have been duly obtained,
made or performed, are in full force and effect and do not subject the scope of
any such Contract to any material adverse limitation, either specific or general
in nature.

          (d) Neither such Grantor nor (to the best of such Grantor’s knowledge)
any of the other parties to the Contracts is in default in any material respect
in the performance or observance of any of the terms thereof.

          (e) The right, title and interest of such Grantor in, to and under the
Contracts are not subject to any defenses, offsets, counterclaims or claims.

          (f) Such Grantor has delivered to the Administrative Agent a complete
and correct copy of each Contract, including all amendments, supplements and
other modifications thereto.

          (g) No amount payable to such Grantor under or in connection with any
Contract is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent, to the extent required by Section 5.2.

          (h) None of the parties to any Contract is a Governmental Authority.

     4.10. Intellectual Property. (a) Schedule 6 lists all Intellectual Property
owned by such Grantor in its own name on the date hereof necessary for the
conduct of its business in all material respects as currently conducted.

          (b) On the date hereof, all Intellectual Property of such Grantor
described on Schedule 6 is valid, subsisting, unexpired and enforceable, has not
been abandoned and does not infringe the intellectual property rights of any
other Person.

          (c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property necessary for the conduct of such Grantor’s business in
all material respects as currently conducted is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.

          (d) No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

          (e) No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (1) seeking to limit, cancel or question
the validity of any Intellectual Property necessary for the conduct of its
business in all material respects as currently conducted or such Grantor’s
ownership interest therein, or (2) which, if adversely determined, would have a
material adverse effect on the value of any Intellectual Property necessary for
the conduct of its business in all material respects as currently conducted.

 



--------------------------------------------------------------------------------



 



13

     4.11. Commercial Tort Claims. On the date hereof, except to the extent
listed in Section 3 above, no Grantor has rights in any Commercial Tort Claim
with potential value in excess of $250,000.

SECTION 5. COVENANTS

          Each Grantor covenants and agrees with the Agents and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

     5.1. Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.

     5.2. Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided that the Grantors shall not be obligated to deliver to the
Administrative Agent any Instruments or Chattel Paper held by any Grantor at any
time to the extent that the aggregate face amount of all such Instruments,
Certificated Securities and Chattel Paper held by all Grantors at such time does
not exceed $250,000.

     5.3. Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Administrative Agent and
(ii) insuring such Grantor, the Administrative Agent and the Lenders against
liability for personal injury and property damage relating to such Inventory and
Equipment, such policies to be in such form and amounts (subject to reasonable
self-insurance levels and deductibles) and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the Lenders.

          (b) All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as insured party or
loss payee and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.

          (c) The Borrower shall deliver to the Administrative Agent and the
Lenders a report of a reputable insurance broker with respect to such insurance
substantially concurrently with the delivery by the Borrower to the
Administrative Agent of its audited financial statements for each fiscal year
and such supplemental reports with respect thereto as the Administrative Agent
may from time to time reasonably request.

 



--------------------------------------------------------------------------------



 



14

     5.4. Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
material claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

     5.5. Maintenance of Perfected Security Interest; Further Documentation
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

          (b) Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail.

          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (1) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any appropriate jurisdiction with respect to the security interests created
hereby and (2) in the case of Investment Property in excess of $250,000, any
Deposit Account that constitutes such Grantor’s “concentration account” and
Letter-of-Credit Rights, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

     5.6. Changes in Name, etc. Such Grantor will not, except upon 15 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:

          (a) change its jurisdiction of organization from that referred to in
Section 4.4; or

          (b) change its name, identity or corporate structure to such an extent
that any financing statement filed by the Administrative Agent in connection
with this Agreement would become misleading.

 



--------------------------------------------------------------------------------



 



15

     5.7. Notices. Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:

          (a) any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

          (b) of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

     5.8. Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Capital Stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Agents and the Lenders, hold the same in trust for the Agents and the
Lenders and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations. Any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Agents and the Lenders, segregated from other funds of such
Grantor, as additional collateral security for the Obligations. Notwithstanding
the foregoing, the Grantors shall not be required to pay over to the
Administrative Agent or deliver to the Administrative Agent as Collateral any
proceeds of any liquidation or dissolution of any Issuer, or any distribution of
capital or property in respect of any Investment Property, to the extent that
(i) such liquidation, dissolution, payment or distribution is permitted by the
Credit Agreement and (ii) the proceeds thereof are used or applied in accordance
with the terms of the Credit Agreement including any prepayment required
thereby.

     (b) Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any Issuer,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option

 



--------------------------------------------------------------------------------



 



16

with respect to, the Investment Property or Proceeds thereof (except pursuant to
a transaction expressly permitted by the Credit Agreement), (iii) create, incur
or permit to exist any Lien or option in favor of, or any claim of any Person
with respect to, any of the Investment Property or Proceeds thereof, or any
interest therein, except for the security interests created by this Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof, except in each case as permitted under
the terms of the Loan Documents.

          (c) In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 5.8(a) with respect to the Investment Property issued by it and
(iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Investment Property issued by it.

     5.9. Contracts. (a) Such Grantor will perform and comply in all material
respects with all its obligations under the Contracts.

          (b) Such Grantor will not amend, modify, terminate or waive any
provision of any such Contract in any manner which could reasonably be expected
to materially adversely affect the value of such Contract as Collateral.

          (c) Such Grantor will exercise promptly and diligently each and every
material right which it may have under each such Contract (other than any right
of termination).

          (d) Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it relating in any way to
any Contract that questions the validity or enforceability of such Contract.

     5.10. Intellectual Property. (a) Such Grantor (either itself or through
licensees) will: (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Agents and the Lenders, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

          (b) Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 



--------------------------------------------------------------------------------



 



17

          (c) Such Grantor (either itself or through licensees): (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.

          (d) Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

          (e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

          (f) Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within 45 days after the last day of the
fiscal quarter in which such filing occurs. Upon request of the Administrative
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
request to evidence the Agents’ and the Lenders’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.

          (g) Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

          (h) If any Grantor has knowledge that any material Intellectual
Property is infringed, misappropriated or diluted by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 



--------------------------------------------------------------------------------



 



18

     5.11. Commercial Tort Claims. (a) If such Grantor shall obtain an interest
in any Commercial Tort Claim with a potential value in excess of $250,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim. Upon the filing of a financing statement covering such
Commercial Tort Claim against such Grantor in the jurisdiction specified in
Schedule 3 hereto, the security interest granted in such Commercial Tort Claim
will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase such Collateral from Grantor, which security interest shall be prior to
all other Liens on such Collateral except for unrecorded liens permitted by the
Credit Agreement which have priority over the Liens on such Collateral by
operation of law.

     5.12. Aircraft. Within 60 days of the Closing Date, the Administrative
Agent shall have received in respect of any aircraft owned by any Grantor
security documents granting a Lien on such aircraft to the Administrative Agent
for the benefit of the Lenders and shall take such other action as may be
necessary, or, as reasonably determined by the Administrative Agent, desirable
to perfect the Administrative Agent’s first priority security interest in such
aircraft.

SECTION 6. REMEDIAL PROVISIONS

     6.1. Certain Matters Relating to Receivables. (a) The Administrative Agent
shall have the right, at any time after the occurrence and during the
continuance of an Event of Default, to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
At any time and from time to time, at any time after the occurrence and during
the continuance of an Event of Default, upon the Administrative Agent’s request
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

          (b) After the occurrence and during the continuance of an Event of
Default, each Grantor shall collect such Grantor’s Receivables, subject to the
Administrative Agent’s direction and control, and the Administrative Agent may
curtail or terminate said authority at any time. If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor, (i) shall be forthwith (and, in any event, within five Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Lenders
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the Lenders, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 



--------------------------------------------------------------------------------



 



19

          (c) At any time after the occurrence and during the continuance of an
Event of Default, at the Administrative Agent’s request, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables, including, without limitation, all original orders, invoices and
shipping receipts.

     6.2. Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.

          (b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned as collateral to the
Administrative Agent for the ratable benefit of the Agents and the Lenders and
that payments in respect thereof shall be made directly to the Administrative
Agent.

          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Agent or Lender shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement or the receipt by any Agent or any Lender of any
payment relating thereto, nor shall any Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

     6.3. Pledged Stock. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Investment Property; provided, however,
that no vote shall be cast or corporate or other organizational right exercised
or other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

          (b) If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash

 



--------------------------------------------------------------------------------



 



20

dividends, payments or other Proceeds paid in respect of the Investment Property
and make application thereof to the Obligations in the order set forth in
Section 6.5, and (ii) any or all of the Investment Property shall be registered
in the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (1) all voting, corporate and other
rights pertaining to such Investment Property at any meeting of shareholders of
the relevant Issuer or Issuers or otherwise and (2) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

          (c) Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(1) states that an Event of Default has occurred and is continuing and (2) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

     6.4. Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Agents and the Lenders specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, checks and other
Instruments shall be held by such Grantor in trust for the Agents and the
Lenders, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

     6.5. Application of Proceeds. At such intervals as may be agreed upon by
the Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

 



--------------------------------------------------------------------------------



 



21

     First, to pay incurred and unpaid fees and expenses of the Agents under the
Loan Documents;

     Second, to the Administrative Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Lenders according to the amounts of the
Obligations then due and owing and remaining unpaid to the Lenders;

     Third, to the Administrative Agent, for application by it towards
prepayment of the Obligations, pro rata among the Lenders according to the
amounts of the Obligations then held by the Lenders; and

     Fourth, any balance of such Proceeds remaining after the Obligations shall
have been paid in full, no Letters of Credit (other than those that have been
cash collateralized) shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

     6.6. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Agent or any Lender or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Any Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Administrative Agent may elect, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Administrative
Agent account

 



--------------------------------------------------------------------------------



 



22

for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
any Agent or any Lender arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

     6.7. Registration Rights. (a) If the Administrative Agent shall determine
to exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

          (b) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

          (c) Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Agents and the Lenders,
that the Agents and the Lenders have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to

 



--------------------------------------------------------------------------------



 



23

assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under the Credit
Agreement.

     6.8. Waiver; Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any Lender to collect such
deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

     7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:



  (i)         in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;     (ii)         in the case of any
Intellectual Property, execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Administrative Agent may
request to evidence the Agents’ and the Lenders’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;     (iii)         pay or discharge
taxes and Liens levied or placed on or threatened against the Collateral, effect
any repairs or any insurance called for by the terms of this Agreement and pay
all or any part of the premiums therefor and the costs thereof;     (iv)  
     execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and     (v)         (1) direct any party liable
for any payment under any of the Collateral to make payment of any and all
moneys due or to become due

 



--------------------------------------------------------------------------------



 



24



      thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) sign and indorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (8) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the Lenders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

     Anything in this Section 7.1 (a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

          (c) The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 



--------------------------------------------------------------------------------



 



25

     7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Agents and the Lenders hereunder are solely to protect the
Agents’ and the Lenders’ interests in the Collateral and shall not impose any
duty upon any Agent or any Lender to exercise any such powers. The Agents and
the Lenders shall be accountable only for amounts that they actually receive as
a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

     7.3. Execution of Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

     7.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Agents and the Lenders, be governed
by the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Agents and the Lenders with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 8. MISCELLANEOUS

     8.1. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement.

     8.2. Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 



--------------------------------------------------------------------------------



 



26

     8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Agent or
Lender shall by any act (except by a written instrument pursuant to
Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Agent or any Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which such Administrative Agent or such Lender would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

     8.4. Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to
pay, or reimburse each Lender and Agent for, all its costs and expenses incurred
in collecting against such Guarantor under the guarantee contained in Section 2
or otherwise enforcing or preserving any rights under this Agreement and the
other Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to each Lender and of counsel
to the Administrative Agent.

          (b) Each Guarantor agrees to pay, and to save the Agents and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

          (c) Each Guarantor agrees to pay, and to save the Agents and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 11.5 of the Credit Agreement.

          (d) The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

     8.5. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

     8.6. Set-Off. In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to the
Grantors, any such notice being expressly waived by the Grantors to the extent
permitted by applicable law, upon any amount becoming due and payable by any
such Grantor hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all

 



--------------------------------------------------------------------------------



 



27

deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Grantor, as the case may be.
Each Lender agrees promptly to notify such Grantor and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

     8.7. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

     8.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

     8.10. Integration. This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Loan Documents.

     8.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     8.12. Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:

          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar

 



--------------------------------------------------------------------------------



 



28

form of mail), postage prepaid, to such Grantor at its address referred to in
Section 8.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

     8.13. Acknowledgements. Each Grantor hereby acknowledges that:

          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

          (b) no Agent or Lender has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Agents and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

     8.14. Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 7.11 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

     8.15. Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Borrower Hedge Agreement
Obligations) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

          (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction not prohibited by any Loan Documents
or that has been consented to in accordance with Section 11.1 of the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Borrower, a
Subsidiary Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock

 



--------------------------------------------------------------------------------



 



29

of such Subsidiary Guarantor shall be sold, transferred or otherwise disposed of
in a transaction not prohibited by any Loan Documents or that has been consented
to in accordance with Section 11.1 of the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

     8.16. WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH AGENT AND EACH LENDER, HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

            CARMIKE CINEMAS, INC.
      By:           Name:           Title:      

            [EACH OTHER GRANTOR]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Annex I
to
Guarantee and Collateral Agreement

     ASSUMPTION AGREEMENT, dated as of ___, 20___, made by ___, a ___corporation
(the “Additional Grantor”), in favor of Bear Stearns Corporate Lending Inc., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H:

          WHEREAS, Carmike Cinemas, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Credit Agreement, dated as of May 19,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

          WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Guarantee and Collateral Agreement, dated as of May 19, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Agents and the Lenders;

          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and

          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

          NOW, THEREFORE, IT IS AGREED:

          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules 1 through 8 to
the Guarantee and Collateral Agreement. The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.

          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



2

          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Annex II
to
Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT

     The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of May 19, 2005 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Bear Stearns Corporate Lending Inc.,
as Administrative Agent. The undersigned agrees for the benefit of the Agents
and the Lenders as follows:

          5. The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.

          6. The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) of
the Agreement.

          7. The terms of Sections 6.3(a) and 6.7 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(a) or 6.7 of the Agreement.

            [NAME OF ISSUER]
      By         Title       
Address for Notices:                   Fax:     

 



--------------------------------------------------------------------------------



 



EXHIBIT E

The aggregate principal amount of the Secured Indebtedness that is secured by
this Instrument shall not exceed $530,000,000.

     
Prepared By, Recording Requested By,
  Jefferson County, Alabama
and After Recording Return To:
   

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017-3954
Attn: Cynthia Parker

MORTGAGE, ASSIGNMENT OF RENTS AND LEASES,

AND SECURITY AGREEMENT
(ALABAMA)

by and from

Eastwynn Theatres, Inc., “Mortgagor”,

to

Bear Stearns Corporate Lending Inc., as Administrative Agent, “Mortgagee”

Dated as of May 19, 2005

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE
DESCRIBED HEREIN



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS MORTGAGE SHALL SECURE
INDEBTEDNESS AND OBLIGATIONS OWED BY THE MORTGAGOR TO THE MORTGAGEE ONLY TO THE
EXTENT OF $5,020,000 (THE “MAXIMUM AMOUNT”) AT ANY ONE TIME OUTSTANDING. THE
MAXIMUM AMOUNT SHALL BE DEEMED THE FIRST SUCH INDEBTEDNESS AND OBLIGATIONS
INCURRED AND THE LAST TO BE REPAID.

 



--------------------------------------------------------------------------------



 



1

     THIS MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, AND SECURITY AGREEMENT (this
“Instrument”) is made and entered into as of this 19th day of May, 2005, by
EASTWYNN THEATRES, INC., an Alabama corporation (“Mortgagor”) having an address
of c/o Carmike Cinemas, Inc., 1301 First Avenue, Columbus, Georgia 31901-2109,
in favor of Bear Stearns Corporate Lending Inc., as Administrative Agent (in
such capacity,“Administrative Agent”) for the benefit of lenders (“Lenders”)
from time to time parties to the Credit Agreement (as hereinafter defined) and
all successor Administrative Agents, and assigns, in such capacity
(“Mortgagee”), having an address of 383 Madison Avenue, New York, NY 10179

W I T N E S S E T H:

     WHEREAS, Mortgagor is the owner of a fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

     WHEREAS, Carmike Cinemas, Inc., a Delaware corporation (“Borrower”),
Mortgagee, the Lenders and certain other parties have entered into that certain
Credit Agreement dated as of May 19, 2005 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, including, but
not limited to, any extension, refinancing, replacement, increase or other
restructuring thereof, the “Credit Agreement”) (all capitalized terms used
herein and not otherwise defined shall have the same meanings given to such
terms in the Credit Agreement);

     WHEREAS, in connection with and as a condition to their entering into the
Credit Agreement, Mortgagee and the Lenders have required Mortgagor guaranty
certain obligations of Borrower under the Credit Agreement pursuant to the terms
thereof;

     WHEREAS, Mortgagor is a Subsidiary (as defined in the Credit Agreement) and
will benefit directly and indirectly from the extension of credit from the
Lenders to Borrower pursuant to the terms of the Credit Agreement;

     WHEREAS, Mortgagor intends these Recitals to be a material part of this
Instrument; and

     WHEREAS, Mortgagee has required the execution of this Instrument as a
condition to the making of the Loans.

     NOW, THEREFORE, Mortgagor, in consideration of the Secured Indebtedness
herein recited and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, irrevocably grants, mortgages,
remises, aliens, assigns, and conveys to Mortgagee and Mortgagee’s successors
and assigns, subject to the further terms of this Instrument, all of the
Mortgagor’s right, title, and interest (thereunder or otherwise) in and to the
following (all of the following being hereinafter referred to as the “Secured
Property”):

     ALL THOSE TRACTS OR PARCELS OF LAND being more particularly described in
Exhibit A attached hereto; together with all right, title, and interest of
Mortgagor, including any after-acquired title or reversion, in and to the
rights-of-ways, streets, and alleys adjacent thereto, all easements, and
licenses, appertaining thereto, all strips and gores of land adjacent thereto,
all vaults, sewers, sewer rights, waters, water courses, water rights and
powers, pumps, pumping plants, pipes, flumes, and ditches appertaining thereto,
all oil, gas, and other minerals located thereunder, all shrubs, crops, trees,
timber and other emblements now or hereafter located

 



--------------------------------------------------------------------------------



 



2

thereon, and all estates, rights, titles, interests, privileges, liberties,
tenements, hereditaments, and appurtenances whatsoever, in any way belonging,
relating to, or appertaining to any of the foregoing (collectively hereinafter
referred to as the “Land”);

     TOGETHER WITH all fixtures, buildings, structures, parking areas,
landscaping, and other improvements of every nature now or hereafter situated,
erected, or placed on the Land and all appurtenances and additions thereto and
substitutions or replacements thereof, including, but not limited to, all
building materials, screens, awnings, shades, blinds, curtains, draperies,
carpets, rugs, furniture and furnishings, heating, lighting, plumbing,
ventilating, air conditioning, refrigerating, incinerating and elevator plants,
vacuum cleaning systems, call systems, sprinkler systems and other fire
prevention and extinguishing apparatus and materials, motors, machinery, pipes,
appliances, and fittings (collectively hereinafter referred to as the
“Improvements”);

     TOGETHER WITH all right, title and interest of Mortgagor in and to all
policies of insurance and all condemnation proceeds, which in any way now or
hereafter belong, relate, or appertain to the Land, or the Improvements, or any
part thereof;

     TOGETHER WITH all present and future leases, tenancies, occupancies, and
licenses, and guaranties thereof, whether written or oral (“Leases”), of the
Land or the Improvements or any part thereof, and all income, rents, accounts
receivable, issues, royalties, profits, revenues, security deposits, and other
benefits of the Land or the Improvements, from time to time accruing,
(hereinafter collectively referred to as the “Revenues”);

     TOGETHER WITH all proceeds, products, substitutions, and accessions of the
foregoing of every type.

     TO HAVE AND TO HOLD the Secured Property and all parts, rights, members,
and appurtenances thereof in fee simple, unto Mortgagee and its successors and
assigns forever.

     THIS INSTRUMENT is given to secure the following obligations (collectively,
the “Secured Indebtedness”) in such order of priority as may be determined
pursuant to the Credit Agreement:

          (i) all obligations and liabilities of every nature of Borrower now or
hereafter existing under or arising out of or in connection with the Credit
Agreement and the other Loan Documents;

          (ii) all obligations and liabilities of every nature of Mortgagor now
or hereafter existing under or arising out of or in connection with the Credit
Agreement and the other Loan Documents to which it may become a party;

          (iii) any and all future advances made pursuant to the Credit
Agreement by the Lenders to or for the benefit of Borrower, Mortgagor or any
other Guarantor, direct or indirect, together with interest, fees, costs, and
other amounts hereafter arising;

          (iv) the full and prompt payment and performance of any and all other
“Guarantor Obligations” (as defined in the Guarantee and Collateral Agreement)
and covenants of Borrower, Mortgagor and the other Guarantors to Mortgagee and
the Lenders under the terms of any other agreements, assignments or other
instruments now or hereafter evidencing, securing

 



--------------------------------------------------------------------------------



 



3

or otherwise relating to the indebtedness evidenced by the Credit Agreement,
including, without limitation, any assignment of rents and leases given by
Borrower, Mortgagor or any other Guarantor to Mortgagee;

          (v) any and all additional advances made by the Lenders to protect or
preserve the Secured Property or the lien hereof on the Secured Property, or to
pay taxes, to pay premiums on insurance on the Secured Property or to repair or
maintain the Secured Property, or to complete improvements on the Secured
Property (whether or not the original Mortgagor remains the owner of the Secured
Property at the time of such advances and whether or not the original Lenders
remain the owner of the Secured Indebtedness and this Instrument); and

          (vi) any and all expenses incident to the collection of the Secured
Indebtedness and the foreclosure hereof by action in any court or by exercise of
the power of sale herein contained, including, without limitation, reasonable
attorneys’ fees and costs of collection actually incurred.

     Pursuant to the Credit Agreement, the Lenders have agreed to provide
Borrower with a revolving credit facility which permits Borrower to borrow
certain principal amounts, repay all or a portion of such principal amounts, and
reborrow the amounts previously paid to the Lenders, all upon satisfaction of
certain conditions stated in the Credit Agreement. The amount of such revolving
credit facility may increase or decrease from time to time as the Lenders
advance, Mortgagor repays, and the Lenders re-advance sums on account of the
revolving credit, all as more fully described in the Credit Agreement. The term
“Secured Indebtedness” includes without limitation all advances and re-advances
under the revolving credit feature of the Credit Agreement.

The aggregate principal amount of the Secured Indebtedness that is secured by
this Instrument shall not exceed Five Hundred Thirty Million Dollars
($530,000,000).

     THIS INSTRUMENT is given for the purpose of creating a lien on real
property in order to secure future advances under the Credit Agreement, whether
such advances are obligatory or to be made at the option of the Lenders, or
otherwise, and whether made before or after default or maturity or other similar
events, to the same extent as if such future advances were made on the date of
the execution hereof, even if no advance was made at the time of such execution.
The lien of this Instrument, as to third persons, with or without actual
knowledge hereof, shall be valid as to all such indebtedness and such future
advances, from the date of recordation of this Instrument, shall have priority.

     THIS INSTRUMENT shall be voided only upon (i) the complete repayment and
satisfaction of all Secured Indebtedness and (ii) the termination of the Credit
Agreement pursuant to the terms thereof or the written agreement of the Lenders
and Mortgagor.

     All the personal property which comprises a part of the Secured Property
shall, as far as permitted by law, be deemed to be affixed to the aforesaid Land
and conveyed therewith. To the extent any portion of the Secured Property is not
or may not be deemed to be affixed to the Land, this Instrument shall be
considered to be a security agreement which creates a security interest in such
items for the benefit of the Mortgagee. In that regard, to secure the Secured
Indebtedness the Mortgagor grants to the Mortgagee such a security interest with
all of the rights and remedies

 



--------------------------------------------------------------------------------



 



4

of a secured party under the Uniform Commercial Code of the State in which the
Land is located (“Uniform Commercial Code”).

     Mortgagor further covenants and agrees with Mortgagee as follows:

ARTICLE 1

Covenants of Mortgagor

     Section 1.1 Title to the Secured Property. Mortgagor warrants that: (i) it
has title to the Secured Property in fee simple subject only to such
encumbrances approved and permitted by Mortgagee in Schedule B, Section 2 of the
Commitment for Title Insurance issued by Commonwealth Land Title Insurance
Company with respect to the Secured Property (the “Permitted Encumbrances”);
(ii) it has full power and lawful authority to encumber the Secured Property in
the manner and form herein set forth; (iii) it owns or will own all
Improvements; (iv) this Instrument creates a valid and enforceable security
title, security interest, and lien on the Secured Property; and (v) it will
preserve such title, and will forever warrant and defend the same to Mortgagee
and will forever warrant and defend the validity and priority of the lien hereof
against the claims of all persons and parties whomsoever.

     Section 1.2 Maintenance of the Secured Property. Except as permitted by the
Credit Agreement, Mortgagor shall maintain the Secured Property in good repair
(normal wear and tear excepted) and shall comply with the requirements of any
governmental authority claiming jurisdiction over the Secured Property.
Mortgagor shall not, without the prior written consent of Mortgagee, threaten,
commit, permit, or suffer to occur any waste, material alteration, demolition,
or removal of the Secured Property or any part thereof, except as permitted by
the Credit Agreement.

     Section 1.3 Insurance; Restoration. Mortgagor shall maintain insurance with
respect to the Secured Property in accordance with the requirements set forth in
the Credit Agreement, with Mortgagee named as loss payee and additional insured.
All proceeds of insurance policies maintained hereunder shall be applied in
accordance with the terms of the Credit Agreement.

     Section 1.4 Taxes and Other Charges. Except as otherwise provided by the
Credit Agreement, including, without limitation, Mortgagor’s right to contest
charges, taxes and claims contained in Section 7.3 of the Credit Agreement,
Mortgagor shall pay and discharge prior to the delinquency date thereof all
taxes of every kind and nature, all water charges, sewer rents and assessments,
levies, permits, inspection and license fees, and all other charges imposed upon
or assessed against the Secured Property or any part thereof or upon the
revenues, rents, issues, income, and profits of the Secured Property and, unless
Mortgagor is making monthly deposits with Mortgagee in accordance with
Section 1.11 hereof, Mortgagor shall exhibit to Mortgagee validated receipts (or
other commercially reasonable evidence of payment) showing the payment of such
taxes, assessments, water charges, sewer rents, levies, fees, and other charges
which may be or become a lien on the Secured Property within ten (10) days after
Mortgagee’s request therefor. Should Mortgagor default in the payment of any of
the foregoing taxes, assessments, water charges, sewer rents, or other charges,
Mortgagee may, but shall not be obligated to, pay the same or any part thereof,
and amounts so paid shall be secured by this Instrument, and Mortgagor shall, on
demand, reimburse Mortgagee for all amounts so paid.

 



--------------------------------------------------------------------------------



 



5

     Section 1.5 Mechanics’ and Other Liens. Except as otherwise provided by the
Credit Agreement, Mortgagor shall pay, from time to time when the same shall
become due, all lawful claims and demands of mechanics, materialmen, laborers,
and others which, if unpaid, might result in, or permit the creation of, a lien
or claim of lien on the Secured Property or any part thereof and, in general,
Mortgagor shall do, or cause to be done, at the cost of Mortgagor and without
expense to Mortgagee, everything necessary to fully preserve the lien of this
Instrument. In the event Mortgagor fails to make payment of such claims and
demands, Mortgagee may, but shall not be obligated to, make payment thereof, and
all sums so expended shall be secured by this Instrument, and Mortgagor shall,
on demand, reimburse Mortgagee for all sums so expended.

     Section 1.6 Condemnation Awards. Mortgagor, immediately upon written notice
of the institution of any proceedings for the condemnation of the Secured
Property or any portion thereof, will notify Mortgagee of the pendency of such
proceedings. Mortgagee may participate in any such proceedings and Mortgagor
from time to time will deliver to Mortgagee all instruments requested by it to
permit such participation. All awards and compensation for condemnation or other
taking or purchase in lieu thereof, of the Secured Property or any part thereof,
are hereby assigned to and shall be paid to Mortgagee. Mortgagor hereby
authorizes Mortgagee to collect and receive such awards and compensation; and,
to give proper receipts and acquittances therefor. All such awards and
compensation shall be applied in the same manner as provided in the Credit
Agreement relating to insurance proceeds. Mortgagor, upon request by Mortgagee,
shall make, execute, and deliver any and all instruments requested for the
purpose of confirming the assignment of the aforesaid awards and compensation to
Mortgagee free and clear of any liens, charges, or encumbrances of any kind or
nature whatsoever.

     Section 1.7 Costs of Defending and Upholding the Lien. If any action or
proceeding is commenced to which action or proceeding Mortgagee is made a party
or in which it becomes necessary for Mortgagee to defend or uphold the lien of
this Instrument, Mortgagor shall, on demand, reimburse Mortgagee for all
reasonable expenses (including, without limitation, reasonable attorneys’ fees
and appellate attorneys’ fees) actually incurred by Mortgagee in any such action
or proceeding and all such expenses shall be secured by this Instrument. In any
action or proceeding to foreclose this Instrument or to recover or collect the
Secured Indebtedness, the provisions of law relating to the recovering of costs,
disbursements and allowances shall prevail unaffected by this covenant, provided
that any such recovery shall not exceed Mortgagee’s reasonable, actual
out-of-pocket fees and expenses.

     Section 1.8 Additional Advances and Disbursements. Mortgagor shall pay when
due all payments and charges on all mortgages, deeds of trust, deeds to secure
debt, security agreements, liens, encumbrances, ground and other leases, and
security interests which may be or become superior or inferior to the lien of
this Instrument, and in default thereof, Mortgagee shall have the right, but
shall not be obligated, to pay, without notice to Mortgagor, such payments and
charges, and Mortgagor shall, on demand, reimburse Mortgagee for amounts so
paid. In addition, upon default of Mortgagor in the performance of any other
terms, covenants, conditions, or obligations by it to be performed under any
such prior or subordinate lien, encumbrance, lease, or security interest,
Mortgagee shall have the right, but shall not be obligated, to cure such default
in the name and on behalf of Mortgagor. All sums advanced and expenses incurred
at any time by Mortgagee pursuant to this Section 1.8 or as otherwise provided
under the terms and provisions of this Instrument or under applicable law shall
bear interest from

 



--------------------------------------------------------------------------------



 



6

the date that such sum is advanced or expense incurred, to and including the
date of reimbursement, computed at the “Default Rate” as provided in the Credit
Agreement (herein called the “Default Rate”).

     Section 1.9 Costs of Enforcement. Mortgagor agrees to bear and pay all
expenses (including reasonable attorneys’ fees and all costs of collection) of
or incidental to the perfection and enforcement of any provision hereof, or the
enforcement, compromise, or settlement of this Instrument or the Secured
Indebtedness, and for the curing thereof, or for defending or asserting the
rights and claims of Mortgagee in respect thereof, by litigation or otherwise.
All rights and remedies of Mortgagee shall be cumulative and may be exercised
singly or concurrently. Notwithstanding anything herein contained to the
contrary, Mortgagor: (a) will not (i) at any time insist upon, or plead, or in
any manner whatsoever claim or take any benefit or advantage of any stay or
extension or moratorium law, any exemption from execution or sale of the Secured
Property or any part thereof, wherever enacted, now or at any time hereafter in
force, which may affect the covenants and terms of performance of this
Instrument, nor (ii) claim, take, or insist upon any benefit or advantage of any
law now or hereafter in force providing for the valuation or appraisal of the
Secured Property, or any part thereof, prior to any sale or sales thereof which
may be made pursuant to any provision herein, or pursuant to the decree,
judgment, or order of any court of competent jurisdiction, nor (iii) after any
such sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the property so sold or any part thereof; (b) hereby
expressly waives all benefit or advantage of any such law or laws; and
(c) covenants not to hinder, delay, or impede the execution of any power herein
granted or delegated to Mortgagee, but to suffer and permit the execution of
every power as though no such law or laws had been made or enacted. Mortgagor,
for itself and all who may claim under it, waives, to the extent that it
lawfully may, all right to have the Secured Property marshaled upon any
foreclosure hereof.

     Section 1.10 Intangible and Other Taxes. Mortgagor shall pay any and all
taxes, charges, filing, registration and recording fees, excises, and levies
imposed upon Mortgagee by reason of its ownership of this Instrument and the
other Loan Documents, or by reason of the recording or filing thereof, or any
security instrument supplemental hereto, any security instrument or Uniform
Commercial Code financing statement with respect to any fixtures or personal
property owned by Mortgagor at the Secured Property and any instrument of
further assurance (other than income, franchise and doing business taxes), and
shall pay all stamp or intangible taxes and other taxes required to be paid on
any of the Loan Documents. In the event Mortgagor fails to make such payment
after demand by Mortgagee then Mortgagee shall have the right, but shall not be
obligated, to pay the amount due, and Mortgagor shall, on demand, reimburse
Mortgagee for said amount, and until so paid said amount shall become part of
the Secured Indebtedness. The provisions of this Section shall survive the
repayment of the Secured Indebtedness.

     Section 1.11 Escrow Deposits. At Mortgagee’s request at any time after an
Event of Default (as hereinafter defined) has occurred, Mortgagor shall deposit
with Mortgagee, monthly, one twelfth (1/12th) of the insurance premiums and real
estate taxes, assessments, water, sewer, and other charges which might become a
lien upon the Secured Property. In addition, if required by Mortgagee at any
time after an Event of Default has occurred, Mortgagor shall simultaneously
therewith deposit with Mortgagee a sum of money which together with the monthly
installments aforementioned will be sufficient to make each of the payments

 



--------------------------------------------------------------------------------



 



7

aforementioned at least thirty (30) days prior to the date such payments are
deemed delinquent. Should said charges not be ascertainable at the time any
deposit is required to be made with Mortgagee, the deposit shall be made on the
basis of the charges for the prior year, and when the charges are fixed for the
then current year, Mortgagor shall deposit any deficiency with Mortgagee. All
funds so deposited with Mortgagee shall be held by it without interest, may be
commingled by Mortgagee with its general funds and shall be applied in payment
of the charges aforementioned when and as payable, to the extent Mortgagee shall
have such funds on hand. If deposits are being made with Mortgagee, Mortgagor
shall furnish Mortgagee with bills for the charges for which such deposits are
required to be made hereunder and/or such other documents necessary for the
payment of same, at least fifteen (15) days prior to the date on which the
charges first become payable. In the event Mortgagor fails to pay any such
amount, Mortgagee may, but shall not be obligated to, make payment thereof, and
Mortgagor shall, on demand, reimburse Mortgagee for all sums so expended, and
until Mortgagee has been so reimbursed, such amount shall be added to the
Secured Indebtedness.

     Section 1.12 TRANSFER OF THE SECURED PROPERTY. EXCEPT AS PERMITTED BY THE
CREDIT AGREEMENT, MORTGAGOR SHALL NOT SELL, TRANSFER, PLEDGE, ENCUMBER, CREATE A
SECURITY INTEREST IN, OR OTHERWISE HYPOTHECATE, ALL OR ANY PORTION OF THE
SECURED PROPERTY, OR ANY ASSETS INCLUDED THEREIN, WITHOUT THE PRIOR WRITTEN
CONSENT OF MORTGAGEE. THE CONSENT BY MORTGAGEE TO ANY SALE, TRANSFER, PLEDGE,
ENCUMBRANCE, CREATION OF A SECURITY INTEREST IN, OR OTHER HYPOTHECATION OF, ANY
PORTION OF THE SECURED PROPERTY SHALL NOT BE DEEMED TO CONSTITUTE A NOVATION OR
A CONSENT TO ANY FURTHER SALE, TRANSFER, PLEDGE, ENCUMBRANCE, CREATION OF A
SECURITY INTEREST IN OR OTHER HYPOTHECATION, OR TO WAIVE THE RIGHT OF MORTGAGEE,
AT ITS OPTION, TO DECLARE THE SECURED INDEBTEDNESS IMMEDIATELY DUE AND PAYABLE,
WITHOUT NOTICE TO MORTGAGOR OR ANY OTHER PERSON OR ENTITY, UPON ANY SUCH SALE,
TRANSFER, PLEDGE, ENCUMBRANCE, CREATION OF A SECURITY INTEREST OR OTHER
HYPOTHECATION TO WHICH MORTGAGEE SHALL NOT HAVE CONSENTED.

     Section 1.13 Leases, Contracts, Etc. In addition to, and cumulatively with,
all assignments, rights, and remedies granted by Mortgagor to Mortgagee in any
assignment of leases and rents now or hereafter executed by Mortgagor to
Mortgagee in respect of the Secured Property, Mortgagor hereby further agrees as
follows:

          (a) Mortgagor does hereby assign to Mortgagee, the Leases and Revenues
(reserving only to Mortgagor the right to collect currently due and payable
Revenues so long as no Event of Default has occurred and is continuing
hereunder), and Mortgagor agrees to execute and deliver to Mortgagee such
additional instruments, in form and substance reasonably satisfactory to
Mortgagee, as may hereafter be requested by Mortgagee further to evidence and
confirm said assignment; provided, however, that acceptance of any such
assignment shall not be construed to impose upon Mortgagee any obligation with
respect to any Lease (including, without limitation, any liability under the
covenant of quiet enjoyment contained in any lease or in any law of any
applicable state in the event that any lessee shall have been joined as a party
defendant in any action to foreclose this Instrument and shall have been barred
and foreclosed thereby of all right, title, and interest and equity of
redemption in the Secured Property).

 



--------------------------------------------------------------------------------



 



8

Mortgagor shall not cancel or permit the cancellation of any Lease, or
materially modify or amend any Lease affecting the Secured Property, or accept,
or permit to be made, any prepayment of any installment of rent or fees
thereunder (except for security deposits and the usual prepayment of rent which
results from the acceptance by a landlord on the first day of each month of the
rent for that month). Mortgagor shall faithfully keep and perform, or cause to
be kept and performed, all of the covenants, conditions and agreements contained
in each of said instruments, now or hereafter existing, on the part of Mortgagor
to be kept and performed and shall at all times do all things reasonably
necessary to compel performance by each other party to said instruments of all
obligations, covenants and agreements by such other party to be performed
thereunder.

          (b) Mortgagor shall not execute an assignment of the Leases or
Revenues, or any part thereof unless Mortgagee shall first consent to such
assignment and unless such assignment shall expressly provide that it is
subordinate to the collateral assignment contained in this Instrument and any
collateral assignment executed pursuant hereto or concerning the Secured
Indebtedness.

          (c) Mortgagor shall furnish to Mortgagee, within twenty (20) days
after a written request by Mortgagee to do so, a sworn statement setting forth
the names of all lessees and tenants of the Secured Property, the terms of their
respective Leases, the space occupied, and the rentals payable thereunder, and
stating to Mortgagor’s best knowledge whether any material defaults, off-sets or
defenses exist in connection with any of said Leases. Any and all Leases,
entered into after the date of this Instrument shall provide for giving by the
lessees or tenants thereunder of certificates with respect to the status of such
Leases and Mortgagor shall exercise Mortgagor’s right to request such
certificates promptly upon any demand therefor by Mortgagee. Mortgagor shall
provide Mortgagee with a copy of any written notice of default received by it
from any tenant under any Lease.

          (d) Mortgagee shall have the absolute and continuing right, at all
times hereafter, to review and approve any and all Leases and any other
contracts, licenses or permits which, pursuant to their operation and effect,
will (or are reasonably likely to) affect, the Secured Property, or any part
thereof, and any and all modifications to existing agreements, licenses, and
permits which are proposed to be entered into subsequent to the date of this
Instrument prior to their execution and delivery by Mortgagor. Without limiting
the generality of the foregoing, and in any event, each such Lease, shall
contain a provision that the rights of the parties thereunder are expressly
subordinate to all of the rights and title of Mortgagee under this Instrument.

     Section 1.14 Estoppel Certificates. Mortgagor, within twenty (20) days
after receipt of written request, shall furnish to Mortgagee a written
statement, duly acknowledged, setting forth to its knowledge the amount due
under this Instrument, the terms of payment and maturity date related to all
amounts advanced pursuant to or outstanding under the Credit Agreement, the date
to which interest has been paid, whether any offsets or defenses exist against
the Secured Indebtedness and, if any are alleged to exist, the nature thereof
shall be set forth in detail.

     Section 1.15 Security Deposits. To the extent required by law or, after an
Event of Default has occurred and during its continuance, if required by
Mortgagee, all security deposits of tenants of the Secured Property shall be
treated as trust funds not to be commingled with any other funds of Mortgagor.
Within twenty (20) days after request by Mortgagee, Mortgagor shall

 



--------------------------------------------------------------------------------



 



9

furnish satisfactory evidence of compliance with this Section 1.15, as
necessary, together with a statement of all security deposits deposited by the
tenants and copies of all Leases not theretofore delivered to Mortgagee,
certified by Mortgagor.

     Section 1.16 Indemnity. Mortgagor shall indemnify and hold Mortgagee
harmless from and against any and all suits, actions, claims, proceedings
(including third party proceedings), damages, losses, liabilities, and expenses
(including, without limitation, reasonable attorneys’ fees) which may be
incurred by or asserted against Mortgagee as the result of its having made loans
and advances to Mortgagor, including, but not limited to, claims for brokerage
commissions or finder’s fees for arranging such loans and advances, claims of
persons claiming mechanics’ or similar liens, claims of tenants of the Secured
Property, claims for recording taxes, filing fees, transfer taxes and similar
claims relating to this Instrument, claims for the actual or threatened release
of any “Materials of Environmental Concern” (as defined in the Credit Agreement)
from, on, under, or to any of the Secured Property (occurring or arising from
events occurring prior to the cancellation of or sale under this Instrument) or
the violation by Mortgagor of any law or regulation related to the manufacture,
handling, treatment, storage, or disposal of any Materials of Environmental
Concern. The foregoing indemnities shall survive full payment of the Secured
Indebtedness, the foreclosure of this Instrument, any transfer of the Secured
Property, and any and all other events relating to the foregoing.

ARTICLE 2

Default and Remedies

     Section 2.1 Events of Default. The occurrence of an “Event of Default” (as
that term is defined in the Credit Agreement) under the Credit Agreement shall
constitute an “Event of Default” hereunder.

Section 2.2 Remedies.

          (a) Upon the occurrence of any Event of Default and during its
continuance, Mortgagee may take such action, without notice or demand, as it
deems advisable to protect and enforce its rights against Mortgagor and in and
to the Secured Property. Without limitation of the foregoing, Mortgagee may take
any of the following actions, each of which may be pursued concurrently or
otherwise, at such time and in such order as Mortgagee may determine, in its
sole discretion, without impairing or otherwise affecting the other rights and
remedies of Mortgagee hereunder, under the other Loan Documents, and at law:
(1) declare the entire unpaid Secured Indebtedness to be immediately due and
payable; or (2) notify all tenants of the Secured Property and all others
obligated on the Leases that all rents and other sums owing on the Leases have
been assigned to Mortgagee and are to be paid directly to Mortgagee, and to
enforce payment of all obligations owing on the Leases, by suit, ejectment,
cancellation, releasing, reletting, or otherwise, whether or not Mortgagee has
taken possession of the Secured Property, and to exercise whatever rights and
remedies Mortgagee may have under any assignment of rents and leases; or
(3) enter into or upon the Secured Property, either personally or by its agents,
nominees or attorneys and dispossess Mortgagor and its agents and servants
therefrom, and thereupon Mortgagee may (i) use, operate, manage, control,
insure, maintain, repair, restore, and otherwise deal with all and every part of
the Secured Property and conduct business thereat; (ii) complete any
construction on the Secured Property in such manner and form as Mortgagee

 



--------------------------------------------------------------------------------



 



10

deems advisable in the reasonable exercise of its judgment; (iii) exercise all
rights and power of Mortgagor with respect to the Secured Property, whether in
the name of Mortgagor, or otherwise, including, without limitation, the right to
make, cancel, enforce, or modify leases, obtain and evict tenants, and demand,
sue for, collect, and receive all Revenues, which rights shall not be in
limitation of Mortgagee’s rights under any assignment of rents and leases
securing the Secured Indebtedness; and (iv) apply the Revenues to the payment of
the Secured Indebtedness, after deducting therefrom all expenses incurred in
connection with the aforesaid operations (including reasonable attorney fees and
just and reasonable compensation for the services of Mortgagee and its agents
and employees) and all amounts necessary to pay the taxes, assessments,
insurance, and other charges in connection with the Secured Property; or
(4) institute proceedings for the complete foreclosure of this Instrument either
at law, or equity, in which case Mortgagee may bid upon and purchase the Secured
Property and the Secured Property may be sold for cash or upon credit in one or
more parcels; or (5) with or without entry, to the extent permitted and pursuant
to the procedures provided by applicable law, institute proceedings for the
partial foreclosure of this Instrument for the portion of the Secured
Indebtedness then due and payable (if Mortgagee shall have elected not to
declare the entire Secured Indebtedness to be immediately due and owing),
subject to the continuing lien of this Instrument for the balance of the Secured
Indebtedness not then due; or (6) sell for cash or upon credit the Secured
Property or any part thereof and all estate, claim, demand, right, title, and
interest of Mortgagor therein and rights of redemption thereof, pursuant to
power of sale or otherwise, at one or more sales, as an entity or in parcels, at
such time and place, upon such terms and after such notice thereof as may be
required or permitted by law, and in the event of a sale, by foreclosure or
otherwise, of less than all of the Secured Property, this Instrument shall
continue as a lien on the remaining portion of the Secured Property it being the
intent to give the Mortgagee a POWER TO SELL the Secured Property to the fullest
extent permitted under applicable law, including without limitation, under
§35-10-12 of the Code of Alabama; or (7) institute an action, suit or proceeding
in equity for the specific performance of any covenant, condition or agreement
contained herein or in any Credit Document; or (8) to the extent permitted by
applicable law, recover judgment on the Credit Agreement either before, during
or after any proceedings for the enforcement of this Instrument; or (9) as a
matter of strict right, obtain from any court of competent jurisdiction the
appointment of a trustee, receiver, liquidator, or conservator of the Secured
Property, without regard for the adequacy of the security for the Secured
Indebtedness and without regard for the solvency of Mortgagor, or any other
person, firm or other entity liable for the payment of the Secured Indebtedness,
and without regard for any other statutory or common law requirements otherwise
applicable to the appointment of a trustee, receiver, liquidator, or
conservator; or (10) pay or perform any default in the payment, performance, or
observance of any term, covenant or condition of this Instrument, and all
payments made or costs or expenses incurred by Mortgagee in connection
therewith, shall be secured hereby and shall be, without demand, immediately
repaid by Mortgagor to Mortgagee with interest thereon the necessity for any
such actions and of the amounts to be paid to be in the sole judgment of
Mortgagee, and Mortgagee may enter and authorize others to enter upon the
Secured Property or any part thereof for the purpose of performing or observing
any such defaulted term, coven ant, or condition without thereby becoming liable
to Mortgagor or any person in possession holding under Mortgagor; or (11) pursue
any remedy with respect to the Secured Property available to a secured party
under the Uniform Commercial Code; or (12) pursue such other remedies as
Mortgagee may have under applicable law, in equity or under this Instrument, the
Credit Agreement, or any of the other Loan Documents.

 



--------------------------------------------------------------------------------



 



11

          (b) The purchase money proceeds or avails of any sale made under or by
virtue of this Article 2, together with any other sums which then may be held by
Mortgagee under this Instrument, whether under the provisions of this Article 2
or otherwise, shall be applied to the Secured Indebtedness in the order provided
in Section 6.5 of the Guarantee and Collateral Agreement.

          (c) Mortgagee may adjourn from time to time any sale by it to be made
under or by virtue of this Instrument by announcement at the time and place
appointed for such sale or for such adjourned sale or sales; and, except as
otherwise provided by any applicable provision of law, Mortgagee, without
further notice or publication, may make such sale at the time and place to which
the same shall be so adjourned.

          (d) Upon the completion of any sale or sales made by Mortgagee under
or by virtue of this Article 2, Mortgagee, or an officer of any court empowered
to do so, shall execute and deliver to the accepted purchaser or purchasers a
good and sufficient instrument, or good and sufficient instruments, conveying,
assigning, and transferring all estate, right, title, and interest in and to the
property and rights sold. Mortgagee is hereby irrevocably appointed the true and
lawful attorney of Mortgagor, such appointment being coupled with an interest,
in its name and stead, to make all necessary conveyances, assignments,
transfers, and deliveries of the Secured Property and rights so sold and for
that purpose Mortgagee may execute all necessary instruments of conveyance,
assignment, and transfer, and may substitute one or more persons with like
power, Mortgagor hereby ratifying and confirming all that its said attorney or
such substitute or substitutes shall lawfully do by virtue hereof. Any such sale
or sales made under or by virtue of this Article 2, whether made under the power
of sale herein granted or under or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, shall operate to divest all the
estate, right, title, interest, claim, and demand whatsoever, whether at law or
in equity, of Mortgagor in and to the properties and rights so sold, and shall
be a perpetual bar both at law and in equity against Mortgagor and against any
and all persons claiming or who may claim the same, or any part thereof from,
through or under Mortgagor.

          (e) In the event of any sale made under or by virtue of this Article 2
(whether made by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale) the entire Secured Indebtedness, if not previously due and
payable, immediately thereupon shall, anything in the Credit Agreement, this
Instrument, or any other Credit Document to the contrary notwithstanding, become
due and payable.

          (f) Upon any sale made under or by virtue of this Article 2 (whether
made by virtue of judicial proceedings or of a judgment or decree of foreclosure
and sale), Mortgagee, may bid for and acquire the Secured Property or any part
thereof and in lieu of paying cash therefor may make settlement for the purchase
price by crediting upon the Secured Indebtedness the net sales price after
deducting therefrom the expenses of the sale and the costs of the action and any
other sums which Mortgagee is authorized to deduct under this Instrument.

          (g) No recovery of any judgment by Mortgagee and no levy of an
execution under any judgment upon the Secured Property or upon any other
property of Mortgagor shall affect in any manner or to any extent, the lien and
title of this Instrument upon the Secured Property or any part thereof, or any
liens, titles, rights, powers or remedies of Mortgagee

 



--------------------------------------------------------------------------------



 



12

hereunder, but such liens, titles, rights, powers and remedies of Mortgagee
shall continue unimpaired as before.

          (h) Mortgagor agrees, to the fullest extent permitted by law, that
upon the occurrence of an Event of Default, neither Mortgagor nor anyone
claiming through or under it shall or will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension, homestead, exemption
or redemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Instrument, or the absolute sale of the
Secured Property, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereat, and Mortgagor, for
itself and all who may at any time claim through or under it, hereby waives to
the full extent that it may lawfully so do, the benefit of all such laws, and
any and all right to have the assets comprised in the security intended to be
created hereby marshaled upon any foreclosure of the lien or title hereof.

          (i) The failure to make any such tenants of the Secured Property party
to any such foreclosure proceedings and to foreclose their rights will not be,
nor be asserted to be by Mortgagor, a defense to any proceedings instituted by
Mortgagee to collect the sums secured hereby.

     Section 2.3 Possession of the Secured Property. Upon any foreclosure of the
Secured Property, it is agreed that the then owner of the Secured Property, if
it is the occupant of the Secured Property or any part thereof, shall
immediately surrender possession of the Secured Property so occupied to
Mortgagee, and if such occupant is permitted to remain in possession, the
possession shall be as tenant of Mortgagee and, on demand, such occupant
(a) shall pay to Mortgagee monthly, in advance, a reasonable rental for the
space so occupied, and (b) in default thereof may be dispossessed by the usual
summary proceedings. The covenants herein contained may be enforced by a
receiver of the Secured Property or any part thereof. Nothing in this
Section 2.3 shall be deemed to be a waiver of the provisions of this Instrument
prohibiting the sale or other disposition of the Secured Property without
Mortgagee’s consent.

     Section 2.4 Mortgagor’s Actions After Default. Nothing herein shall be
deemed to require the commencement of a suit or the consent of Mortgagor as a
condition precedent for Mortgagee’s right to the appointment of a receiver or
the exercise of any other rights or remedies available to Mortgagee.

     Section 2.5 Control by Mortgagee After Default. Notwithstanding the
appointment of any receiver, liquidator, or trustee of Mortgagor, or of any of
its property, or of the Secured Property or any part thereof, Mortgagee shall be
entitled to retain possession and control of all property now and hereafter
covered by this Instrument.

     Section 2.6 WAIVER OF MORTGAGOR’S RIGHTS. BY EXECUTION OF THIS INSTRUMENT,
MORTGAGOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF MORTGAGEE TO ACCELERATE THE
SECURED INDEBTEDNESS EVIDENCED BY THE CREDIT AGREEMENT; (B) TO THE EXTENT
ALLOWED BY APPLICABLE LAW, WAIVES ANY AND ALL RIGHTS WHICH MORTGAGOR MAY HAVE
UNDER THE CONSTITUTION OF THE UNITED STATES, THE VARIOUS PROVISIONS OF THE
CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW,
TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE

 



--------------------------------------------------------------------------------



 



13

EXERCISE BY MORTGAGEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO MORTGAGEE;
(C) ACKNOWLEDGES THAT MORTGAGOR HAS READ THIS INSTRUMENT AND ITS PROVISIONS HAVE
BEEN EXPLAINED FULLY TO MORTGAGOR AND MORTGAGOR HAS CONSULTED WITH LEGAL COUNSEL
OF MORTGAGOR’S CHOICE PRIOR TO EXECUTING THIS INSTRUMENT; AND (D) ACKNOWLEDGES
THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF MORTGAGOR HAVE BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY MORTGAGOR AS PART OF A BARGAINED FOR LOAN
TRANSACTION.

ARTICLE 3

Miscellaneous

     Section 3.1 Credits Waived. Mortgagor will not claim nor demand nor be
entitled to any credit or credits against the Secured Indebtedness for so much
of the taxes assessed against the Secured Property or any part thereof as is
equal to the tax rate applied to the amount due on this Instrument or any part
thereof, and no deductions shall otherwise be made or claimed from the taxable
value of the Secured Property or any part thereof by reason of this Instrument
or the Secured Indebtedness.

     Section 3.2 No Release. Mortgagor agrees, that in the event the Secured
Property is sold with the written consent of Mortgagee and Mortgagee enters into
any agreement with the then owner of the Secured Property extending the time of
payment of the Secured Indebtedness, or otherwise modifying the terms hereof,
Mortgagor shall continue to be liable to pay the Secured Indebtedness according
to the tenor of any such agreement unless expressly released and discharged in
writing by Mortgagee.

     Section 3.3 Notices. All notices hereunder shall be in writing, and shall
be deemed to have been sufficiently given, or served for all purposes when
delivered in accordance with the terms of the Credit Agreement in regard to the
giving of notice.

     Section 3.4 Binding Obligations. The provisions and covenants of this
Instrument shall run with the land, shall be binding upon Mortgagor and shall
inure to the benefit of Mortgagee, subsequent holders of this Instrument and
their respective successors and assigns. For the purpose of this Instrument, the
term “Mortgagor” shall mean Mortgagor named herein, any subsequent owner of the
Secured Property, and their respective heirs, executors, legal representatives,
successors and assigns. If there is more than one Mortgagor, all their
undertakings hereunder shall be deemed joint and several.

     Section 3.5 Captions. The captions of the Sections of this Instrument are
for the purpose of convenience only and are not intended to be a part of this
Instrument and shall not be deemed to modify, explain, enlarge or restrict any
of the provisions hereof.

     Section 3.6 Further Assurances. Mortgagor shall do, execute, acknowledge
and deliver, at the sole cost and expense of Mortgagor, all and every such
further acts, deeds, conveyances, assignments, estoppel certificates, notices of
assignment, transfers and assurances as Mortgagee may reasonably require from
time to time in order to better assure, convey, assign, transfer and confirm
unto Mortgagee, the rights now or hereafter intended to be granted to

 



--------------------------------------------------------------------------------



 



14

Mortgagee under this Instrument, any other instrument executed in connection
with this Instrument or any other instrument under which Mortgagor may be or may
hereafter become bound to convey, transfer or assign to Mortgagee for carrying
out the intention of facilitating the performance of the terms of this
Instrument.

     Section 3.7 Severability. Any provision of this Instrument which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provisions in any other jurisdiction.

     Section 3.8 General Conditions.

          (a) All covenants hereof shall be construed as affording to Mortgagee
rights additional to and not exclusive of the rights conferred under the
provisions of applicable laws of the State in which the Land is located.

          (b) This Instrument cannot be altered, amended, modified or discharged
orally and no agreement shall be effective to modify or discharge it in whole or
in part, unless it is in writing and signed by the party against whom
enforcement of the modification, alteration, amendment or discharge is sought.

          (c) No remedy herein conferred upon or reserved to Mortgagee is
intended to be exclusive of any other remedy or remedies, and each and every
such remedy shall be cumulative, and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute.
No delay or omission of Mortgagee in exercising any right or power accruing upon
any Event of Default shall impair any such right or power, or shall be construed
to be a waiver of any such Event of Default, or any acquiescence therein.
Acceptance of any payment after the occurrence of an Event of Default shall not
be deemed to waive or cure such Event of Default; and every power and remedy
given by this Instrument to Mortgagee may be exercised from time to time as
often as may be deemed expedient by Mortgagee. Nothing in this Instrument, in
the Credit Agreement or in any other Credit Document shall affect the obligation
of Mortgagor to pay the Secured Indebtedness in the manner and at the time and
place therein respectively expressed.

          (d) No waiver by Mortgagee will be effective unless it is in writing
and then only to the extent specifically stated. Without limiting the generality
of the foregoing, any payment made by Mortgagee for insurance premiums, taxes,
assessments, water rates, sewer rentals or any other charges affecting the
Secured Property, shall not constitute a waiver of Mortgagor’s default in making
such payments and shall not obligate Mortgagee to make any further payments.

          (e) Mortgagee shall have the right to appear in and defend any action
or proceeding, in the name and on behalf of Mortgagor which Mortgagee, in its
discretion, feels may adversely affect the Secured Property or this Instrument.
Mortgagee shall also have the right to institute any action or proceeding which
Mortgagee, in its discretion, feels should be brought to protect its interest in
the Secured Property or its rights hereunder. All costs and expenses incurred by
Mortgagee in connection with such actions or proceedings, including,

 



--------------------------------------------------------------------------------



 



15

without limitation, attorneys’ fees and appellate attorneys’ fees, shall be paid
by Mortgagor, on demand.

          (f) In the event of the passage after the date of this Instrument of
any law of any governmental authority having jurisdiction, deducting the Secured
Indebtedness from the value of the Secured Property for the purpose of taxation,
affecting any lien thereon or changing in any way the laws of the taxation of
mortgages or debts secured by mortgages for federal, state or local purposes, or
the manner of the collection of any such taxes, so as to affect this Instrument,
Mortgagor shall promptly pay to Mortgagee, on demand, all taxes, costs and
charges for which Mortgagee is or may be liable as a result thereof, provided
said payment shall not be prohibited by law or render any obligations under the
Credit Agreement usurious, in which event Mortgagee may declare the Secured
Indebtedness to be immediately due and payable.

          (g) Mortgagor acknowledges that it has received a true copy of this
Instrument.

          (h) For the purposes of this Instrument, all defined terms and
personal pronouns contained herein shall be construed, whenever the context of
this Instrument so requires, so that the singular shall be construed as the
plural and vice versa and so that the masculine, feminine or neuter gender shall
be construed to include all other genders.

          (i) No provision of this Instrument shall be construed against or
interpreted to the disadvantage of Mortgagor or Mortgagee by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have drafted, prepared, structured or dictated such provision.

          (j) Upon receipt of evidence reasonably satisfactory to Mortgagor of
the loss, theft, destruction or mutilation of any note or instrument evidencing
a portion of the Secured Indebtedness, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Mortgagor or, in the case of any such mutilation, upon surrender and
cancellation of such note or instrument, Mortgagor shall execute and deliver, in
lieu thereof, a replacement note or instrument, identical in form and substance
to the original note or instrument and dated as of the date of the original note
or instrument and upon such execution and delivery all references in this
Instrument and the other Loan Documents to the original note or instrument shall
be deemed to refer to such replacement note or instrument.

          (k) Time is of the essence with respect to each and every covenant,
agreement and obligation of Mortgagor under the Credit Agreement, this
Instrument, and the other Loan Documents.

          (l) Whenever the Credit Agreement, this Instrument, or any other
Credit Document requires the consent, approval, waiver, acceptance, satisfaction
or expression of opinion of, or the taking of any discretionary act by
Mortgagee, the right, power, privilege and option of Mortgagee to withhold or
grant its consent shall not be exhausted by the exercise thereof on one or more
occasions, but shall be a continuing right, power, privilege and option of
Mortgagee with respect to any such matters.

     Section 3.9 LEGAL CONSTRUCTION. THE ENFORCEMENT OF THIS INSTRUMENT SHALL BE
GOVERNED, CONSTRUED AND INTERPRETED BY THE

 



--------------------------------------------------------------------------------



 



16

LAWS OF THE STATE IN WHICH THE LAND IS LOCATED. NOTHING IN THIS INSTRUMENT, THE
CREDIT AGREEMENT OR IN ANY OTHER AGREEMENT AMONG MORTGAGOR AND MORTGAGEE SHALL
REQUIRE MORTGAGOR TO PAY, OR MORTGAGEE TO ACCEPT, INTEREST IN AN AMOUNT WHICH
WOULD SUBJECT MORTGAGEE TO ANY PENALTY UNDER APPLICABLE LAW. IN THE EVENT THAT
THE PAYMENT OF ANY INTEREST DUE HEREUNDER OR UNDER THE CREDIT AGREEMENT OR ANY
SUCH OTHER AGREEMENT WOULD SUBJECT MORTGAGEE TO ANY PENALTY UNDER APPLICABLE
LAW, THEN AUTOMATICALLY THE OBLIGATIONS OF MORTGAGOR TO MAKE SUCH PAYMENT SHALL
BE REDUCED TO THE HIGHEST RATE AUTHORIZED UNDER APPLICABLE LAW.

     Section 3.10 WAIVER OF JURY TRIAL. MORTGAGOR AND MORTGAGEE, ON BEHALF OF
THEMSELVES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER THE CREDIT AGREEMENT, THIS INSTRUMENT, OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS OR RELATING THERETO.

     Section 3.11 Attorney’s Fees. Any and all references in this instrument to
the recovery of attorney’s fees by agent or the lenders shall be deemed to refer
to reasonable, actual attorney’s fees.

     Section 3.12 Secured Property in Multiple Counties. This Instrument may
describe Secured Property in more than one county in the State in which the Land
is located, but will be recorded in the real estate records of each such county.
The Mortgagor acknowledges and agrees that upon the occurrence of an Event of
Default and during its continuance, Mortgagee shall have the right, at its
option, to foreclose this Instrument pursuant to the power of sale granted
herein against all or any portion of the Secured Property it chooses in any such
county or counties in the State in which any of the Land is located.

[EXECUTION ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Mortgagor has executed this Instrument under seal, as
of the day and year first above written.

            EASTWYNN THEATRES, INC., an Alabama corporation
      By:           Name:   Martin A. Durant        Title:   Senior Vice
President - Finance   

            Attest:
        Name:   Anthony J. Rhead        Title:   Secretary     

(CORPORATE SEAL)

 



--------------------------------------------------------------------------------



 



     
 
  STATE OF ___:

  COUNTY OF ___:

     I, the undersigned, a Notary Public in and for said County and State,
hereby certify that ___and ___, whose names as ___ ___and ___, respectively, of
___, a corporation, are signed to the foregoing instrument and who are known to
me, acknowledged before me on this day that, being informed of the contents of
the said instrument, they as such officers and with full authority, executed the
same voluntarily for and as the act of said corporation on the date the same
bears date.

     Given under my hand and official notarial seal this _______ day of May,
2005

       
 
  Notary Public
 
 
My Commission Expires:  

 



--------------------------------------------------------------------------------



 



EXHIBIT A

LEGAL DESCRIPTION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

FORM OF EXEMPTION CERTIFICATE

     Reference is made to the Credit Agreement, dated as of May 19, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Carmike Cinemas, Inc., a Delaware corporation (the
“Borrower”), the several banks, financial institutions or other entities from
time to time parties to the Credit Agreement (the “Lenders”), Bear, Stearns &
Co. Inc., as sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), Wells Fargo Foothill, Inc., as documentation agent (in such
capacity, the “Documentation Agent”) and Bear Stearns Corporate Lending Inc., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. ___(the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 4.10(d) of the Credit Agreement. The Non-U.S.
Lender hereby represents and warrants that:



  I.   The Non-U.S. Lender is the sole record and beneficial owner of the Loans
or the obligations evidenced by Note(s) in respect of which it is providing this
certificate.     II.   The Non-U.S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”). In this regard, the Non-U.S. Lender further represents and warrants
that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction;

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

(d) The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and

(e) The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

            [NAME OF NON-U.S. LENDER]
      By:           Name:           Title:        

Date: ____________________

 



--------------------------------------------------------------------------------



 



EXHIBIT G

FORM OF CLOSING CERTIFICATE

          Pursuant to Section 6.1(h) of the Credit Agreement dated as of May 19,
2005 (the “Credit Agreement”; terms defined therein being used herein as therein
defined), among Carmike Cinemas, Inc., a Delaware corporation (the “Borrower”),
the several banks, financial institutions and other entities from time to time
parties to the Credit Agreement (the “Lenders”), Bear, Stearns & Co. Inc., as
sole lead arranger and sole bookrunner (in such capacity, the “Arranger”), Wells
Fargo Foothill, Inc., as documentation agent (in such capacity, the
“Documentation Agent”), and Bear Stearns Corporate Lending Inc., as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF COMPANY] (the
“Company”) hereby certifies as follows:

     1. The representations and warranties of the Company set forth in each of
the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date.

     2. ___is the duly elected and qualified Corporate Secretary of the Company
and the signature set forth for such officer below is such officer’s true and
genuine signature.

     3. No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof.
[Borrower only]

     4. The conditions precedent set forth in Section 6.1 of the Credit
Agreement were satisfied as of the Closing Date. [Borrower only]

          The undersigned Corporate Secretary of the Company certifies as
follows:

     1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

     2. The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its organization.

     3. Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Company on ___; such resolutions
have not in any way been amended, modified, revoked or rescinded, have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect and are the

 



--------------------------------------------------------------------------------



 



2

only corporate proceedings of the Company now in force relating to or affecting
the matters referred to therein.

     4. Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Company as in effect on the date hereof.

     5. Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Company as in effect on the date hereof, and
such certificate has not been amended, repealed, modified or restated.

     6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

          Name   Office   Signature                    

          IN WITNESS WHEREOF, the undersigned have hereunto set our names as of
the date set forth below.

     
 
   
Name:
  Name:
Title:
  Title:

Date: May __, 2005

 



--------------------------------------------------------------------------------



 



ANNEX 1

[Board Resolutions]

 



--------------------------------------------------------------------------------



 



ANNEX 2

[By-Laws]

 



--------------------------------------------------------------------------------



 



ANNEX 3

[Certificate of Incorporation]

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1

Omitted

 



--------------------------------------------------------------------------------



 



EXHIBIT H-2

Omitted

 



--------------------------------------------------------------------------------



 



EXHIBIT I

FORM OF DELAYED-DRAW ACTIVATION NOTICE



To:  BEAR STEARNS CORPORATE LENDING INC., as Administrative
Agent under the Credit Agreement referred to below

          Reference is hereby made to the Credit Agreement, dated as of May 19,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Carmike Cinemas, Inc. (the “Borrower”), the Lenders
from time to time parties thereto, Wells Fargo Foothill, Inc., as Documentation
Agent, and Bear Stearns Corporate Lending Inc., as Administrative Agent. Terms
defined in the Credit Agreement shall have their defined meanings when used
herein.

          This notice is a Delayed-Draw Activation Notice referred to in the
Credit Agreement. Pursuant to Section 2.2(b) of the Credit Agreement, the
Borrower hereby gives you irrevocable notice that it requests the following
Delayed-Draw Term Loan under the Credit Agreement, and sets forth below the
required information relating to such Delayed-Draw Term Loan (the “Proposed
Delayed-Draw Term Loan”):



  1.   The proposed Delayed-Draw Closing Date is ___.     2.   The Proposed
Delayed-Draw Term Loan shall include $___of Base Rate Loans and $___of
Eurodollar Loans having an initial Interest Period of ___ month[s].     3.   The
undersigned hereby certifies to the Administrative Agent and each Lender that
the following statements are true on the date hereof, and will be true on the
proposed Delayed-Draw Closing Date:

 



--------------------------------------------------------------------------------



 



  (a)   the representations and warranties made by any Credit Party in the
Credit Agreement or in the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date hereof (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date, and except as to changes otherwise
expressly permitted by the terms of the Loan Documents);     (b)   the cash
balance on hand of the Borrower and its Subsidiaries does not exceed $15,000,000
after giving effect to the Proposed Delayed-Draw Term Loan, the application of
proceeds of the Proposed Delayed-Draw Term Loan and the use of cash on hand as
consideration for any transaction contemplated by such application of proceeds,
which proceeds and cash on hand must be applied within a reasonable period of
time thereafter;3     (c)   no event has occurred and is continuing, or would
result from such Proposed Delayed-Draw Term Loan or from the application of the
proceeds therefrom, which constitutes or would constitute a Default or an Event
of Default; and     (d)   all of the other conditions to the Proposed
Delayed-Draw Term Loan set forth in the Credit Agreement have been fulfilled.

          IN WITNESS WHEREOF, the undersigned has executed this Delayed-Draw
Activation Notice this ___ day of ___, 20___.

            CARMIKE CINEMAS, INC.
      By:           Name:           Title:        



--------------------------------------------------------------------------------

3   This condition shall not apply to any Delayed-Draw Term Loan made following
the first date on which the Available Delayed-Draw Commitment is $35,000,000 or
less.

 